EXECUTION VERSION
INDENTURE
among
LEAF II RECEIVABLES FUNDING, LLC,
as Issuer,
U.S. BANK NATIONAL ASSOCIATION,
as Trustee,
and
U.S. BANK NATIONAL ASSOCIATION,
as Custodian
Equipment Contract Backed Notes, Series 2007-1, Class A-1,
Equipment Contract Backed Notes, Series 2007-1, Class A-2,
Equipment Contract Backed Notes, Series 2007-1, Class A-3
and
Equipment Contract Backed Notes, Series 2007-1, Class B
dated as of June 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE    
 
    ARTICLE I  
Definitions
  2
Section 1.01
 
Definitions
  2
Section 1.02
 
Certain Rules of Construction
  2    
 
    ARTICLE II  
Note Form
  2
Section 2.01
 
Form Generally
  2
Section 2.02
 
Multiple Classes of Notes; Form for Each Class; Rights of Each Class
  2
Section 2.03
 
Denomination
  6
Section 2.04
 
Execution, Authentication, Delivery and Dating
  6
Section 2.05
 
Issuance of Definitive Notes
  6
Section 2.06
 
Registration, Registration of Transfer and Exchange
  7
Section 2.07
 
Limitation on Transfer and Exchange
  7
Section 2.08
 
Mutilated, Destroyed, Lost or Stolen Note
  14
Section 2.09
 
Payment of Principal and Interest; Rights Preserved
  15
Section 2.10
 
Persons Deemed Owner
  16
Section 2.11
 
Cancellation
  16
Section 2.12
 
Notices to Security Depository
  16
Section 2.13
 
Tax Treatment; Withholding Taxes
  16    
 
    ARTICLE III  
Substitution of Contracts
  17
Section 3.01
 
Conditions Precedent to the Substitution of Contract Assets
  17    
 
    ARTICLE IV  
Issuance of Notes; Certain Issuer Obligations
  19
Section 4.01
 
Conditions to Issuance of Notes
  19
Section 4.02
 
Security for Notes
  22
Section 4.03
 
Review of Contract Files
  23
Section 4.04
 
Defective Contracts
  24
Section 4.05
 
Reserved
  25
Section 4.06
 
Administration of the Contract Assets
  25
Section 4.07
 
Releases
  26    
 
    ARTICLE V  
Satisfaction and Discharge
  27
Section 5.01
 
Satisfaction and Discharge of Indenture
  27    
 
    ARTICLE VI  
Defaults and Remedies
  27
Section 6.01
 
Events of Default
  27
Section 6.02
 
Acceleration of Maturity; Rescission and Annulment
  28
Section 6.03
 
Collection of Indebtedness and Suits for Enforcement by Trustee
  29

i



--------------------------------------------------------------------------------



 



                  PAGE  
Section 6.04
 
Remedies
  30
Section 6.05
 
Optional Preservation of Collateral
  30
Section 6.06
 
Trustee May File Proofs of Claim
  31
Section 6.07
 
Trustee May Enforce Claims Without Possession of Notes
  31
Section 6.08
 
Application of Money Collected
  32
Section 6.09
 
Limitation on Suits
  32
Section 6.10
 
Unconditional Right of the Noteholders to Receive Principal and Interest
  32
Section 6.11
 
Restoration of Rights and Remedies
  32
Section 6.12
 
Rights and Remedies Cumulative
  33
Section 6.13
 
Delay or Omission Not Waiver
  33
Section 6.14
 
Control by Control Party
  33
Section 6.15
 
Waiver of Certain Events by the Control Party
  33
Section 6.16
 
Additional Rights of Class B Noteholders After an Event of Default
  34
Section 6.17
 
Waiver of Stay or Extension Laws
  36
Section 6.18
 
Sale of Collateral
  36
Section 6.19
 
Action on Notes
  37    
 
    ARTICLE VII  
The Trustee
  37
Section 7.01
 
Certain Duties and Responsibilities
  37
Section 7.02
 
Notice of Default and Other Events
  39
Section 7.03
 
Certain Rights of Trustee
  39
Section 7.04
 
Not Responsible for Recitals or Issuance of Notes
  41
Section 7.05
 
May Not Hold Notes
  42
Section 7.06
 
Money Held in Trust
  42
Section 7.07
 
Compensation and Reimbursement
  42
Section 7.08
 
Corporate Trustee Required; Eligibility
  43
Section 7.09
 
Resignation and Removal; Appointment of Successor
  43
Section 7.10
 
Acceptance of Appointment by Successor
  44
Section 7.11
 
Merger, Conversion, Consolidation or Succession to Business of Trustee
  45
Section 7.12
 
Co-Trustees and Separate Trustees
  45
Section 7.13
 
Maintenance of Office or Agency; Initial Appointment of Payment Agent
  46
Section 7.14
 
Appointment of Authenticating Agent
  47
Section 7.15
 
Appointment of Paying Agent other than Trustee; Money for Note Payments to be
Held in Trust
  48
Section 7.16
 
Rights with Respect to the Servicer and Back-up Servicer
  49
Section 7.17
 
Representations and Warranties of the Trustee
  49    
 
    ARTICLE VIII  
The Custodian
  50
Section 8.01
 
Appointment of Custodian
  50
Section 8.02
 
Removal of Custodian
  50

ii



--------------------------------------------------------------------------------



 



                  PAGE  
Section 8.03
 
Termination by Custodian
  51
Section 8.04
 
Limitations on the Custodian’s Responsibilities
  51
Section 8.05
 
Limitation on Liability
  53
Section 8.06
 
Custodian Obligations Regarding Genuineness of Documents
  53
Section 8.07
 
Force Majeure
  53    
 
    ARTICLE IX  
the Class A Insurance Policy
  53
Section 9.01
 
Claims Under Class A Insurance Policy
  53
Section 9.02
 
Preference Claims Under Class A Insurance Policy
  55
Section 9.03
 
Collateral and Trust Accounts Held for Benefit of Note Insurer
  56
Section 9.04
 
Preservation of the Note Insurer’s Rights
  56
Section 9.05
 
Pending Litigation
  56
Section 9.06
 
Note Insurer’s Rights
  56
Section 9.07
 
Notices to Note Insurer
  57
Section 9.08
 
Surrender of Class A Insurance Policy
  57    
 
    ARTICLE X  
Supplemental Indentures
  57
Section 10.01
 
Supplemental Indentures without Consent of the Noteholders
  57
Section 10.02
 
Supplemental Indentures with Consent of the Noteholders
  58
Section 10.03
 
Execution of Supplemental Indentures
  59
Section 10.04
 
Effect of Supplemental Indentures
  59
Section 10.05
 
Reference in Notes to Supplemental Indentures
  60
Section 10.06
 
Amendments Affecting Note Insurer; Consent of Note Insurer
  60
Section 10.07
 
Amendments to the Lockbox Intercreditor Agreement
  60    
 
    ARTICLE XI  
Redemptions and Prepayments of Notes
  60
Section 11.01
 
Redemptions of Notes
  60
Section 11.02
 
Notice to Trustee
  60
Section 11.03
 
Notice of Redemptions to Noteholders
  61
Section 11.04
 
Amounts Payable on Redemption Date
  61
Section 11.05
 
Release of Contract Assets in Connection with Redemptions
  62    
 
    ARTICLE XII  
Representations, Warranties and Covenants
  62
Section 12.01
 
Representations and Warranties
  62
Section 12.02
 
Covenants
  68    
 
    ARTICLE XIII  
Accounts and Accountings
  74
Section 13.01
 
Collection of Money
  74
Section 13.02
 
Establishment of Trust Accounts
  75

iii



--------------------------------------------------------------------------------



 



                  PAGE  
Section 13.03
 
Collection Account
  76
Section 13.04
 
Reserve Account
  80
Section 13.05
 
Servicer Transition Account
  80
Section 13.06
 
Reports to the Noteholders
  81
Section 13.07
 
Monthly Servicing Reports
  81    
 
    ARTICLE XIV  
Provisions of General Application
  82
Section 14.01
 
General Provisions
  82
Section 14.02
 
Acts of Noteholders
  82
Section 14.03
 
Notices
  82
Section 14.04
 
Notices to Noteholders; Waiver
  83
Section 14.05
 
Successors and Assigns
  84
Section 14.06
 
Severability; No Waiver
  84
Section 14.07
 
Benefits of Indenture Limited to Parties and Express Third Party Beneficiaries
  84
Section 14.08
 
Legal Holidays
  84
Section 14.09
 
Governing Law; Waiver of Jury Trial; Consent to Jurisdiction
  84
Section 14.10
 
Counterparts; Entire Agreement
  85
Section 14.11
 
Notifications
  85
Section 14.12
 
No Petition
  85
Section 14.13
 
Assignment
  85 Schedule I  
Contract Schedule
    Schedule II  
Definitions Annex
   

iv



--------------------------------------------------------------------------------



 



          PAGE 
 
      EXHIBITS      
A-1a
  Form of Global Class A-1 Note
A-1b
  Form of Definitive Class A-1 Note
A-2a
  Form of Global Class A-2 Note
A-2b
  Form of Definitive Class A-2 Note
A-3a
  Form of Global Class A-3 Note
A-3b
  Form of Definitive Class A-3 Note
B-1
  Form of Global Class B Note
B-2
  Form of Definitive Class B Note
C
  Reserved.
D-1
  Form of Request for Release
D-2
  Form of Return of Documents to Custodian
E
  Form of Custodian and Trustee Certificate Re: Substitutions
F
  Form of Release Agreement Re: Existing Indebtedness
G
  Form of Temporary Regulation S Certificate
H
  Form of Global Note Transfer Certificate
I
  Form of Investor Certificate
J
  Form of Substitution Certificate
K
  Swap Agreement

v



--------------------------------------------------------------------------------



 



     This Indenture, dated as of June 1, 2007 (as amended, supplemented or
modified from time to time, this “Indenture”), is entered into among LEAF II
RECEIVABLES FUNDING, LLC, a Delaware limited liability company, as Issuer and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Trustee and
as Custodian.
PRELIMINARY STATEMENT
     The Issuer has duly authorized the execution and delivery of this Indenture
to provide for the issuance of its Equipment Contract Backed Notes,
Series 2007-1 (the “Notes”), issuable as provided in this Indenture. All
covenants and agreements made by the Issuer herein are for the benefit and
security of the Noteholders and the Note Insurer. The Issuer, the Servicer, and
the Back-up Servicer are entering into this Indenture, and the Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.
     All things necessary to make this Indenture a valid agreement of the
Issuer, the Trustee and the Custodian in accordance with its terms have been
done.
GRANTING CLAUSE
     To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all sums payable under this
Indenture and the other Transaction Documents and the performance of the
covenants contained in this Indenture and the other Transaction Documents, the
Issuer hereby Grants to the Trustee, solely in trust and as collateral security
as provided in this Indenture, for the benefit of the Secured Parties, a
security interest in all of the Issuer’s “accounts,” “deposit accounts,”
“chattel paper,” “payment intangibles,” “commercial tort claims,” “supporting
obligations,” “promissory notes,” “letter-of-credit rights,” “documents,”
“goods,” “fixtures,” “general intangibles,” “instruments,” “inventory,”
“equipment,” “investment property,” “proceeds” (as each of the foregoing terms
is defined in the UCC), rights, interests and property (whether now owned or
hereafter acquired or arising), including the Issuer’s right, title and interest
(whether now owned or hereafter acquired or arising) in and to and under the
following: (a) the Contracts listed on the Contract Schedule; (b) the related
Contract Assets; (c) the Assignment Agreements; (d) any rights of the Issuer
under each Purchase and Sale Agreement and any Acquisition Agreements; (e) any
rights of the Issuer under the Servicing Agreement; (f) the Reserve Account, the
Collection Account and the Servicer Transition Account and all amounts from time
to time on deposit therein (including any Eligible Investments, investment
property and other property at any time and from time to time in such accounts),
except that the Class B Noteholders shall have no right, title or interest in or
to any proceeds of the Class A Insurance Policy that may be deposited therein;
(g) all amounts from time to time on deposit in the Lockbox Account with respect
to the Contracts and the Equipment; (h) the interest of the Issuer in the
Equipment; (i) any Insurance Policy and Insurance Proceeds; (j) the Swap
Agreement, including all net swap receipts and Swap Termination Amounts received
from the Swap Counterparty under the Swap Agreement; and (k) all income,
payments and proceeds of the foregoing (including, but not by way of limitation,
all cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts,

 



--------------------------------------------------------------------------------



 



insurance proceeds, condemnation awards, rights to payment of any and every
kind, investment property and other forms of obligations and receivables which
at any time constitute all or part or are included in the proceeds of any of the
foregoing) (all of the foregoing being hereinafter referred to as the
“Collateral”). The foregoing Grant, transfer, assignment, set over and
conveyance does not constitute and is not intended to result in a creation or an
assumption by the Trustee or the Secured Parties of any obligation of the
Issuer, the Servicer or any other Person in connection with the Collateral or
under any agreement or instrument relating thereto. In furtherance and not in
limitation of the foregoing, the Issuer hereby assigns to the Trustee, for the
benefit of the Secured Parties, all of its right, title and interest in and to
all liens and security interests in any assets, and all UCC financing statements
related thereto.
     The Trustee acknowledges its acceptance on behalf of the Secured Parties of
a security interest in all of the Issuer’s right, title and interest in and to
the Collateral and declares that it shall maintain the Collateral in accordance
with the provisions hereof.
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Except as otherwise expressly provided herein or
unless the context otherwise requires, capitalized terms used but not otherwise
defined herein have the meaning set forth in the Definitions Annex attached
hereto as Schedule II.
     Section 1.02 Certain Rules of Construction. Unless the context of this
Indenture clearly requires otherwise: (a) references to the plural include the
singular and to the singular include the plural; (b) references to any gender
include any other gender; (c) the words “include” and “including” are not
limiting; (d) the words “hereof,” “herein,” “hereby,” and “hereunder,” and any
other similar words, refer to this Indenture as a whole and not to any
particular provision hereof; and (e) article, section, subsection, clause,
exhibit, and schedule references are to this Indenture. Article, section, and
subsection headings are for convenience of reference only, shall not constitute
a part of this Indenture for any other purpose, and shall not affect the
construction of this Indenture. All exhibits and schedules attached hereto are
incorporated herein by this reference. Any reference herein to this Indenture or
any other agreement, document, or instrument includes all permitted alterations,
amendments, changes, extensions, modifications, renewals, or supplements thereto
or thereof, as applicable.
ARTICLE II
NOTE FORM
     Section 2.01 Form Generally. The Notes and the related certificates of
authentication shall be in substantially the form described in this Indenture,
with such appropriate insertions, omissions, substitutions and other variations
as are expressly required or permitted by this Indenture. The Notes may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may, consistently herewith, be determined
appropriate by the officers executing such Notes, as evidenced by their
execution of the Notes. The terms of each Note are intended to be incorporated
into this Indenture.
     Section 2.02 Multiple Classes of Notes; Form for Each Class; Rights of Each
Class.

-2-



--------------------------------------------------------------------------------



 



This Indenture provides for the issuance by the Issuer of four classes of Notes,
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class B
Notes. Each Note shall bear upon its face the designation of the Class to which
it belongs. Each Class A-1 Note issued in the form of a Global Note shall be in
the form of Exhibit A-1a attached hereto and each Class A-1 Note issued in the
form of a Definitive Note shall be in the form of Exhibit A-1b attached hereto.
Each Class A-2 Note issued in the form of a Global Note shall be in the form of
Exhibit A-2a attached hereto and each Class A-2 Note issued in the form of a
Definitive Note shall be in the form of Exhibit A-2b attached hereto. Each
Class A-3 Note issued in the form of a Global Note shall be in the form of
Exhibit A-3a attached hereto and each Class A-2 Note issued in the form of a
Definitive Note shall be in the form of Exhibit A-3b attached hereto. Each
Class B Note issued in the form of a Global Note shall be in the form of
Exhibit B-1 attached hereto and each Class B Note issued in the form of a
Definitive Note shall be in the form of Exhibit B-2 attached hereto. All Notes
in the same Class shall be in substantially identical form except for
differences in registration information and denomination and such other
variations as may be permitted by this Indenture.
     (a) Global Notes. The Notes are being offered and sold by the Issuer to the
Initial Purchaser pursuant to the Note Purchase Agreement.
     Notes offered and sold to QIBs in reliance on Rule 144A shall be issued
initially in the form of Rule 144A Global Notes, which shall be delivered by the
Trustee to the Security Depository or pursuant to the Security Depository’s
instructions, and registered in the name of the Security Depository or a nominee
of the Security Depository, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided. The aggregate principal amount of the Rule 144A
Global Notes may from time to time be increased (up to the maximum authorized
amount) or decreased by adjustments made on the records of the Trustee and the
Security Depository or its nominee as hereinafter provided. The Trustee shall
not be liable for any error or omission by the Security Depository in making
such record adjustments and the records of the Trustee shall be controlling with
regard to the outstanding principal amount of Rule 144A Global Notes hereunder.
     Notes offered and sold in reliance on Regulation S shall be issued
initially in the form of the Regulation S Temporary Global Note and shall be
delivered by the Trustee to the Security Depository or pursuant to the Security
Depository’s instructions, and registered in the name of the Security Depository
or the nominee of the Security Depository for the investors’ respective accounts
at Euroclear Bank S.A./N.V. as operator of and banker to the Euroclear System
(“Euroclear”) or Clearstream Banking, société anonyme (“Clearstream”), duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.
The “40-day restricted period” (as defined in Regulation S) shall be terminated
upon the receipt by the Trustee of a written certificate substantially in the
form of Exhibit G attached hereto from each prospective Note Owner, together
with copies of certificates from Euroclear and Clearstream, certifying that they
have received certification from 100% of the aggregate principal amount of the
Regulation S Temporary Global Note that such Note Owners (i) are not U.S.
Persons and (ii) purchased such beneficial interest in an offshore transaction.
Following the termination of the 40-day restricted period, beneficial interests
in the Regulation S Temporary Global Note shall be exchanged for beneficial
interests in Regulation S Permanent Global Notes which will be deposited with
the Trustee, as custodian, and registered in the name of a nominee of the
Security Depository.

-3-



--------------------------------------------------------------------------------



 



Simultaneously with the authentication of the Regulation S Permanent Global
Notes, the Trustee shall cancel the Regulation S Temporary Global Note.
Notwithstanding any other provision of this Indenture, the Trustee shall not
(i) pay interest or principal on any beneficial interest of the Regulation S
Temporary Global Note or (ii) permit any exchange of any beneficial interest in
the Regulation S Temporary Global Note for a beneficial interest in the
Regulation S Permanent Global Note with respect to any beneficial interest held
by any Note Owner that has not provided to the Trustee a written certificate in
substantially the form attached hereto as Exhibit G. The aggregate principal
amount of the Regulation S Temporary Global Note and the Regulation S Permanent
Global Notes may from time to time be increased (up to the maximum authorized
amount) or decreased by adjustments made on the records of the Trustee and the
Security Depository or its nominee, as the case may be, in connection with
transfers of interest as hereinafter provided. The Trustee shall incur no
liability for any error or omission of the Security Depository in making such
record adjustments and the records of the Trustee shall be controlling with
regard to the outstanding principal amount of Regulation S Global Notes
hereunder.
     Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the amount of outstanding Notes represented thereby shall be made by
the Trustee, or by the Note Registrar at the direction of the Trustee, in
accordance with instructions given by the Holder thereof as required by
Section 2.07 hereof.
     The provisions of the “Operating Procedures of the Euroclear System” and
“Terms and Conditions Governing Use of Euroclear” and the “Management
Regulations” and “Instructions to Participants” of Clearstream shall be
applicable to interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Notes that are held by the members of, or
participants in, the Security Depository (the “Agent Members”) through Euroclear
or Clearstream.
     Except as set forth in Section 2.07 hereof, the Global Notes may be
transferred, in whole and not in part, only to another nominee of the Security
Depository or to a successor of the Security Depository or its nominee.
     (b) Book-Entry Provisions. This Section 2.02(b) shall apply only to the
Rule 144A Global Notes and the Regulation S Permanent Global Notes deposited
with or on behalf of the Security Depository.
     The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.02(b), authenticate and deliver one Global Note for each Class of
Notes which shall be (i) registered in the name of the Security Depository or
the nominee of the Security Depository and (ii) delivered by the Trustee to the
Security Depository or pursuant to the Security Depository’s instructions.
     Agent Members shall have no rights either under this Indenture with respect
to any Global Note held on their behalf by the Security Depository or by the
Trustee as custodian for

-4-



--------------------------------------------------------------------------------



 



the Security Depository or under such Global Notes, and the Security Depository
may be treated by the Issuer, the Trustee, the Note Insurer and any agent of the
Issuer, the Trustee or the Note Insurer as the absolute owner of such Global
Notes for all purposes whatsoever. Notwithstanding the foregoing, nothing herein
shall prevent the Issuer, the Trustee, the Note Insurer or any agent of the
Issuer, the Trustee or the Note Insurer from giving effect to any written
certification, proxy or other authorization furnished by the Security Depository
or impair, as between the Security Depository and its Agent Members, the
operation of customary practices of such Security Depository governing the
exercise of the rights of an owner of a beneficial interest in any Global Notes.
     The Note Registrar, the Note Insurer and the Trustee shall treat the
Security Depository for all purposes of this Indenture (including the payment of
principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole Holder of the Notes, and shall have no
obligation to the Note Owners.
     The rights of Note Owners shall be exercised only through the Security
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Security Depository and/or the Agent Members.
The initial Security Depository will make book-entry transfers among the Agent
Members and receive and transmit payments of principal of and interest on the
Notes to such Agent Members with respect to such Global Notes.
     Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Security Depository shall be deemed
to represent such percentage only to the extent that it (i) has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and (ii) has delivered such instructions to the Trustee.
     (c) Definitive Notes. Except as provided in Section 2.05, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (any such Notes, the
“Definitive Notes”). The Definitive Notes shall be typewritten, printed,
lithographed or engraved or produced by any combination of these methods, all as
determined by the officers executing such Notes, as evidenced by their execution
of such Notes.
     (d) Each Note issued under this Indenture shall be in all respects equally
and ratably secured with each other Note by the Collateral Granted by the Issuer
hereunder, except that the Class B Notes are not entitled to the benefits of the
Class A Insurance Policy, any proceeds therefrom or any other benefit to be
derived therefrom. Each Note shall be entitled to the benefits hereof, without
preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with the terms and provisions of
this Indenture. Notwithstanding the foregoing, all cash amounts shall be applied
by the Trustee in accordance with the express provisions hereof and the rights
of the Holders of the Class B Notes (1) to receive payments of interest in
respect of the Class B Notes on any Payment Date, on the Stated Maturity Date or
on any Redemption Date shall be subordinate to the rights of the Holders of
Class A Notes to receive payment of interest on the Class A Notes and to certain
other payments as set forth in Section 13.03 and others entitled to receive
payments thereunder and (2) to receive

-5-



--------------------------------------------------------------------------------



 



payments of principal in respect of the Class B Notes on any Payment Date, on
the Stated Maturity Date or on any Redemption Date shall be subordinate to the
rights of the Holders of the Class A Notes to receive principal paid on the
Class A Notes and to certain payments, as set forth in 13.03.
     Section 2.03 Denomination. The aggregate stated principal amount of the
Class A-1 Notes that may be authenticated and delivered under this Indenture is
$84,000,000, the aggregate stated principal amount of the Class A-2 Notes that
may be authenticated and delivered under this Indenture is $77,000,000, the
aggregate stated principal amount of the Class A-3 Notes that may be
authenticated and delivered under this Indenture is $101,320,000, the aggregate
stated principal amount of the Class B Notes that may be authenticated and
delivered under this Indenture is $14,530,000, except for Notes of the same
Class authenticated and delivered upon registration of transfer, or in exchange
for, or in lieu of, other Notes pursuant to Sections 2.06, 2.08 or 10.05. The
Notes shall be issuable only as registered Notes without coupons in the
denominations of at least $100,000 with respect to any Note and multiples of
$1,000 for any amount in excess thereof; provided that the foregoing shall not
restrict or prevent the transfer, in accordance with Sections 2.06 and 2.07, of
any “stub” Note with a remaining Outstanding Note Balance of less than $100,000
with respect to any Note.
     Section 2.04 Execution, Authentication, Delivery and Dating. The Notes
shall be executed on behalf of the Issuer by the manual or facsimile signature
of one of its authorized officers. Notes bearing the manual or facsimile
signatures of individuals who were at any time authorized officers of the Issuer
shall bind the Issuer, notwithstanding that such individuals or any of them have
ceased to hold such offices subsequent to the authentication or delivery of such
Notes.
     Each Note shall be dated as of the date of its authentication. No Note
shall be entitled to any benefit under this Indenture or be valid or obligatory
for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee upon receipt of an Issuer Order or by any Authenticating Agent by the
manual signature of one of its authorized officers, and such certificate upon
any Note shall be conclusive evidence, and the only evidence, that such Note has
been duly authenticated and delivered hereunder.
     Section 2.05 Issuance of Definitive Notes. If Book-Entry Notes have been
issued with respect to any Class and (a) the Issuer advises the Trustee that the
Security Depository is no longer willing or able to discharge properly its
responsibilities with respect to such Class and the Trustee or the Issuer is
unable to locate a qualified successor, (b) the Issuer at its option elects to
terminate the book-entry system through DTC, or (c) after the occurrence of an
Event of Default, Noteholders of not less than 50% of the Outstanding Note
Balance of Notes of either Class advise the Trustee and DTC that it is no longer
in the best interests of such Class to have the Notes of such Class in
book-entry form, then upon surrender to the Trustee of any such Notes by the
Security Depository, accompanied by registration instructions from the Security
Depository for registration of Definitive Notes, the Issuer shall execute and
the Trustee shall authenticate and the Note Registrar shall deliver such
Definitive Notes to the applicable Noteholders. Neither the Issuer nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
The Trustee shall

-6-



--------------------------------------------------------------------------------



 



recognize the Holders of such Definitive Notes as Noteholders hereunder.
     Section 2.06 Registration, Registration of Transfer and Exchange.
     (a) The Issuer shall cause to be kept a register (the “Note Register”) at
the office of an agent (the “Note Registrar”), in accordance with Section 7.13,
and in which, subject to such reasonable regulations as it may prescribe, the
Note Registrar shall, on behalf of the Issuer, provide for the registration,
issuance and ownership of the Notes and the registration of transfers of the
Notes. The Trustee is hereby appointed the initial Note Registrar. The Note
Insurer, each Noteholder and, if the Note Registrar is someone other than the
Trustee, the Trustee shall have the right to examine the Note Register at all
reasonable times and to rely conclusively upon an Officer’s Certificate of the
Note Registrar as to the names and addresses of the Noteholders and the
principal amounts and numbers of such Notes as held.
     (b) The Notes have not been registered under the Securities Act or the
securities laws of any jurisdiction. Consequently, the Notes are not
transferable other than pursuant to Rule 144A or Regulation S. Each Person who
has or who acquires any Ownership Interest in a Note shall be deemed by the
acceptance or acquisition of such Ownership Interest to have agreed to be bound
by the provisions of this Section 2.06.
     (c) With respect to any Definitive Note, at the option of the Noteholder
thereof, Notes may be exchanged for other Notes of any authorized denominations
(together with any “stub note” reflecting the remaining principal balance of
such Note(s) that is less than the minimum authorized denomination), aggregate
principal amount and Stated Maturity Date, upon surrender of the Notes to be
exchanged at the Corporate Trust Office. Whenever any Notes are so surrendered
for exchange, the Issuer shall execute, and the Trustee or its agents shall
authenticate and deliver, the Notes which the Noteholder making the exchange is
entitled to receive.
     (d) With respect to any Definitive Note, any Definitive Note presented or
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed. All Notes issued upon any registration of transfer or
exchange of Notes shall be the valid obligations of the Issuer, evidencing the
same rights, and entitled to the same benefits under this Indenture, as the
Notes surrendered upon such registration of transfer or exchange. No service
charge shall be charged to a Noteholder for any registration of transfer or
exchange of Notes, but the Issuer and the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes.
     Section 2.07 Limitation on Transfer and Exchange. (a) The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Security Depository, in accordance with this Indenture and the
procedures of the Security Depository therefor, which shall include restrictions
on transfer comparable to those set forth herein to the extent required by the
Securities Act. Beneficial interests in a Global Note may be transferred to
persons who take delivery thereof in the form of a beneficial interest in the
same Global Note in accordance with the transfer restrictions set forth in the
legend in subsection (d)(xii) of Section 2.07. Transfers of

-7-



--------------------------------------------------------------------------------



 



beneficial interests in the Global Notes to persons required or permitted to
take delivery thereof in the form of an interest in another Global Note shall be
permitted as follows:
     (i) Rule 144A Global Note to Regulation S Global Note. If, at any time, an
owner of a beneficial interest in a Rule 144A Global Note deposited with the
Security Depository (or the Trustee as custodian for the Security Depository)
wishes to transfer its interest in such Rule 144A Global Note to a person who
will take delivery thereof in the form of an interest in a Regulation S Global
Note, such owner shall, subject to compliance with the applicable procedures
described herein (the “Applicable Procedures”), exchange or cause the exchange
of such interest for an equivalent beneficial interest in a Regulation S Global
Note as provided in this Section 2.07(a)(i). Upon receipt by the Trustee of (1)
instructions given in accordance with the Applicable Procedures from an Agent
Member directing the Trustee to credit or cause to be credited a beneficial
interest in the Regulation S Global Note in an amount equal to the beneficial
interest in the Rule 144A Global Note to be exchanged, (2) a written order given
in accordance with the Applicable Procedures containing information regarding
the participant account of the Security Depository and the Euroclear or
Clearstream account to be credited with such increase, and (3) a certificate in
the form of Exhibit H attached hereto given by the transferor of such beneficial
interest stating that the transfer of such interest has been made in compliance
with the transfer restrictions applicable to the Global Notes and pursuant to
and in accordance with Rule 903 or Rule 904 of Regulation S, then the Trustee,
as Note Registrar, shall instruct the Security Depository to reduce or cause to
be reduced the initial aggregate principal amount of the applicable Rule 144A
Global Note and to increase or cause to be increased the initial aggregate
principal amount of the applicable Regulation S Global Note by the initial
principal amount of the beneficial interest in the Rule 144A Global Note to be
exchanged, to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Regulation S Global
Note equal to the reduction in the initial aggregate principal amount of the
Rule 144A Global Note, and to debit, or cause to be debited, from the account of
the person making such exchange or transfer the beneficial interest in the
Rule 144A Global Note that is being exchanged or transferred.
     (ii) Regulation S Global Note to Rule 144A Global Note. If, at any time an
owner of a beneficial interest in a Regulation S Global Note deposited with the
Security Depository or with the Trustee as custodian for the Security Depository
wishes to transfer its interest in such Regulation S Global Note to a person who
will take delivery thereof in the form of an interest in a Rule 144A Global
Note, such owner shall, subject to the Applicable Procedures, exchange or cause
the exchange of such interest for an equivalent beneficial interest in a
Rule 144A Global Note as provided in this Section 2.07(a)(ii). Upon receipt by
the Trustee of (1) instructions from Euroclear or Clearstream, if applicable,
and the Security Depository, directing the Trustee, as Note Registrar, to credit
or cause to be credited a beneficial interest in the Rule 144A Global Note equal
to the beneficial interest in the Regulation S Global Note to be exchanged, such
instructions to contain information regarding the participant account with the
Security Depository to be credited with such increase, (2) a written order given
in accordance with the Applicable Procedures containing information regarding
the participant account of the Security Depository and (3) a certificate in the
form of Exhibit H hereto given by the transferor of

-8-



--------------------------------------------------------------------------------



 



such beneficial interest stating (A) that the person transferring such interest
in a Regulation S Global Note reasonably believes that the person acquiring such
interest in a Rule 144A Global Note is a QIB and is obtaining such beneficial
interest in a transaction meeting the requirements of Rule 144A and any
applicable blue sky or securities laws of any state of the United States or
(B) that the transfer complies with the requirements of Rule 144A under the
Securities Act and any applicable blue sky or securities laws of any state of
the United States, then the Trustee, as Note Registrar, shall instruct the
Security Depository to reduce or cause to be reduced the initial aggregate
principal amount of such Regulation S Global Note and to increase or cause to be
increased the initial aggregate principal amount of the applicable Rule 144A
Global Note by the initial principal amount of the beneficial interest in the
Regulation S Global Note to be exchanged, and the Trustee, as Note Registrar,
shall instruct the Security Depository, concurrently with such reduction, to
credit or cause to be credited to the account of the person specified in such
instructions a beneficial interest in the applicable Rule 144A Global Note equal
to the reduction in the aggregate principal amount at maturity of such
Regulation S Global Note and to debit or cause to be debited from the account of
the person making such transfer the beneficial interest in the Regulation S
Global Note that is being transferred.
     (b) Transfer and Exchange from Definitive Notes to Definitive Notes. When
Definitive Notes are presented by a Holder to the Note Registrar with a request:
     (i) to register the transfer of Definitive Notes in the form of other
Definitive Notes; or
     (ii) to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations, the Note Registrar shall
register the transfer or make the exchange as requested; provided, however, that
the Definitive Notes presented or surrendered for register of transfer or
exchange:
     (A) shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Note Registrar duly executed by such Holder
or by his attorney, duly authorized in writing; and
     (B) shall be accompanied by an Investment Letter substantially in the form
of Exhibit I attached hereto shall be delivered by the proposed transferee to
the Issuer and to the Trustee to the effect that such transfer is in compliance
with Rule 144A or Regulation S.
     (c) Restrictions on Transfer and Exchange of Global Notes. Notwithstanding
any other provision of this Indenture, a Global Note may not be transferred as a
whole except by the Security Depository to a nominee of the Security Depository
or by a nominee of the Security Depository to the Security Depository or another
nominee of the Security Depository or by the Security Depository or any such
nominee to a successor Security Depository or a nominee of such successor
Security Depository.

-9-



--------------------------------------------------------------------------------



 



     (d) Each purchaser of a Note or an interest in a Note, other than the
Initial Purchaser, will be deemed to have represented and agreed as follows:
     (i) It understands that the Notes will be offered and may be resold by the
Initial Purchaser only to QIBs pursuant to Rule 144A or to Foreign Purchasers
acquiring the Notes outside the United States.
     (ii) It understands that the Notes have not been registered under, and were
transferred to it in a transaction not involving any public offering within the
meaning of, the Securities Act, and that if in the future it decides to
re-offer, resell, pledge or otherwise transfer such Notes it will do so only in
accordance with applicable state securities laws and (i) pursuant to Rule 144A
to a Person whom the seller reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A, purchasing for its own account or for the
account of a QIB, whom the holder has informed that such re-offer, resale,
pledge or other transfer is being made in reliance on Rule 144A or to the Issuer
pursuant to the terms of the Indenture, or (ii) in an offshore transaction in
accordance with Regulation S (as indicated by the box checked by the transferor
on the certificate of transfer on the reverse of such security if such security
is not in Book-Entry Form), but, if such transfer is being effected by an
Initial Foreign Purchaser or any Foreign Purchaser who has purchased the Notes
from an Initial Foreign Purchaser or from any Person other than a QIB or an
institutional accredited investor pursuant to this clause (ii) prior to the
expiration of the “40-day restricted period” (within the meaning of Regulation S
under the Securities Act), the transferee shall have certified to the Issuer and
the Trustee that such transferee is a non-U.S. Person (within the meaning of
Regulation S) and that such transferee is acquiring the Notes in an offshore
transaction.
     (iii) It acknowledges that none of the Issuer, the Initial Purchaser or any
Person representing the Issuer or the Initial Purchaser has made any
representation to it with respect to the Issuer, any affiliates thereof or the
offering or sale of the Notes, other than the information contained in the
Offering Circular. It is purchasing the Notes for its own account, or for one or
more investor accounts for which it is acting as a fiduciary or agent, in each
case for investment purposes only, and not with a view to, or for offer or
resale in connection with, any distribution thereof in violation of the
Securities Act or the applicable state securities laws, subject to any
requirements of law that the disposition of its property or the property of such
investor account be at all times within its or their control and subject to its
or their ability to resell such Notes pursuant to Rule 144A and Regulation S.
     (iv) If it is acquiring any Note as a fiduciary or agent for one or more
investor accounts, it represents that it has sole investment discretion with
respect to such account and that it has full power to make the acknowledgments,
representations and agreements contained herein on behalf of each such account.
     (v) It is either (1) a QIB purchasing for its own account or for the
account of another QIB and it, and such other Person (if applicable), are aware
that the sale to it is being made in reliance on Rule 144A, or (2) not a U.S.
Person and is acquiring the Notes outside of the United States in accordance
with Regulation S.

-10-



--------------------------------------------------------------------------------



 



     (vi) It acknowledges that transfers of the Notes shall otherwise be subject
in all respects to the restrictions applicable thereto contained in this
Indenture.
     (vii) (A) It is not (and for so long as it holds any Notes or an interest
therein will not be), and is not acting on behalf of (and for so long as it
holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulation”) (each a “Benefit Plan Investor”), or (B) (i) its
purchase and continued holding of such Note will be covered by a statutory
exemption or a prohibited transaction class exemption issued by the United
States Department of Labor, (ii) at the time of acquisition the Notes are rated
at least investment grade and (iii) it believes that the Notes are properly
treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations and agrees to so treat such Notes.
     (viii) It acknowledges and agrees to treat the Notes as debt for all
federal, state and local income tax purposes.
     (ix) [Reserved.]
     (x) It is purchasing one or more Notes in an amount of at least $100,000,
and it understands that such Notes may be resold, pledged or otherwise
transferred in an amount of at least $100,000 (unless the outstanding principal
amount of such Note shall be less than $100,000.
     (xi) It understands that the Notes will bear a legend substantially to the
following effect unless the Issuer determines otherwise consistent with
applicable law:
For Rule 144A Global Notes Only: Unless this Note is presented by an authorized
representative of the Depository Trust Company, a New York corporation (“DTC”),
to the Transferor of such Note (the “Transferor”) or its agent for registration
of transfer, exchange or payment, and any Note issued is registered in the name
of Cede & Co. or in such other name as is requested by an authorized
representative of DTC (and any payment is made to Cede & Co. or to such other
entity as is requested by an authorized representative of DTC), any transfer,
pledge or the use hereof for value or otherwise by or to any person is wrongful
inasmuch as the registered owner hereof, Cede & Co., has an interest herein.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND (A) IN A TRANSACTION

-11-



--------------------------------------------------------------------------------



 



MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO
A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS OWN ACCOUNT, OR A
QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS GIVEN THAT RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR TO THE
ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR (C) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT, AND (2) THAT IT WILL DELIVER TO EACH
PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THE INDENTURE RELATING TO THIS NOTE
CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF
THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE FOREGOING. EACH TRANSFEREE
ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE
ISSUER AND THE SERVICER THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT,
A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER QIB, A NON-U.S. PERSON OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF (OR AN ACCOUNT SATISFYING THE REQUIREMENTS
UNDER) REGULATION S UNDER THE SECURITIES ACT. EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT EITHER (A) THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS
THIS NOTE OR AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF
(AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE
ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT
IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS PURCHASE AND
OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED TRANSACTION CLASS
EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR, (II) AT THE TIME OF
ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE AND (III) IT BELIEVES
THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT SUCH
NOTES. THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN

-12-



--------------------------------------------------------------------------------



 



PERMITTED DENOMINATIONS SPECIFIED IN THE INDENTURE. ACCORDINGLY, AN INVESTOR IN
THIS NOTE MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
In addition to the legending set forth on a Rule 144A Book-Entry Note,
Regulation S Book-Entry Notes shall bear additional legending substantially to
the following effect unless the Issuer determines otherwise consistent with
applicable law:

  1.   EACH INVESTOR IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT UNDERSTANDS THAT THE NOTES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT, THAT ANY OFFERS, SALES OR DELIVERIES
OF THE NOTES PURCHASED BY IT IN THE UNITED STATES OR TO U.S. PERSONS PRIOR TO
THE DATE THAT IS 40 DAYS AFTER THE LATER OF (I) THE COMMENCEMENT OF THE
DISTRIBUTION OF THE NOTES, AND (II) THE CLOSING DATE, MAY CONSTITUTE A VIOLATION
OF UNITED STATES LAW, AND THAT DISTRIBUTIONS OF PRINCIPAL AND INTEREST WILL BE
MADE IN RESPECT OF SUCH NOTES ONLY FOLLOWING THE DELIVERY BY THE HOLDER OF A
CERTIFICATION OF NON-U.S. BENEFICIAL OWNERSHIP OR THE EXCHANGE OF BENEFICIAL
INTEREST IN REGULATION S TEMPORARY BOOK-ENTRY NOTES FOR BENEFICIAL INTERESTS IN
THE RELATED RULE 144A BOOK-ENTRY NOTES (WHICH IN EACH CASE WILL ITSELF REQUIRE A
CERTIFICATION OF NON-U.S. BENEFICIAL OWNERSHIP), AT THE TIMES AND IN THE MANNER
SET FORTH IN THE INDENTURE.     2.   In addition to the legending set forth on a
Rule 144A Global Note, the Regulation S Temporary Book-Entry Notes representing
the Notes sold to each investor in an offshore transaction complying with
Rule 903 or Rule 904 of Regulation S under the Securities Act will bear a legend
to the following effect, unless the Issuer determines otherwise consistent with
applicable law:         THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED AND, PRIOR TO THE DATE THAT IS 40 DAYS
AFTER THE LATER OF (I) THE COMPLETION OF THE DISTRIBUTION OF THE NOTES AND
(II) THE CLOSING DATE, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF

-13-



--------------------------------------------------------------------------------



 



      THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE PROCEDURES SPECIFIED
IN THE INDENTURE.

     (xii) It acknowledges that the Issuer, the Servicer, the Initial Purchaser
and others will rely on the truth and accuracy of the foregoing acknowledgments,
representations and agreements, and agrees that if any of the foregoing
acknowledgments, representations and agreements deemed to have been made by it
are no longer accurate, it shall promptly notify the Issuer, the Servicer and
the Initial Purchaser.
     (e) Except as otherwise required under the Note Purchase Agreement, the
Initial Purchaser shall not be required to deliver, and neither the Issuer nor
the Trustee shall demand therefrom, any of the certifications or opinions
described in this Section 2.07 in connection with the initial issuance of the
Notes and the delivery thereof by the Issuer.
     Section 2.08 Mutilated, Destroyed, Lost or Stolen Note. (a) If (i) any
mutilated Note is surrendered to the Trustee or the Issuer, or the Trustee and
the Issuer receive evidence to their reasonable satisfaction of the destruction,
loss or theft of any Note, and (ii) in the case of a destroyed, lost, or stolen
Note, there is delivered to the Trustee and the Issuer such security or
indemnity as may be required by them to save each of them harmless, then, in the
absence of notice to the Trustee and the Issuer that such Note has been acquired
by a bona fide purchaser and provided that the requirements of Section 8-405 of
the UCC are satisfied, the Issuer shall execute and, upon a written request
therefor by the Trustee and the Issuer shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
new Note of the same Class, tenor and Principal Balance, bearing a number not
contemporaneously outstanding. If, after the delivery of such new Note, a bona
fide purchaser of the original Note in lieu of which such new Note was issued
presents such original Note for payment, the Trustee and the Issuer shall be
entitled to recover such new Note from the Person to whom it was delivered or
any Person taking title there from, except a bona fide purchaser, and the
Trustee and the Issuer shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Trustee and the Issuer, in connection therewith. If any such
mutilated, destroyed, lost or stolen Note shall have become or shall be about to
become due and payable in full, or shall have been called for redemption in
full, instead of issuing a new Note, the Issuer may pay such Note without
surrender thereof, except that any mutilated Note shall be surrendered.
     Upon the issuance of any new Note under this Section, the Issuer or the
Note Registrar may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
     Subject to the above provisions of this Section 2.08, every new Note issued
pursuant to this Section 2.08, in lieu of any destroyed, lost or stolen Note,
shall constitute an original additional contractual obligation of the Issuer,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.

-14-



--------------------------------------------------------------------------------



 



     The provisions of this Section 2.08 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.
     Section 2.09 Payment of Principal and Interest; Rights Preserved.
     (a) For each applicable Interest Accrual Period, the Notes of each Class
shall accrue interest on the Outstanding Note Balance thereof at the Note Rate
applicable to such Class. All interest and fees accrued hereunder on the
Class A-1 Notes and the Class A-3 Notes shall be calculated on the basis of the
actual number of days in such Interest Accrual Period and a three-hundred-sixty
(360)-day year and shall accrue on a daily basis through the day preceding the
Stated Maturity Date and (to the extent that the payment of such interest shall
be legally enforceable) on any overdue payment of interest from the date such
interest becomes due and payable (giving effect to any applicable grace periods
herein) until fully paid. All interest and fees accrued hereunder on the
Class A-2 Notes and the Class B Notes shall be calculated on the basis of a
three-hundred-sixty (360)-day year comprised of twelve 30-day months and shall
accrue on a daily basis through the day preceding the Stated Maturity Date and
(to the extent that the payment of such interest shall be legally enforceable)
on any overdue payment of interest from the date such interest becomes due and
payable (giving effect to any applicable grace periods herein) until fully paid.
All accrued interest shall be due and payable in arrears on each Payment Date
and shall be paid by the Trustee to the Noteholders in accordance with
Section 13.03. In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
     (b) The principal of each Note shall be payable on each Payment Date in
installments beginning on the Initial Payment Date and ending no later than the
Stated Maturity Date thereof unless such Note becomes due and payable at an
earlier date by declaration of acceleration in accordance with Article VI or
call for redemption in accordance with Article XI. The installment of principal
due on the Class A-1 Notes on any Payment Date (other than the Stated Maturity
Date) shall, to the extent of cash flow available therefor in accordance with
Section 13.03 on such Payment Date, be paid as set forth in Section 13.03(d)(i).
The installment of principal due on the Class A-2 Notes on any Payment Date
(other than the Stated Maturity Date) shall, to the extent of cash flow
available therefor in accordance with Section 13.03 on such Payment Date, be
paid as set forth in Section 13.03(d)(ii). The installment of principal due on
the Class A-3 Notes on any Payment Date (other than the Stated Maturity Date)
shall, to the extent of cash flow available therefor in accordance with
Section 13.03 on such Payment Date, be paid as set forth in
Section 13.03(d)(iii). The installment of principal due on the Class B Notes on
any Payment Date (other than Stated Maturity Date) shall, to the extent of cash
flow available therefor in accordance with Section 13.03 on such Payment Date,
be paid as set forth in Section 13.03(d)(iv). All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable hereunder
or in respect of the Notes) shall be due and payable in full on the Stated
Maturity Date for such Note. All reductions in the principal amount of a Note
effected by payment of such installments of principal shall be binding upon all
future Noteholders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note. Principal shall be payable to Noteholders in the
same Class on a pro rata basis based upon the

-15-



--------------------------------------------------------------------------------



 



relative Outstanding Note Balance of the Notes in such Class as of the related
date of determination; provided that, if as a result of such proration a portion
of such principal would be less than $0.01, then such payment shall be decreased
to the nearest whole cent, and such portion shall be applied to the next
succeeding principal payment.
     (c) The principal of and interest on the Notes, and other amounts payable
to the Noteholders under Section 13.03, are payable, through the Paying Agent on
behalf of the Issuer, by check mailed by first-class mail to the Person whose
name appears as the Registered Holder of such Note on the Note Register at the
address of such Person as it appears on the Note Register or, at the option of
any Noteholder, by wire transfer in immediately available funds to the account
specified in writing to the Trustee by such Registered Holder at least two
(2) Business Days prior to the Record Date for the Payment Date on which wire
transfers will commence, in such coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts. All payments on the Notes shall be paid without any requirement
of presentment. The Issuer shall notify the Person in whose name a Note is
registered at the close of business on the Record Date immediately preceding the
Payment Date on which the Issuer expects that the final installment of principal
of such Note will be paid. Such notice shall be mailed no later than the tenth
(10th) day prior to such Payment Date and shall specify the place where such
Note may be surrendered. Funds representing any such checks returned
undeliverable shall be held in accordance with Section 7.15. Each Noteholder
shall promptly surrender its Note to the Trustee at the Corporate Trust Office
or in the case of mutilated, destroyed, lost or stolen Notes, as provided in
Section 2.08, upon payment of the final installment of principal of such Note.
     Section 2.10 Persons Deemed Owner. Prior to due presentment for
registration of transfer of any Note, the Issuer, the Trustee, the Note
Registrar, the Note Insurer, the Paying Agent and any agent of any of the
foregoing shall treat the Person in whose name any Note is registered in the
Note Register as the owner of such Note for the purpose of receiving payments of
principal and interest on such Note and for all other purposes whatsoever,
whether or not such Note be overdue, and none of the Issuer, the Trustee, the
Note Insurer, the Note Registrar, the Paying Agent or any agent of the foregoing
shall be affected by notice to the contrary.
     Section 2.11 Cancellation. All Notes surrendered to the Trustee for
payment, registration of transfer or exchange (including Notes surrendered to
any Person other than the Trustee which shall be delivered to the Trustee) shall
be promptly canceled by the Trustee. No Notes shall be authenticated in lieu of
or in exchange for any Notes canceled as provided in this Section 2.11, except
as expressly permitted by this Indenture. All canceled Notes held by the Trustee
shall be disposed of by the Trustee as is customary and in accordance with its
standard practice.
     Section 2.12 Notices to Security Depository. Whenever any notice or other
communication is required to be given to Noteholders of any Class with respect
to which Book-Entry Notes have been issued, unless and until Definitive Notes
shall have been issued to the related Noteholders, the Trustee shall give all
such notices and communications to the applicable Security Depository.
     Section 2.13 Tax Treatment; Withholding Taxes.

-16-



--------------------------------------------------------------------------------



 



     (a) The Issuer has structured the transaction contemplated by this
Indenture and the Notes with the intention that the Notes will qualify under
applicable tax law as indebtedness of the Issuer. The Issuer, the Trustee, the
Servicer, the Note Insurer, the Back-up Servicer, each Noteholder and each
beneficial owner of a Note by acceptance of its Note or a beneficial interest
therein, each agree to treat the Notes as indebtedness of the Issuer for all tax
purposes and further agrees not to take any action inconsistent with such
treatment, unless and to the extent otherwise required by any taxing authority
under applicable law.
     Notwithstanding anything in any Transaction Document to the contrary,
effective from the date of commencement of discussions with respect to the
transactions contemplated by such documents, all parties hereto, the Note
Insurer and the Noteholders may disclose to any and all Persons, without
limitation of any kind, the U.S. Federal income tax treatment and tax structure
of the Notes and the transactions contemplated hereby and all materials of any
kind, including tax opinions or other tax analyses, if any, that are provided to
such Persons regarding such tax treatment.
     (b) Notwithstanding any other provision in this Indenture to the contrary
or the other Transaction Documents, the Trustee, as Paying Agent for and on
behalf of, and at the direction of the Servicer, shall comply with any and all
federal withholding requirements under applicable law, as modified by the
practice of any relevant taxing authority then in effect. If any withholding tax
is imposed on any payment by the Issuer (or allocation of income) under the
Notes, such tax shall reduce the amount otherwise payable to such Noteholder.
Any amounts so withheld shall be treated as having been paid to the related
Noteholder for all purposes of this Indenture. Failure of a Noteholder or a
beneficial owner of a Note to provide the Trustee or other paying agent with
appropriate tax certificates may result in amounts being withheld from the
payment to such Noteholder or beneficial owner. In no event shall the consent of
Noteholders be required for any withholding.
ARTICLE III
SUBSTITUTION OF CONTRACTS
     Section 3.01 Conditions Precedent to the Substitution of Contract Assets.
Each acquisition of a Substitute Contract from the Partnership on any
Acquisition Date is subject to the conditions specified in Section 3.04 of the
Servicing Agreement, including satisfaction of the following conditions
precedent on the relevant date specified below:
     (a) By 10:00 a.m. (New York time) on the third Business Day prior to any
proposed Acquisition Date, the Partnership shall have delivered the following
items:
     (i) The Partnership shall have delivered to the Issuer, the Trustee, the
Custodian, the Back-up Servicer and the Note Insurer, a draft Substitution
Certificate substantially in the form set forth on Exhibit J attached hereto
(the “Substitution Certificate”) and Amendment to Contract Schedule containing
the information required to be provided with respect to the Substitute Contracts
and related Contract Assets to be acquired on such Acquisition Date, as
specified in the definition of Contract Schedule, and a draft of the Release
Agreement relating to any Existing Indebtedness and the Issuer shall have
delivered or shall have caused to be delivered to the Custodian, the original

-17-



--------------------------------------------------------------------------------



 



Contracts described in the proposed Amendment to Contract Schedule and the
related Contract Files; and
     (ii) The Partnership shall have delivered to the Trustee and the Note
Insurer a draft Assignment Agreement with respect to each Substitute Contract to
be acquired by the Issuer on such Acquisition Date and to the satisfaction of
the conditions precedent set forth in this Section 3.01 and Section 3.04(b) of
the Servicing Agreement.
     (b) By 1:00 p.m. (New York time) one (1) Business Day prior to the proposed
Acquisition Date, the Custodian shall deliver to the Issuer, the Note Insurer
and the Trustee an executed Custodian Certificate with respect to the Substitute
Contracts to be so acquired, which certificate shall contain the final Amendment
to Contract Schedule and no exceptions (other than those exceptions that shall
have been approved in an Exception Report signed, or confirmed by e-mail, by the
Control Party);
     (c) By 11:00 a.m. (New York time) on the proposed Acquisition Date, the
Partnership shall cause to be delivered the final executed Assignment Agreement,
Amendment to Contract Schedule and Release Agreement along with a final executed
Substitution Certificate, in each case, such document or certificate containing
changes from the draft certificates, draft Assignment Agreement or draft
Amendment to Contract Schedule, as applicable, delivered pursuant to
Section 3.01(a)(ii) above, if any, reflecting corrections or deletions of
unapproved exceptions noted in the Exception Report to the draft Assignment
Agreement and/or the draft Amendment to Contract Schedule resulting from the
Custodian’s review of the Contracts to be substituted and the Contract Files
related thereto pursuant to Section 4.03(b). The Substitution Certificate shall
confirm that (A) each Substitute Contract is a Contract that satisfies each of
the representations and warranties set forth in Clause (C) or (D) of the related
Assignment Agreement, (B) all applicable filings required under
Sections 4.01(a)(v) and 4.02 have been made or are in effect, (C) no Default,
Event of Default, Event of Servicing Termination or event which, with the
passage of time or the giving of notice or both, would cause a Default, Event of
Default or Event of Servicing Termination to occur, shall exist prior to or
after giving effect to the substitution of such Contracts and (D) all other
conditions to the acquisition of Substitute Contracts applicable to it and
specified in this Section 3.01 and Section 3.04(b) of the Servicing Agreement
have been satisfied.
     A document or certificate described in clause (a) or (b) above shall be
regarded as timely delivered if it is delivered by telecopy (with written
confirmation of transmission) as of the applicable time described above;
provided that, the originally executed copy shall be delivered by the applicable
party promptly thereafter. If the Custodian, upon examination of the Contract
Files in accordance with Section 4.03(b), determines that such Contract Files do
not satisfy the requirements of Section 4.03(b) or is unable to confirm that
such requirements have been met by 1:00 p.m. (New York time) on the Business Day
prior to the proposed Acquisition Date, the Custodian shall notify the Trustee
and the Note Insurer and shall not deliver an executed Custodian Certificate
pursuant to clause (b) without the prior written consent of the Control Party.
     (d) With respect to any Contract substituted for an Early Termination
Contract, the Issuer shall be allowed to use the Collections received in respect
thereof to purchase a new

-18-



--------------------------------------------------------------------------------



 



Substitute Contract in lieu of distributing such Collections in accordance with
Section 13.03, provided that, such purchase of a Substitute Contract shall occur
simultaneously with the Issuer’s receipt of such Collections or such Collections
shall be held not later than the Payment Date (or the then current Collection
Period) on deposit in the Collection Account until such Substitute Contract is
so purchased; provided, further, that if such Substitute Contract is not
purchased on or before the immediately following Payment Date such Collections
shall be disbursed in accordance with Section 13.03. Any Substitute Contract so
substituted for such Early Termination Contract, and related Contract Assets,
must meet the same requirements as those specified in the form of Assignment
Agreement attached to the related Purchase and Sale Agreement.
     (e) If a Contract is to be removed and replaced with another lease or
equipment finance contract transferred to the Issuer by the Partnership pursuant
to the Servicing Agreement, such “substitute” lease or equipment finance
contract shall become a Contract for all purposes of the Transaction Documents
and may be referred to as a Substitute Contract. Acquisition of any Substitute
Contract shall be subject to the satisfaction of the conditions described in
Article III of this Indenture.
     (f) Upon satisfaction of the conditions specified in Section 4.04 and this
Section 4.05, and any conditions to the repurchase of Contracts under the
applicable Purchase and Sale Agreement or the Servicing Agreement (as the case
may be), the Trustee shall, upon receipt of the Contract Repurchase Price and
the Request for Release, release the Contract and related Contract Assets being
repurchased by the related Transferor or purchased by the Servicer from the Lien
of this Indenture.
     (g) In addition to the conditions specified above, at no time may the
aggregate Discounted Contract Balances of Substitute Contracts (as measured on
their respective Cut-Off Dates) exceed 5.4% of the aggregate Discounted Pool
Balance as of the Closing Date.
ARTICLE IV
ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS
     Section 4.01 Conditions to Issuance of Notes. All Notes shall be executed
by the Issuer and delivered to the Trustee for authentication. The Notes issued
on the Closing Date shall be authenticated and delivered by the Trustee upon
Issuer Order and upon satisfaction of the following conditions precedent:
     (a) receipt by the Trustee and the Note Insurer, or their agents, of the
following, in form and substance satisfactory to the Control Party, which
satisfaction shall be evidenced to the Trustee by receipt of item 4.01(a)(xv)
below from the Control Party:
     (i) a copy of an officially certified document, dated not more than ten
(10) days prior to the Closing Date, evidencing the due organization and good
standing of each of the Issuer, the Servicer, the Partnership and each
Transferor;
     (ii) certified copies of the organizational documents (together with all
amendments thereto) of the Issuer, the Servicer, the Partnership and each
Transferor, along with certified resolutions or certified executed consents of
each of the Issuer, the

-19-



--------------------------------------------------------------------------------



 



Servicer, the Partnership and each Transferor, authorizing the execution,
delivery and performance of the Transaction Documents and the transactions
contemplated by the Transaction Documents by such entities and certificates
evidencing the incumbency of the officers executing such Transaction Documents;
     (iii) certified copies of requests for information or copies (or a similar
search report certified by a party acceptable to the Control Party), dated a
date reasonably near to the Closing Date (no earlier than ten (10) days prior to
the Closing Date), listing all effective tax and judgment liens and financing
statements which name the Partnership (under its present name and any previous
name) or any Transferor as debtor and which are filed in the jurisdictions in
which the statements referred to in clause (v)(1) below were or are to be filed,
together with copies of such tax and judgment liens and financing statements
(none of which, other than financing statements naming the party under the
Transaction Documents to which transfers (including grants of security
interests) thereunder purport to have been made, shall cover any of the property
purported to be conveyed thereunder);
     (iv) certified copies of requests for information or copies (or a similar
search report certified by a party acceptable to the Control Party), dated a
date reasonably near to the Closing Date (no earlier than ten (10) days prior to
the Closing Date), listing all effective tax and judgment liens and financing
statements which name Issuer (under its present name and any previous name) as
debtor and which are filed in the jurisdictions in which the statements referred
to in clause (v)(2) below were or are to be filed, together with copies of such
tax and judgment liens and financing statements (none of which, other than
financing statements naming the party under the Transaction Documents to which
transfers (including grants of security interests) thereunder purport to have
been made, shall cover any of the property purported to be conveyed thereunder);
     (v) except as otherwise provided below, evidence of filing (or evidence of
delivery for filing to the appropriate filing offices) of, and each of the
following, together with evidence of all filing fees, taxes or other amounts
required to be paid in connection with the following have been paid:
          (1) UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the applicable Transferor, as debtor, the
Issuer, as secured party, and the Trustee, for the benefit of the Secured
Parties, as assignee;
          (2) UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the Issuer, as debtor, and the Trustee, for the
benefit of the Secured Parties, as Secured Party;
          (3) UCC-3 financing statement releases, for filing with the Secretary
of State of the State of Delaware, naming the applicable Transferor, as debtor
and Merrill Lynch, as secured party;
          (4) such other, similar instruments or documents, as may be necessary
or, in the opinion of the Note Insurer or any Noteholder, desirable under the
UCC of all

-20-



--------------------------------------------------------------------------------



 



appropriate jurisdictions or any comparable law to perfect the transfers
(including grants of security interests) under the Transaction Documents;
     (vi) a fully executed original counterpart (in form and substance
satisfactory to the Note Insurer) of each of the Assignment Agreements related
to the initial Contract Assets, each Purchase and Sale Agreement, this
Indenture, the Joinder to Lockbox Intercreditor Agreement, the Servicing
Agreement, the Note Insurance Agreement, the Swap Agreement, the Partnership
Swap Agreement, each Lienholder Nominee Agreement, the Premium Letter and the
Note Purchase Agreement shall have been received by the Note Insurer or its
respective agents;
     (vii) a copy of the fully executed Lockbox Intercreditor Agreement and the
Joinder to Lockbox Intercreditor Agreement shall have been received by the Note
Insurer or its respective agents;
     (viii) written evidence of establishment of the Reserve Account, the
Collection Account, the Servicer Transition Account and continued existence of
the Lockbox Account;
     (ix) a certificate listing the Servicing Officers of the Servicer as of the
Closing Date;
     (x) confirmation (A) that the Rating Agencies have issued rating letters
confirming ratings for the Notes as set forth in the Offering Circular and
(B) from the Note Insurer that it or its agents have received all rating letters
or other rating confirmations as it may reasonably require;
     (xi) executed favorable legal opinions of counsel to the Servicer, the
Partnership, the Issuer, each Transferor, the Back-up Servicer, the Custodian
and the Trustee, addressed to the Note Insurer, the Trustee, the Back-up
Servicer and the Initial Purchaser (as applicable), dated the Closing Date and
covering general corporate matters, the due execution and delivery of, and the
enforceability of, each of the Transaction Documents to which the Servicer, the
Partnership, the Issuer, each Transferor, the Back-up Servicer, the Custodian
and the Trustee (individually or in any other capacity) is party, true sale,
non-consolidation, security interest, tax matters and such other matters as the
Note Insurer or the Initial Purchaser may request;
     (xii) certificates of the Secretary or Assistant Secretary of each of the
Servicer, the Partnership, the Issuer, each Transferor, dated as of the Closing
Date, and certifying (A) that attached thereto is a true, complete and correct
copy of (a) the organizational documents of the Servicer, the Partnership, each
Transferor and the Issuer (as applicable), and (b) resolutions duly adopted by
the Servicer, the Partnership, the Issuer and each Transferor authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party and the transactions contemplated thereunder, and that such resolutions
have not been amended, modified, revoked or rescinded, and (B) as to the
incumbency and specimen signature of each officer executing any Transaction

-21-



--------------------------------------------------------------------------------



 



Documents on behalf of the Servicer, the Partnership, the Issuer and each
Transferor (as the case may be);
     (xiii) copies of all waivers, licenses, approvals or consents, if any,
required or advisable, in the opinion of the Note Insurer, in connection with
the execution, delivery and performance by the Servicer, the Partnership, the
Issuer and each Transferor (as the case may be) of the Transaction Documents
(and the validity and enforceability thereof), which waivers, licenses,
approvals or consents shall be in full force and effect;
     (xiv) written confirmation of the payment (or deposit for payment with the
Trustee) of all fees and expenses of the Trustee, the Custodian, the Back-up
Servicer, the Note Insurer, the Initial Purchaser (including the fees and
charges of their respective agents, auditors and counsel) accrued as of the
Closing Date;
     (xv) issuance of the Class A Insurance Policy and delivery of the one and
only original of the same to the Trustee, with a receipt thereof delivered to
the Initial Purchaser;
     (xvi) delivery by the Custodian of an executed Custodian Certificate dated
as of the Closing Date and certifying as to its review of the Contract Assets;
and
     (xvii) such additional documents, instruments, certificates, opinions,
ratings letters or other confirmations as the Initial Purchaser or the Note
Insurer may reasonably request.
     (b) all Collateral in which a security interest has been granted to the
Trustee under the Indenture shall be subject to no other Liens other than
Permitted Liens.
     Section 4.02 Security for Notes.
     (a) The Servicer shall at its own expense, in consideration of the Servicer
Fee, cause to be filed the financing statements and assignments described in
Sections 4.01(a)(v) and 4.02(b) in accordance with such Sections. In addition,
from time to time, the Servicer shall take or cause to be taken at its own
expense, in consideration of the Servicer Fee, any other such actions and
execute such documents as are necessary to perfect and protect the Issuer’s
precautionary security interest against the applicable Transferor, as
applicable, in respect of the Contract Assets and the assignment to the Trustee
thereof, and the Trustee’s security interests in and liens on the Collateral
against all other Persons, including the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title; provided that, none of the Servicer, the Transferors nor
the Issuer shall be required to file UCC-1 financing statements against Obligors
with respect to a Contract related to Equipment that had an original equipment
cost at origination of less than (A) if such Contract is a secured loan or
finance lease that provides for a $1 purchase option, $25,000, or (B) if such
Contract provides for a “fair market value” purchase option, $50,000 or to file
or record assignments of any UCC-1 financing statements or other lien recordings
or notations made against any Obligor. Notwithstanding anything to the contrary
contained herein, if the Servicer is not LEAF Financial Corporation or one of
its Affiliates, the successor Servicer shall not be responsible for the initial
filings of any

-22-



--------------------------------------------------------------------------------



 



UCC financing statements, or any continuation statements filed by any
predecessor Servicer, or the information contained therein (including the
exhibits thereto), the perfection of any such security interests during the term
of such predecessor Servicer, or the accuracy or sufficiency of any description
of collateral in such filings, and the successor Servicer shall be fully
protected in relying on such initial filings and any continuation statements or
modifications thereto made by a predecessor Servicer pursuant to this
Section 4.02 but shall continue to be responsible for requirements expressed
above during the period it acts as Servicer.
     (b) If any change in the Servicer’s or the Issuer’s name, identity,
structure or the location of its principal place of business, chief executive
office or State of organization occurs, then such party shall deliver thirty
(30) days’ prior written notice of such change or relocation to the Servicer,
the Note Insurer, the Trustee, the Back-up Servicer and the Rating Agencies and
no later than the effective date of such change or relocation, the Servicer
shall file or cause to be filed such amendments or statements as may be required
to preserve and protect the Issuer’s precautionary security interest against the
related Transferors in respect of the Contract Assets and the assignment to the
Trustee thereof, and the Trustee’s security interest in and liens on the
Collateral.
     (c) During the term of this Indenture, the Issuer will maintain its sole
state of organization in the State of Delaware and the Servicer will maintain
its sole state of incorporation in a state of the United States.
     Section 4.03 Review of Contract Files.
     (a) On or prior to the Closing Date and each Acquisition Date for a
Substitute Contract, the Issuer shall cause to be delivered to the Custodian the
documents comprising the Contract Files for the Contracts to be acquired on such
date. Each Contract and the folder containing other Contract Files documents for
such Contract shall be clearly marked with a LEAF Contract Number, which LEAF
Contract Number shall be used by the Issuer, the Trustee and the Custodian to
identify such Contract on the Contract Schedule.
     (b) Prior to the Acquisition Date for a Substitute Contract, the Custodian
will review the Contract Files related to each proposed Substitute Contract and
shall perform such reviews as are sufficient to enable it to confirm the items
required to be certified by it in the Custodian Certificate in the form attached
hereto as Exhibit E. By execution and delivery of any such Custodian
Certificates, the Custodian shall evidence completion of such review and
confirmation. The Custodian shall include in any Exception Report any failure of
a document to correspond to the information on the Amendment to Contract
Schedule or the absence of any one or more of the documents comprising the
Contract Files for such Substitute Contract and shall deliver such Exception
Report to the Servicer, the Trustee and the Note Issuer.
     (c) If any Contracts or Contract Assets to be pledged to the Trustee are
Contracts or Contract Assets that at any time were subject to a Lien in favor of
a Person that has held a Lien thereon, concurrently with the delivery of an
Officer’s Certificate, the Issuer shall have delivered to (x) the Custodian
(with a copy to the Note Insurer and the Trustee) a facsimile copy or an
original executed Release Agreement from each Person that has held a Lien on the
applicable Contract and/or Contract Assets, together with the certification in
the Officer’s Certificate that

-23-



--------------------------------------------------------------------------------



 



each such Release Agreement constitutes a release of such Person’s security
interest in each such Contract and/or Contract Asset (and the other Collateral
related thereto), and (y) the Custodian (with a copy to the Note Insurer and the
Trustee) the original UCC partial or full release relating to the Release
Agreement described in clause (x) above.
     (d) The Custodian shall use reasonable care and due diligence in the
performance of its duties under the Transaction Documents, shall identify and
segregate all items constituting the Contract Files and shall maintain
continuous custody of all items constituting the Contract Files in secure, fire
resistant facilities in accordance with customary standards for such custody.
The Custodian makes no representations as to and shall not be responsible to
verify (i) the validity, legality, enforceability, sufficiency, due
authorization or genuineness of any document constituting Contract Files or of
any of the Contracts or (ii) the collectibility, insurability, effectiveness or
suitability of any Contract.
     (e) The Custodian shall hold all Contracts and all other Collateral
delivered to it pursuant to the Transaction Documents as Custodian for the
benefit of the Trustee (for the benefit of the Secured Parties). With respect to
each item of Contract Files delivered to the Custodian, the Custodian shall
(i) hold all documents constituting such Contract Files received by it for the
exclusive use and benefit of the Trustee (for the benefit of the Secured
Parties) and (ii) make disposition thereof only in accordance with the terms of
this Indenture and the Servicing Agreement upon written instructions furnished
by the Control Party.
     (f) In the event that (i) the Trustee, the Servicer, the Issuer or the
Custodian shall be served by a third party with any type of levy, attachment,
writ or court order with respect to any Contract Files or (ii) a third party
shall institute any court proceeding by which any Contract Files shall be
required to be delivered otherwise than in accordance with the provisions of
this Indenture, the party or parties receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Indenture and the
Note Insurer copies of all court papers, orders, documents and other materials
concerning such proceedings. The Custodian shall continue to hold and maintain
all the Contract Files that is the subject of such proceedings pending a final
order of a court of competent jurisdiction permitting or directing disposition
thereof. Upon final determination of such court, the Custodian shall deliver
such Contract Files as directed by such determination or, if no such
determination is made, in accordance with the provisions of this Indenture.
Expenses of the Custodian incurred as a result of such proceedings shall be
borne by the Issuer.
     (g) At its own expense, the Custodian shall maintain at all times prior to
the satisfaction and discharge of this Indenture and keep in full force and
effect fidelity insurance, theft of documents insurance, forgery insurance and
errors and omissions insurance. All such insurance shall be in amounts, with
standard coverage and subject to deductibles, all as is customary for insurance
typically maintained by banks which act as custodian of collateral substantially
similar to the Collateral. Upon at least ten (10) days’ prior written request,
the Issuer, the Servicer and/or the Note Insurer shall be entitled to receive a
certificate of the Custodian’s respective insurer that such insurance is in full
force and effect.
     Section 4.04 Defective Contracts.

-24-



--------------------------------------------------------------------------------



 



     (a) If, upon examination of any Contract File in accordance with
Section 4.03 hereof, the Custodian determines that such Contract File does not
satisfy the requirements described in Section 4.03(b), or is unable to confirm
that such requirements have been met, the Custodian shall promptly notify the
Servicer, the Partnership and the Note Insurer by telephone or telecopy. If the
Partnership does not satisfy the Custodian prior to the second Business Day
prior to the applicable Acquisition Date, the Custodian shall return the
applicable Substitute Contract and related files to the Partnership, or as
otherwise directed by the Partnership. Notwithstanding the foregoing, if the
Control Party approves an Exception Report and allows the inclusion of any
Substitute Contract that the Custodian has identified as defective in its review
under Section 4.03(b), all parties agree that such approval shall be valid only
with respect to such included Substitute Contract, shall not constitute a course
of dealing and the allowance of such included Contract shall not operate as a
waiver of any rights of the Trustee or any Secured Party hereunder, under each
Purchase and Sale Agreement, the Assignment Agreements or any other Transaction
Documents with respect to any adverse consequence caused by such defect.
     (b) If a Responsible Officer of the Trustee, or if another party to any of
the Transaction Documents, notifies the Servicer (pursuant to the Servicing
Agreement), the related Transferor, the Back-up Servicer and the Issuer of the
existence of any Warranty Event, the initial Servicer (pursuant to the Servicing
Agreement) or the related Transferor (pursuant to the related Purchase and Sale
Agreement) shall (i) cure the breach(es) which caused the Warranty Event or (ii)
repurchase such Contract and related Contract Assets at the Contract Repurchase
Price as required in accordance with Section 3.03 of the related Purchase and
Sale Agreement or Section 3.09 of the Servicing Agreement. If any such Contract
is purchased by the initial Servicer in accordance with the provisions of the
Servicing Agreement, or repurchased by the related Transferor pursuant to the
related Purchase and Sale Agreement, and the Trustee has received a written
request in the form attached hereto as Exhibit D-1 relating thereto, the Trustee
shall, upon receipt of the applicable Contract Repurchase Price, but subject to
Section 4.07 hereof, return the affected Contract and related files to the
Issuer (or, if the Issuer so requests, directly to the Servicer or the related
Transferor, as the case may be), release its interest therein and in the related
Contract Assets and such items shall no longer constitute a Contract or Contract
Asset hereunder and shall be released from the Lien of this Indenture.
     Section 4.05 Reserved.
     Section 4.06 Administration of the Contract Assets. The Contract Assets
shall be serviced by the Servicer in accordance with the terms of the Servicing
Agreement. The Servicer, as agent of the Issuer prior to the occurrence of an
Event of Default, shall have the right to provide any notices and instructions
to Obligors in connection with the Contract Assets. In the event that the Issuer
or the Trustee receives any notices, requests for information or other
communication from an Obligor, it shall immediately forward such communication
to the Servicer. The Trustee shall deposit any Collections received by it in the
Collection Account, in accordance with Section 13.02 and it shall deliver
written or electronic statements regarding such collections and deposits to the
Servicer and the Note Insurer at least monthly. The Trustee shall have no
obligation to advance its own funds to the Collection Account. In the absence of
an Event of Default, the Trustee shall not contact any Obligor or take any
action with respect to the enforcement, modification or release of any Contract
against an Obligor without the express written authorization of the Servicer or
the Issuer.

-25-



--------------------------------------------------------------------------------



 



     Section 4.07 Releases.
     (a) The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for any individual Contract and the related Contract Assets at any
time after all of the conditions for such release set forth in the Transaction
Documents have been satisfied and (i) after a payment by the related Transferor
or the Servicer, as applicable, under the provisions of the relevant Transaction
Documents, of the related Contract Repurchase Price therefor or (ii) after a
Substitute Contract and the related Contract Assets are substituted for such
Contract and the related Contract Assets in accordance with the Transaction
Documents. In order to effect any such release, the Servicer, on behalf of the
Issuer, shall deliver to the Trustee, the Note Insurer and the Custodian in
accordance with the Transaction Documents a Request for Release, in the form
attached hereto Exhibit D-1, (1) identifying the Contracts and the related
Equipment to be released, (2) requesting the release thereof, (3) setting forth
the amount deposited in the Collection Account with respect thereto, or
identifying the Substitute Contract substituted therefor, in the event that the
subject Contracts and the related Equipment are being released from the Lien of
this Indenture pursuant to clause (i) above, (4) certifying that the amount
deposited in the Collection Account equals the Contract Repurchase Price
relating to such Contracts and the related Equipment and (5) certifying that all
other conditions precedent set forth in the Transaction Documents relating to
such release have been satisfied. The Trustee, upon receipt of a written request
in the form attached hereto as Exhibit D-1, and the Trustee’s confirmation that
the related (i) Contract Repurchase Price has been deposited into the Collection
Account or (ii) Substitute Contract has been substituted for the Contract, shall
execute instruments to release a Contract from the lien of this Indenture, or
convey the Trustee’s interest in the same.
     (b) Upon receipt of the Request for Release from the Servicer in the form
attached hereto as Exhibit D-1, including a certification that all of the
conditions specified in clause (a) of this Section 4.07 have been satisfied, and
provided that if Item 7 of the Request for Release has been checked, all other
certifications and documents required under the terms of this Indenture have
been received by the Trustee, the Trustee shall release from the Lien of this
Indenture and the Custodian shall deliver to the Issuer or upon Issuer Order the
Contracts and all related Contract Assets described in the Issuer’s Request for
Release.
     (c) The Custodian may, if requested by the Servicer, in the form attached
hereto as Exhibit D-1, for purposes of servicing a Contract, temporarily deliver
to the Servicer the original Contract; provided however, the consent of the
Control Party shall be required for any release where an aggregate of more than
one percent (1%) of the total number of Contracts has been released to the
Servicer and not yet returned. Any Contract temporarily delivered from the
custody of the Custodian to the Servicer or its agents shall have affixed to
such Contract a copy of such written request in the Form of Exhibit D-1, which
shall contain a legend to the effect that the Contract is the property of the
Issuer and has been pledged to U.S. Bank National Association, as Trustee for
the benefit of the Secured Parties. The Servicer shall promptly return the
Contract to the Custodian, along with a letter attached hereto as Exhibit D-2,
upon the earlier of (x) the Control Party’s instruction to return such Contract
to the Custodian and (y) the need therefor no longer existing; provided that if
an Event of Default has occurred, the Servicer shall forthwith return to the
Custodian each Contract temporarily delivered pursuant to this Section 4.07.

-26-



--------------------------------------------------------------------------------



 



ARTICLE V
SATISFACTION AND DISCHARGE
     Section 5.01 Satisfaction and Discharge of Indenture.
     (a) Following (i) payment in full of (A) all of the Notes, (B) all amounts
due to the Note Insurer under the Note Insurance Agreement, (C) the fees and
charges and reimbursements of the Trustee, the Back-up Servicer, the Custodian,
the Note Insurer and the Noteholders, (D) all amounts due to the Swap
Counterparty under the Swap Agreement, and (E) all other obligations of the
Issuer under this Indenture and the other Transaction Documents, (ii) receipt by
the Note Insurer of the original Class A Insurance Policy surrendered to it by
the Trustee, and (iii) a request by the Issuer to the Trustee to terminate this
Indenture and release the Collateral, accompanied by a written direction from
the Control Party that the Trustee is authorized to discharge and terminate this
Indenture and release the Collateral, this Indenture shall be discharged and
terminated and the lien of this Indenture on the Collateral thereupon shall be
released. All Contract Files shall then include an Officer’s Certificate from
the Issuer, stating that all conditions precedent provided for herein relating
to the satisfaction and discharge of this Indenture with respect to the Notes
have been complied with.
     (b) Upon the discharge and termination of this Indenture, the Trustee shall
release from the lien of this Indenture and deliver to the Issuer all remaining
Collateral and the Trustee shall file, or cause to be filed, at the Servicer’s
expense, UCC termination statements evidencing such discharge and release;
provided, if the Back-up Servicer has become the Servicer, the Servicer shall be
entitled to reimbursement of all expenses incurred under this Section 5.01(b) by
the Issuer payable solely from amounts that are available to the Servicer
therefore under Section 13.03 of the Indenture.
ARTICLE VI
DEFAULTS AND REMEDIES
     Section 6.01 Events of Default.
     “Event of Default” wherever used herein means the occurrence of any one of
the following events, unless any such particular occurrence is waived as an
“Event of Default” in writing in accordance with the provisions of this
Indenture; provided that, unless and until any such waiver is given, an “Event
of Default” shall be deemed to exist for all purposes under the Transaction
Documents, even if the event giving rise to such Event of Default is no longer
continuing or has been cured:
     (a) the Issuer shall fail to make when due any payment with respect to
interest on any Class of Notes then outstanding or with respect to premium on
the Class A Insurance Policy, or the Servicer shall fail to make when due any
deposit required under the Transaction Documents (other than as described in
clause (e) below), in any case on or before the date occurring five (5) Business
Days after the date such payment or deposit shall become due;
     (b) (i) the Issuer shall fail to perform or observe any covenant with
respect to it set forth in any Transaction Document or (ii) the Servicer or the
Partnership shall fail to

-27-



--------------------------------------------------------------------------------



 



perform or observe certain covenants with respect to such Person set forth in
any Transaction Document, and in each case such failure shall remain unremedied
for thirty (30) Business Days after the earlier of (x) discovery thereof by the
Issuer or (y) receipt of written notice thereof;
     (c) any representation or warranty made by the Issuer or certain
representations and warranties made by the Partnership or the Servicer in any
Transaction Document or in any other document delivered pursuant thereto (other
than a representation or warranty made with respect to the Contracts) shall
prove to have been incorrect in any material respect when made or deemed made
and continues to be incorrect in any material respect for a period of thirty
(30) Business Days after the earlier to occur of (x) the discovery thereof by
the Issuer or (y) the receipt by the Issuer of written notice thereof;
     (d) an Insolvency Event shall occur with respect to the Issuer;
     (e) the Outstanding Note Balance of any Class of Notes is not reduced to
zero and all interest due on any Class is not paid by that Class’s Stated
Maturity Date;
     (f) any payment is made by the Note Insurer under the Class A Insurance
Policy;
     (g) the Issuer is required to register as an “investment company” under the
Investment Company Act of 1940, as amended; or
     (h) any Note shall cease to constitute debt for federal income tax
purposes.
     Section 6.02 Acceleration of Maturity; Rescission and Annulment. If an
Event of Default exists, then, unless waived pursuant to Section 6.15 hereof,
and in every such case, the Control Party may, and the Trustee shall, at the
written direction of the Control Party, declare the principal of all the Notes
to be immediately due and payable, by notice given in writing to the Issuer and
upon any such declaration, such principal and all accrued interest under the
Notes shall become immediately due and payable without any presentment, demand,
protest or other notice of any kind (except such notices as shall be expressly
required by the provisions of this Indenture), all of which are hereby expressly
waived; provided, that if such Event of Default consists of an Insolvency Event
with respect to the Issuer, then all such principal and accrued interest shall
be automatically due and payable without the need for any such notice or further
action by any Person.
     At any time after such a declaration of acceleration has been made, but
before any Sale of the Collateral has been made or a judgment or decree for
payment of the money due has been obtained by the Trustee as hereinafter in this
Article provided, the Control Party, by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences (except
that in the case of (i) a payment default on the Class A Notes that is not
covered by the Class A Insurance Policy or, (ii) if no Class A Notes remain
Outstanding, payment in full of all outstanding Reimbursement Amounts and the
Class A Insurance Policy has been surrendered for cancellation, a payment
default on the Class B Notes, the consent of all the Noteholders of such Class
shall be required to rescind and annul such a declaration and its consequences)
if:

-28-



--------------------------------------------------------------------------------



 



     (a) the Issuer has paid or deposited with the Trustee a sum sufficient to
pay:
          (1) all overdue installments of interest on all Notes and interest
thereon at the overdue interest rate from the time such overdue interest first
became due until the date when paid;
          (2) the principal of any Notes which has become due otherwise than by
such declaration of acceleration and interest thereon at the overdue interest
rate from the time such principal first became due until the date when paid;
          (3) all sums paid or advanced, together with interest thereon, by the
Trustee and any Secured Party, and the reasonable compensation, expenses,
disbursements and advances of the Trustee, and any Secured Party, their agents
and counsel incurred in connection with the enforcement of this Indenture to the
date of such payment or deposit;
          (4) all amounts due to the Swap Counterparty under the Swap Agreement;
and
     (b) all Events of Default, other than the nonpayment of the principal on
any of the Notes which has become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 6.15.
     No such rescission shall affect any subsequent default or impair any right
consequent thereon.
     Section 6.03 Collection of Indebtedness and Suits for Enforcement by
Trustee.
     (a) The Issuer covenants that, if an Event of Default shall occur and the
Notes have been declared due and payable and such declaration has not been
rescinded and annulled, the Issuer will pay to the Trustee, for the benefit of
the Noteholders, the whole amount then due and payable on the Notes for
principal and interest (with interest upon the overdue principal and overdue
interest at the rate provided herein), any and all amounts due and payable to
the Noteholders, the Note Insurer, the Swap Counterparty, the Back-up Servicer,
the Custodian, the Paying Agent and the Trustee and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of each of the Trustee, the Note Insurer, the Swap Counterparty, the
Paying Agent and the Noteholders and their respective agents and counsel.
     (b) If the Issuer fails to pay such amount forthwith upon such demand, the
Trustee, in its own name and as Trustee of an express trust, may, with the prior
written consent of the Control Party, and shall, at the written direction of the
Control Party, institute Proceedings for the collection of the sums so due and
unpaid, and prosecute such Proceedings to judgment or final decree, and enforce
the same against the Issuer and collect the monies adjudged or decreed to be
payable in the manner provided by law out of the property of the Issuer,
wherever situated.
     (c) If an Event of Default exists, the Trustee shall, at the written
direction of the Control Party, proceed to protect and enforce the rights of the
Noteholders, the Swap

-29-



--------------------------------------------------------------------------------



 



Counterparty, the Paying Agent and the Note Insurer by such appropriate
Proceedings as the Trustee, at the written direction of the Control Party, shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.
     Section 6.04 Remedies. If an Event of Default exists, the Trustee may, with
the prior written consent of the Control Party, and shall, at the written
direction of the Control Party, do one or more of the following:
     (a) institute Proceedings for the collection of all amounts remaining
unpaid on the Notes or under this Indenture or the other Transaction Documents
including, without limitation, the Reimbursement Amount, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Issuer and the
Collateral the monies adjudged due;
     (b) take possession of and sell the Collateral or any portion thereof or
rights or interest therein, at one or more private or public Sales called and
conducted in any manner permitted by law;
     (c) institute any Proceedings from time to time for the complete or partial
foreclosure of the lien created by this Indenture with respect to the
Collateral;
     (d) redirect Obligor payments to such account or accounts as the Control
Party determines necessary in its sole discretion, or at the direction of the
Control Party;
     (e) during the continuance of a default under a Contract, exercise any of
the rights of the lessor or lender (as applicable) under such Contract;
     (f) exercise any remedies of a secured party under the Uniform Commercial
Code (irrespective of whether the Uniform Commercial Code applies) or any
applicable law and take any other appropriate action to protect and enforce the
rights and remedies of the Trustee or the Noteholders or the Note Insurer
hereunder or under the other Transaction Documents; and
     (g) exercise any and all rights, powers and privileges available to the
Trustee or the Noteholders or the Note Insurer (whether at law, in equity or by
contract).
     Section 6.05 Optional Preservation of Collateral. If an Event of Default
exists, the Trustee shall, upon written request from the Control Party, elect,
by giving written notice of such election to the Issuer, to take possession of
and retain the Collateral intact, collect or cause the collection of all income,
payments and proceeds thereof and make and apply all payments and deposits and
maintain all accounts in respect of such Notes in accordance with the provisions
of Article XIII. If the Trustee is unable to or is stayed from giving such
notice to the Issuer for any reason whatsoever, such election shall be effective
as of the time of such request from the Control Party, as the case may be,
notwithstanding any failure to give such notice, and the Trustee shall give such
notice upon the removal or cure of such inability or stay (but shall have no
obligation to effect such removal or cure). Any such election may be rescinded
with respect to any portion of the Collateral remaining at the time of such
rescission by written notice to the Trustee and the Issuer from the Control
Party.

-30-



--------------------------------------------------------------------------------



 



     Section 6.06 Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial Proceeding relating to
the Issuer or the property of the Issuer or its creditors, the Trustee
(irrespective of whether the principal of any of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Trustee shall have made any demand on the Issuer for the payment of
overdue principal or interest) shall be entitled and empowered and shall, at the
prior written direction of the Control Party, intervene in such proceeding or
otherwise:
     (a) to file and prove a claim for all amounts of principal and interest
owing and unpaid in respect of the Notes issued hereunder or the Reimbursement
Amount and to file such other papers or documents and take such other actions,
including participating as a member, voting or otherwise, in any committee of
creditors appointed in the matter as may be necessary or advisable in order to
have the claims of the Trustee, the Noteholders, the Swap Counterparty, the
Paying Agent, the Note Insurer, the Custodian (including any claim for the
reasonable compensation, expenses, disbursements and advances of each such
Person and their respective agents and counsel and any other amounts due the
Trustee under Section 7.07) and of the Noteholders allowed in such judicial
Proceeding;
     (b) unless prohibited by applicable law and regulations, to vote at the
direction of the Control Party on behalf of the Noteholders in any election of a
trustee, a standby trustee or person performing similar functions in any such
proceedings;
     (c) to petition for lifting of the automatic stay and thereupon to
foreclose upon the Collateral as elsewhere provided herein; and
     (d) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator, or sequestrator (or other similar official) in
any such judicial Proceeding is hereby authorized by the Noteholders, the Swap
Counterparty, the Paying Agent and the Note Insurer to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to each such Person, to pay to the Trustee or such Person any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of each of the Trustee and such other Person, their agents and counsel,
and any other amounts due the Trustee under Section 7.07 or under the Note
Insurance Agreement.
     Nothing contained in this Indenture shall be deemed to authorize the
Trustee to authorize or consent to or accept or adopt on behalf of any Secured
Party any plan of reorganization, arrangement, adjustment or composition
affecting any of the Notes or the rights of any Secured Party, or to authorize
the Trustee to vote in respect of the claim of any Secured Party in any such
Proceeding; provided, however, that, the Control Party shall be authorized to
vote on all of the foregoing matters described above on behalf of the
Noteholders and to consent to certain amendments as described under
Section 10.02 hereof.
     Section 6.07 Trustee May Enforce Claims Without Possession of Notes.

-31-



--------------------------------------------------------------------------------



 



     (a) In all Proceedings brought by the Trustee in accordance with this
Indenture (and also any Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all of the Noteholders and the Swap Counterparty and
it shall not be necessary to make any Noteholder or the Swap Counterparty a
party to any such Proceedings.
     (b) All rights of actions and claims under this Indenture or any of the
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Notes or the production thereof in any Proceeding relating thereto,
and any such Proceedings instituted by the Trustee shall be brought with the
prior written consent of the Control Party and in the Trustee’s own name as
trustee of an express trust, and any recovery whether by judgment, settlement or
otherwise shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of each of the Note Insurer, the Swap
Counterparty and the Trustee, and their respective agents and counsel, be for
the benefit of the Noteholders, the Swap Counterparty and the Note Insurer, as
the case may be.
     Section 6.08 Application of Money Collected. If the Notes have been
declared due and payable following an Event of Default and such declaration has
not been rescinded or annulled, any money collected by the Trustee with respect
to the Notes and the other Transaction Documents pursuant to this Article VI or
otherwise and any other money that may be held thereafter by the Trustee as
security for the Notes and the other Transaction Documents shall be applied in
the order set forth in Section 13.03 on the earlier of the next Payment Date and
such dates as the Control Party may designate for the release of such funds, to
the same extent as if such date were a Payment Date. Additionally, in the event
any Class A Notes are accelerated due to an Event of Default, the Note Insurer
shall have the right (in addition to the obligation to pay Note Insurance
Guaranteed Payments on the Class A Notes in accordance with the Class A
Insurance Policy), but not the obligation, to make payments under the Class A
Insurance Policy or otherwise of principal due on such Class A Notes, in whole
or in part, on any Payment Date or Payment Dates following such acceleration as
the Note Insurer, in its sole discretion, shall elect.
     Section 6.09 Limitation on Suits. So long as no Note Insurer Default shall
have occurred and be continuing, no Noteholder shall have any right to institute
(or to cooperate in the institution of) any Proceeding, judicial or otherwise,
with respect to this Indenture, or for the appointment of a receiver or trustee,
or for any other remedy hereunder; provided that nothing in this Section 6.09
shall inhibit the right of any Noteholder to file a proof of claim in any suit
or Proceeding instituted by someone other than such Noteholder. Nothing in this
Section 6.09 shall inhibit the right of the Note Insurer to institute suit or
any Proceeding for the enforcement of this Indenture.
     Section 6.10 Unconditional Right of the Noteholders to Receive Principal
and Interest. Notwithstanding any other provision in this Indenture, each
Noteholder shall have the right, which is absolute and unconditional, to receive
payment of the principal and interest on such Note on the dates on which such
principal and interest becomes due and payable and, subject to Section 6.09, to
institute any Proceeding for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Noteholder.
     Section 6.11 Restoration of Rights and Remedies. If the Trustee, the Note
Insurer, the

-32-



--------------------------------------------------------------------------------



 



Swap Counterparty or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee,
the Note Insurer, the Swap Counterparty or to such Noteholder, then, and in
every case, the Issuer, the Trustee, the Note Insurer, the Swap Counterparty and
the Noteholders shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee, the Note Insurer, the Swap
Counterparty and the Noteholders shall continue as though no such Proceeding had
been instituted.
     Section 6.12 Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in the last paragraph of Section 2.08, no right or remedy herein
conferred upon or reserved to the Trustee, the Control Party, the Note Insurer,
the Swap Counterparty or to the Noteholders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
     Section 6.13 Delay or Omission Not Waiver. No delay or omission of the
Trustee, the Control Party, the Note Insurer, the Swap Counterparty or of any
Noteholder to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or any acquiescence therein. Every right and remedy given by this
Article VI or by law to the Trustee, the Control Party, the Note Insurer, the
Swap Counterparty or to the Noteholders may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee, the Control Party, the Note
Insurer, the Swap Counterparty or by the Noteholders.
     Section 6.14 Control by Control Party. The Control Party shall have the
right to direct in writing the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee; provided that:
     (a) such direction shall not be in conflict with any rule of law or with
this Indenture including any provision hereof which expressly provides for
approval by a percentage of Outstanding Note Balance of all Notes or of all
Notes within a Class;
     (b) if the Trustee has reasonable grounds for believing that repayment of
any funds expended or risked by it is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability (the unsecured
indemnity of a Noteholder or the Note Insurer being deemed satisfactory for such
purposes, so long as such Person’s long-term debt is rated at least BBB/Baa2),
such indemnity shall have been provided.
     Section 6.15 Waiver of Certain Events by the Control Party.
     (a) The Control Party may waive on behalf of all Noteholders any Event of
Servicing Termination, Default or Event of Default and its consequences in each
case except:

-33-



--------------------------------------------------------------------------------



 



     (i) an Event of Default in the payment of interest on any Note when due or
principal not paid at the Stated Maturity Date, that in either case is not paid
by the Note Insurer, or
     (ii) in respect of a covenant or provision hereof which by its terms cannot
be modified or amended without the consent of the Noteholder of each Outstanding
Note affected thereby.
     Upon any such waiver, such Event of Servicing Termination, Default or Event
of Default shall cease to exist, and any Event of Default shall be deemed to
have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Event of Servicing Termination, Default or
Event of Default or impair any right consequent thereon.
     Section 6.16 Additional Rights of Class B Noteholders After an Event of
Default. (a) At any time during the period from the first to occur of (i) the
commencement of an Insolvency Event or any other insolvency proceeding with
respect to the Partnership or the Issuer, (ii) the acceleration of the Class A
Notes pursuant to Section 6.02 or (iii) the commencement of the foreclosure of
any Collateral under this Article VI following the occurrence of an Event of
Default, and without prejudice to any other rights of the Holders of the Class B
Notes under the Transaction Documents, any one or more Holders of the Class B
Notes shall have the right to deliver written notice, which notice shall be sent
to the Trustee and the Note Insurer (the “Class A Buyout Notice”) electing to
purchase (without recourse, warranty or representation (other than that the
Holders of such Class A Notes own such Class A Notes free and clear of any Liens
created or granted by the Holder of such Class A Notes)) the entire (but not
less than the entire) aggregate amount of Outstanding Class A Notes (and all
associated rights, titles, claims and privileges associated therewith, excluding
rights under the Class A Insurance Policy) for an amount (the “Class A Buyout
Price”) equal to the sum of (i) the Outstanding Note Balance of, and accrued but
unpaid interest on, the Class A Notes (excluding therefrom any premium or
penalty otherwise payable) and (ii) all unpaid Reimbursement Amounts owing to
the Note Insurer. Following any such payment, the Class A Insurance Policy shall
be surrendered by the Trustee to the Note Insurer for cancellation, and upon
such payment, surrender of the Class A Insurance Policy and receipt by the Note
Insurer of an acknowledgement signed by the Trustee and the purchasing Holder(s)
of the Class B Notes that the Note Insurer has no further liabilities under the
Class A Insurance Policy or the Indenture, the Note Insurer shall no longer be
the Control Party. The Trustee agrees that it shall give to the Holders of the
Class B Notes written notice of the events described in clauses (i), (ii), and
(iii) of this Section 6.16(a) promptly upon its receiving notice of such event
or having actual knowledge thereof. The purchase of the Class A Notes pursuant
to this Section shall close no later than the date specified in such Class A
Buyout Notice. The Class A Buyout Price shall be remitted by wire transfer in
immediately available federal funds to the Trustee. Interest shall be calculated
to but excluding the Business Day on which such purchase shall occur if the
Class A Buyout Price is wired to the Trustee prior to 11:00 am New York time and
interest shall be calculated to and including such Business Day if the Class A
Buyout Price is wired to the Holders of the Class A Notes and the Note Insurer,
as applicable, later than 11:00 am New York time.
     (b) The Trustee will give the Holders of the Class B Notes notice of any
proposed sale of all or any portion of the Collateral. At any time during the
period from the first to occur

-34-



--------------------------------------------------------------------------------



 



of (i) the commencement of an Insolvency Event or any other insolvency
proceeding with respect to the Partnership or the Issuer, (ii) the acceleration
of the Class A Notes pursuant to Section 6.02 or (iii) the commencement of the
foreclosure of any Collateral under this Article VI following the occurrence of
an Event of Default, and without prejudice to any other rights of the Holders of
the Class B Notes under the Transaction Documents, any one or more Holders of
the Class B Notes shall have the right to deliver a written notice, which notice
shall be sent to the Trustee, the Note Insurer, the Issuer and the Swap
Counterparty (the “Collateral Purchase Notice”), in a manner and form that
complies with Section 9-620 of the UCC, electing to purchase the Collateral for
a purchase price at least equal to (A) all amounts due and payable (including
all amounts payable to the Note Insurer, the Holders of the Class A Notes, the
Trustee, the Custodian, the Back-up Servicer, the Swap Counterparty and the
Servicer pursuant to Sections 13.03 of the Indenture and ahead of principal on
the Class B Notes pursuant to Section 13.03 of the Indenture and (B) all amounts
owing on the Class B Notes or other amounts owing to the Holders of the Class B
Notes secured by this Indenture (collectively, the “Collateral Purchase Price”).
Notwithstanding the foregoing, the Control Party may solicit from third parties
bids for the purchase of the Collateral irrespective of the delivery by any
Class B Noteholder of a Collateral Purchase Notice and no Class B Noteholder may
purchase the Collateral as provided in this subsection (b) unless the applicable
Class B Noteholder shall purchase the Collateral for a price that is equal to
(as determined by the Control Party in the exercise of its sole discretion and
taking into account all commercially reasonable terms to value such bids, the
creditworthiness of the respective bidders and such other factors as it deems
appropriate in its valuation of such bids) the highest then outstanding bid
received from any third party; provided further, the Control Party shall not be
required to accept any bid from any party (including any Holder of a Class B
Note) unless (i) such bid is in an amount sufficient to pay all amounts due
under this Indenture and under the Note Insurance Agreement or (ii) such bid is
in an amount sufficient to pay in full all Class A Notes and to pay all
Reimbursement Obligations owed to the Note Insurer and 100% of the Holders of
the Class B Notes consent thereto. In lieu of paying cash for the full
Collateral Purchase Price, the Holders of the Class B Notes may credit against
clause (B) of the Collateral Purchase Price the proceeds of such purchase to
which such purchasing Holder(s) of the Class B Notes would be entitled to under
Section 13.03, it being understood that purchasing Holder(s) of the Class B
Notes shall have no reduction for, and shall be required to pay, costs, charges
and expenses (including reasonable attorneys’ fees and expenses) incurred by
such purchasing Holder(s) of the Class B Notes in connection with such purchase;
provided, however, that all amounts owed to Persons described in clause
(A) shall be payable to such Persons in full in cash. The purchasing Holder(s)
of the Class B Notes shall close the purchase of the Collateral described herein
within five (5) Business Days of the date of actual receipt of the Collateral
Purchase Notice by each of the Note Insurer, the Trustee and the Issuer, so long
as the parties to the Transaction Documents execute and/or deliver such
documents and/or instruments as the purchasing Holder(s) of the Class B Notes
may reasonably request in connection with such acquisition by the purchasing
Holder(s) of the Class B Notes of the Collateral. The Collateral Purchase Price
shall be remitted by wire transfer in immediately available federal funds to the
Collection Account. Upon receipt of the Collateral Purchase Price and payment of
all Reimbursement Amounts to the Note Insurer, the Trustee shall surrender the
Class A Insurance Policy for cancellation. Notwithstanding the foregoing,
nothing contained in this Section 6.16(b) is intended to impair the rights of
the Issuer under Sections 9-620 and 9-623 of the UCC.

-35-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing, so long as the Note Insurer is the
Control Party, it will have the sole and unrestricted right to direct the
exercise of any and all remedies under this Indenture after an Event of Default.
     Section 6.17 Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not, at any time, insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.
     Section 6.18 Sale of Collateral.
     (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 6.04 shall not be exhausted by any one or more
Sales as to any portion of the Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral securing the Notes shall have been sold
or all amounts payable on the Notes and under this Indenture and the other
Transaction Documents shall have been paid. The Trustee may from time to time
postpone any Sale by public announcement made at the time and place of such
Sale.
     (b) To the extent permitted by applicable law, the Trustee shall not, in
any private Sale, sell to one or more third parties, or otherwise liquidate, all
or any portion of the Collateral, unless:
     (i) the Control Party consents to such Sale or liquidation;
     (ii) the proceeds of such Sale or liquidation available to be distributed
to the Noteholders are sufficient to pay in full all amounts then due to the
Note Insurer and with respect to the Notes; or
     (iii) the Trustee determines that the Sale will not provide sufficient
funds to make payments on the Notes as they would have come due and the Trustee
obtains the consent of the Control Party to such Sale.
     (c) The Trustee, the Note Insurer or any Noteholder may bid for and acquire
any portion of the Collateral in connection with a Sale thereof. After the
Trustee has received each offer to purchase all or any portion of the
Collateral, the Trustee shall notify each Class B Noteholder of such offer and
any one or more Class B Noteholders will have the right to purchase (not later
than five Business Days after delivery of written notice to the Trustee and the
Note Insurer of exercise of each right to purchase) the Collateral at the
highest price there offered. Subject to the foregoing right of first refusal of
the Class B Noteholders to purchase the Collateral, if a Class A Noteholder, the
Trustee or the Note Insurer submits the highest bid, in lieu of paying cash
therefor, such bidder may make settlement for the purchase price by crediting
against amounts owing in respect of the Class A Notes in respect of which such
bid is made and any other amounts owing to such bidder secured by this
Indenture, that portion of the net proceeds of such Sale to which such bidder
would be entitled, after deducting the reasonable

-36-



--------------------------------------------------------------------------------



 



costs, charges and expenses (including reasonable attorneys’ fees and expenses)
incurred by the Trustee, the Note Insurer or such Class A Noteholder in
connection with such Sale. If a Class B Noteholder submits the highest bid, in
lieu of paying cash therefor, such Class B Noteholder may make settlement for
the purchase price by paying cash in an amount at least equal to all amounts
owed to other parties under the Transaction Documents and payable to the Note
Insurer, the Class A Noteholders, the Trustee, the Custodian, the Back-up
Servicer, the Swap Counterparty and the Servicer ahead of principal on the
Class B Notes pursuant to Section 13.03 of the Indenture and crediting against
amounts owing on the Class B Notes of such Noteholder or other amounts owing to
such Class B Noteholder secured by this Indenture, that portion of the net
proceeds of such Sale to which such Class B Noteholder would be entitled to
under Section 13.03, it being understood that Class B Noteholders shall have no
reduction for, and shall be required to pay, costs, charges and expenses
(including reasonable attorneys’ fees and expenses) incurred by such Class B
Noteholder in connection with such Sale. The Notes need not be produced in order
to complete any such Sale, or in order for the net proceeds of such Sale to be
credited against the Notes. The Trustee, the Note Insurer or the Noteholders may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law.
     (d) The Trustee shall execute and deliver an appropriate instrument of
conveyance provided to it by the Servicer transferring its interest in any
portion of the Collateral in connection with a Sale thereof. In addition, the
Trustee is hereby irrevocably appointed the agent and attorney-in-fact with full
irrevocable power and authority in the place and stead of the Issuer and in the
name of the Issuer or in its own name, from time to time, from and after the
occurrence of an Event of Default for the purpose of exercising the rights and
remedies of the Trustee hereunder and, to take any and all action and to execute
and deliver any and all documents and instruments which may be necessary or
desirable to accomplish the foregoing, including without limitation, to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale. No purchaser
or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.
     (e) The method, manner, time, place and terms of any Sale of all or any
portion of the Collateral shall be commercially reasonable. The Trustee shall
incur no liability for any Sale conducted in accordance with this Section.
     Section 6.19 Action on Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture or the other Transaction Documents
shall not be affected by the seeking, obtaining or application of any other
relief under or with respect to this Indenture or the other Transaction
Documents. Neither the lien of this Indenture nor any rights or remedies of the
Trustee, the Note Insurer, the Swap Counterparty or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Collateral
or upon any of the assets of the Issuer.
ARTICLE VII
THE TRUSTEE
     Section 7.01 Certain Duties and Responsibilities.

-37-



--------------------------------------------------------------------------------



 



     (a) Except during the existence of an Event of Default known to the Trustee
as provided in subsection (e) below:
     (i) the Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
     (ii) in the absence of bad faith or negligence on its part, the Trustee may
conclusively rely as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; but in the case of
any such certificates or opinions, which by any provision hereof are
specifically required to be furnished to the Trustee, such certificate or
opinion shall cite the applicable provision and the Trustee shall be under a
duty to examine the same and to determine whether or not they conform to the
requirements of this Indenture.
     (b) So long as any Event of Default or Event of Servicing Termination
exists, the Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and shall use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs, and nothing contained herein shall
relieve the Trustee of such obligations.
     (c) No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith (as determined by a court of
competent jurisdiction), except that:
     (i) this subsection (c) shall not be construed to limit the effect of
subsection (a) of this Section;
     (ii) neither the Trustee nor any of its officers, directors, employees or
agents shall be liable with respect to any action taken or omitted to be taken
by the Trustee in good faith in accordance with the written direction (A) given
pursuant to this Indenture or (B) by the Control Party in accordance with
Section 6.14 relating to the time, method and place of conducting any Proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this Indenture;
     (iii) no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any liability (financial or otherwise) in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds is not assured to it without an indemnity reasonably
satisfactory to it against such risk or liability (the unsecured indemnity of a
Noteholder or the Note Insurer being deemed satisfactory for such purposes, so
long as such Person’s long-term debt is rated at least BBB/Baa2); and
     (iv) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be conclusively proven by a
court of competent jurisdiction that the Trustee was negligent in ascertaining
the pertinent facts.

-38-



--------------------------------------------------------------------------------



 



     (d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 7.01.
     (e) For all purposes under this Indenture, the Trustee shall not be deemed
to have notice of any Default, Event of Default (except as described in
Section 6.01(a) or (b)) or Event of Servicing Termination unless a Responsible
Officer assigned to and working in the Trustee’s Corporate Trust Office has
actual knowledge or has received written notice (at the address and in the
manner specified in Section 14.03) of any such event, and such notice references
(i) the Notes generally, the Issuer or this Indenture or (ii) the applicable
Default, Event of Default or Event of Servicing Termination.
     (f) Subject to Section 7.03(e), the Trustee shall be under no obligation to
institute any suit, or to take any remedial proceeding under this Indenture, or
to enter any appearance or in any way defend in any suit in which it may be made
defendant, or to take any steps in the execution of the trusts hereby created or
in the enforcement of any rights and powers hereunder if it has reasonable
grounds for believing that repayment of any funds expended or risked by it is
not assured to it without an indemnity reasonably satisfactory to it against
such risk or liability (the unsecured indemnity of a Noteholder or the Note
Insurer, being deemed satisfactory for such purposes, so long as such Person’s
long-term debt is rated at least BBB/Baa2), until such indemnity shall have been
provided.
     (g) Notwithstanding any extinguishment of all right, title and interest of
the Issuer in and to the Collateral following an Event of Default and a
consequent declaration of acceleration of the maturity of the Notes, whether
such extinguishment occurs through a Sale of the Collateral to another person or
the acquisition of the Collateral by the Trustee, the Note Insurer or the
Noteholders, the rights of the Noteholders shall continue to be governed by the
terms of this Indenture.
     (h) Notwithstanding anything to the contrary contained herein, the
provisions of subsections (e) through (g), inclusive, of this Section 7.01 shall
be subject to the provisions of subsections (a) through (c), inclusive, of this
Section 7.01.
     (i) At all times during the term of this Indenture, the Trustee and the
Custodian shall keep at their Corporate Trust Office for inspection by the
Noteholders and the Note Insurer, the Contract Schedule and all amendments
thereto delivered to it.
     (j) The Trustee shall have no obligation to ascertain whether any payment
of interest on an overdue installment of interest is legally enforceable.
     Section 7.02 Notice of Default and Other Events. Promptly upon the
existence of any Default or Event of Default or Event of Servicing Termination
known to the Trustee (within the meaning of Section 7.01(e)), the Trustee shall
transmit by telephonic or telecopy communication confirmed by mail to the Note
Insurer, the Swap Counterparty and all Noteholders, as their names and addresses
appear in the Note Insurance Agreement and the Note Register, notice of such
event hereunder known to the Trustee.
     Section 7.03 Certain Rights of Trustee. Except as otherwise provided in
Section 7.01:

-39-



--------------------------------------------------------------------------------



 



     (a) the Trustee may in good faith conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other obligation, paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;
     (b) any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request, an Issuer Order, or any writing
executed by a duly authorized officer of the Issuer;
     (c) whenever in the administration of this Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith, negligence or willful
misconduct on its part, reasonably request and conclusively rely upon an
Officer’s Certificate of the Servicer or the Issuer;
     (d) the Trustee may consult with counsel selected by it with due care and
familiar with such matters and the written advice or opinion of such counsel or
any Opinion of Counsel (in form and substance satisfactory to the Control Party
and addressed to the Control Party) shall be full and complete authorization and
protection and the Trustee shall not be liable in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
     (e) the Trustee may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken in its capacity as Trustee and shall not be
liable for any action taken or omitted in good faith reliance thereon;
     (f) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture which are exercisable at the request or
direction of any of the Noteholders or the Control Party pursuant to this
Indenture, if it has reasonable grounds for believing that repayment of the
costs, expenses (including legal fees and expenses) and liabilities which might
be incurred by it in compliance with such request or direction is not assured to
it without an indemnity reasonably satisfactory to it against such cost, expense
or liability (the unsecured indemnity of a Noteholder or the Note Insurer, being
deemed satisfactory for such purposes, so long as such Person’s long-term debt
is rated at least BBB/Baa2);
     (g) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval,
entitlement, bond, note or other paper or document, unless requested in writing
to do so by the Control Party; provided, however, that the Trustee shall be
under no obligation to make such investigation if it has reasonable grounds for
believing that repayment of any cost, expense or liability likely to be incurred
in making such investigation is not assured to it without an indemnity
reasonably satisfactory to it against such cost, expense or liability (the
unsecured indemnity of a Noteholder or the Note Insurer, being deemed
satisfactory for such purposes, so long as such Person’s long-term debt is rated
at least BBB/Baa2), but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or

-40-



--------------------------------------------------------------------------------



 



investigation, it shall be entitled to examine the books, records and premises
of the Issuer, upon reasonable notice and at reasonable times personally or by
agent or attorney;
     (h) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents,
custodians, nominees or attorneys provided that the Trustee shall be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
by it without the prior written consent of the Control Party; and
     (i) except as otherwise agreed in writing, the Trustee shall not be
responsible for the payment of any interest on amounts deposited with it
hereunder.
     Notwithstanding the foregoing, nothing in this Indenture or the Servicing
Agreement or any other Transaction Document regarding the Trustee shall limit
the Backup Servicer’s obligations under this Indenture or the Servicing
Agreement or any other Transaction Document, which shall be governed by the
respective agreement.
     Section 7.04 Not Responsible for Recitals or Issuance of Notes.
     (a) The recitals contained herein and in the Notes, except the certificates
of authentication on the Notes, shall be taken as the statements of the Issuer,
and the Trustee assumes no responsibility for their correctness or validity.
Other than pursuant to Section 7.17 hereof, the Trustee makes no representations
as to the validity, adequacy or condition of the Collateral or any part thereof,
or as to the title of the Issuer thereto or as to the security afforded thereby
or hereby, or as to the validity or genuineness of any securities at any time
pledged and deposited with the Trustee hereunder or as to the validity or
sufficiency of this Indenture or of the Notes. The Trustee shall not be
accountable for the use or application by the Issuer of Notes or the proceeds
thereof or of any money paid to the Issuer or upon Issuer Order or for the use
or application by the Servicer of any amounts paid to the Servicer under any
provisions hereof.
     (b) Except as otherwise expressly provided herein or in the other
Transaction Documents, and without limiting the generality of the foregoing, the
Trustee shall have no responsibility or liability for or with respect to the
existence or validity of any Contract, the perfection of any security interest
(whether as of the date hereof or at any future time), the filing of any
financing statements, amendments thereto, or continuation statements, the
maintenance of or the taking of any action to maintain such perfection, the
validity of the assignment of any portion of the Collateral to the Trustee or of
any intervening assignment, the review of any Contract (it being understood that
the Trustee (in its capacity as Trustee) has not reviewed and does not intend to
review the substance or form of any such Contract), the performance or
enforcement of any Contract, the compliance by the Issuer, the Servicer, the
Partnership or any Obligor with any covenant or the breach by the Issuer, the
Servicer, the Partnership or any Obligor of any warranty or representation made
hereunder or in any related document or the accuracy of any such warranty or
representation, any investment of monies in the Collection Account, or any loss
resulting therefrom (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its capacity other than
as Trustee or investments made in violation of the provisions hereof), the acts
or omissions of the Issuer, the Servicer, the Partnership or any Obligor or any
action of the Issuer, the Partnership or the Servicer taken in the name of the
Trustee or the validity of the Servicing Agreement.

-41-



--------------------------------------------------------------------------------



 



     (c) The Trustee shall not have any obligation or liability under any
Contract by reason of or arising out of this Indenture or the granting of a
security interest in such Contract hereunder or the receipt by the Trustee of
any payment relating to any Contract pursuant hereto, nor shall the Trustee be
required or obligated in any manner to perform or fulfill any of the obligations
of the Issuer under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it, or the sufficiency of any performance by any party, under any Contract.
     Section 7.05 May Not Hold Notes. None of the Trustee, any Paying Agent,
Note Registrar, or Authenticating Agent may, in its individual capacity, become
the owner or pledgee of Notes.
     Section 7.06 Money Held in Trust. Money and investments held in trust by
the Trustee or any Paying Agent hereunder shall be held in one or more
segregated, non-interest bearing trust accounts (which shall be Eligible
Accounts), in the name of the Trustee on behalf of the Secured Parties at the
Corporate Trust Office, which accounts shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Secured Parties. The Trustee or any Paying Agent shall be under no liability for
interest on any money received by it hereunder except as otherwise agreed in
writing with the Issuer or otherwise specifically provided herein (in such case
subject to the provisions of Section 13.03).
     Section 7.07 Compensation and Reimbursement. The Issuer agrees:
     (a) Solely from amounts distributed from the Collection Account pursuant to
Section 13.03, to: (i) pay the Trustee monthly its fee for all services rendered
by it hereunder as Trustee, in the amount of the Trustee Fee (which compensation
shall not otherwise be limited by any provision of law in regard to the
compensation of a trustee of an express trust), (ii) pay the Custodian monthly
its fee for all services rendered by it hereunder as Custodian, in the amount of
the Custodian Fee and (iii) pay to the Back-up Servicer its fee for all services
rendered by it hereunder and under the Servicing Agreement as Back-up Servicer,
in the amount of the Back-up Servicer Fee, in each case in accordance with the
priorities set forth in Section 13.03;
     (b) except as otherwise expressly provided herein and solely from amounts
distributed pursuant to Section 13.03, to reimburse the Trustee, the Custodian
or the Back-up Servicer upon its request for all reasonable out-of-pocket
expenses, disbursements and advances incurred or made by the Trustee, the
Custodian or the Back-up Servicer, respectively, in accordance with any
provision of this Indenture or the Servicing Agreement or any other Transaction
Document relating thereto (including the reasonable compensation and the
expenses and disbursements of the Trustee’s, the Custodian’s and Back-up
Servicer’s agents and counsel), except any such expense, disbursement or advance
as may be attributable to its willful misconduct, gross negligence or bad faith;
and
     (c) to indemnify and hold harmless the Trustee, the Custodian, the Back-up
Servicer and their respective officers, directors, employees, representatives
and agents from and against, and reimburse for, any loss, claim, obligation,
action, suit liability, expense, penalty, stamp or other similar tax, reasonable
costs and expenses (including reasonable attorneys’ and agents’ fees and
expenses) damage or injury (to person, property or natural resources) of any
kind and nature

-42-



--------------------------------------------------------------------------------



 



sustained or suffered by the Trustee, the Custodian, and the Back-up Servicer by
reason of any acts or omissions (or alleged acts or omissions) of the Trustee,
the Custodian or the Back-up Servicer under the Transaction Documents or arising
directly or indirectly out of the activities of the Issuer or any of the
transactions contemplated hereby (including any violation of any applicable laws
by the Issuer as a result of the transactions contemplated by this Indenture) or
the participation by the Trustee, the Custodian and the Back-up Servicer in the
transactions contemplated by the Transaction Documents, including any judgment,
award, settlement, reasonable attorneys’ fees and other expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided that, the Issuer shall not indemnify the Trustee, the Custodian
or the Back-up Servicer if such loss, liability, expense, damage or injury is
due to the Trustee’s, the Custodian’s or the Back-up Servicer’s gross negligence
or willful misconduct, willful misfeasance or bad faith in the performance of
duties; provided, further, that all amounts payable in respect of such indemnity
shall be payable by the Issuer solely from the amounts distributed pursuant to
Section 13.03 or released from the Lien of this Indenture. The provisions of
this indemnity shall run directly to and be enforceable by an injured person
subject to the limitations hereof and the provisions of this Section 7.07 shall
survive the termination of this Indenture or the earlier resignation or removal
of the Trustee, the Custodian or the Back-up Servicer.
     (d) The Trustee hereby acknowledges and agrees that if the Servicer and/or
the Issuer fails to pay the amounts set forth in this Section 7.07, the Trustee
will continue to perform its obligations under this Indenture, regardless of the
Servicer and/or the Issuer’s failure to pay such amounts, until the appointment
of a successor Trustee reasonably satisfactory to the Control Party in
accordance with Section 7.09 of this Indenture; provided, however, that in such
event, the Trustee shall continue to be entitled to be paid all accrued amounts
due it pursuant to this Section 7.07 from amounts payable pursuant to
Section 13.03.
     Section 7.08 Corporate Trustee Required; Eligibility. There shall at all
times be a trustee hereunder, who shall be the Trustee, which shall: (a) be a
banking corporation or association organized and doing business under the laws
of the United States of America or of any state, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal or state
authority and having an office within the United States of America; (b) have a
commercial paper or other short-term rating of at least A-1/P-1 from the Rating
Agencies; and (c) be acceptable to the Control Party. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time the Trustee shall cease
to be eligible in accordance with the provisions of this Section, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article.
     Section 7.09 Resignation and Removal; Appointment of Successor.
     (a) No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee acceptable to the Control
Party under Section 7.10.

-43-



--------------------------------------------------------------------------------



 



     (b) The Trustee may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Issuer and the Secured Parties. If an instrument
of acceptance by a successor Trustee shall not have been delivered to the
Trustee within thirty (30) days after the giving of such notice of resignation,
the resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee acceptable to the Control Party, whose
acceptance will not be unreasonably withheld or delayed. Such court may
thereupon, after such notice, if any, as it may deem proper and may prescribe,
appoint a successor Trustee acceptable to the Control Party (whose approval will
not be unreasonably withheld or delayed).
     (c) The Trustee may be removed by the Control Party at any time if one of
the following events has occurred:
     (i) the Trustee shall cease to be eligible under Section 7.08 and shall
fail to resign after written request therefor by the Issuer or the Control
Party;
     (ii) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;
     (iii) the Trustee has failed to perform its duties in accordance with this
Indenture or has breached any representation of warranty made in this Indenture;
or
     (iv) upon thirty (30) days’ prior written notice of termination by the
Control Party.
     (d) If the Trustee shall resign, be removed or become incapable of acting,
or if a vacancy shall occur in the office of the Trustee for any cause with
respect to any of the Notes, the Control Party may or the Issuer shall at the
direction of the Control Party promptly appoint a successor Trustee satisfactory
to the Control Party. If no successor Trustee shall have been so appointed by
the Issuer within thirty (30) days of notice of removal or resignation and shall
have accepted appointment in the manner hereinafter provided, then the Control
Party may appoint a successor Trustee. No removal or resignation of the Trustee
shall become effective until the acceptance of the appointment of a successor
Trustee acceptable to the Control Party under Section 7.10.
     (e) The Issuer shall give notice in the manner provided in Section 14.03 of
each resignation and each removal of the Trustee and each appointment and
acceptance of appointment of a successor Trustee with respect to the Notes. Each
notice shall include the name of the successor Trustee and the address of its
Corporate Trust Office.
     (f) All amounts owing to the resigning or removed Trustee shall be payable
solely on the next scheduled date for distributions and solely in accordance
with the priorities set forth in Section 13.03.
     Section 7.10 Acceptance of Appointment by Successor. Every successor
Trustee appointed hereunder shall execute, acknowledge and deliver to the
Issuer, the Secured Parties and the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation

-44-



--------------------------------------------------------------------------------



 



or removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee but, on
request of the Issuer, the Control Party or the successor Trustee, such retiring
Trustee shall execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder. Upon request of any such
successor Trustee or the Control Party, the Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.
     No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be eligible under this Article.
     Section 7.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any Person into which the Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder
(provided that such successor shall at all times be required to be eligible
under Section 7.08), without the execution or filing of any paper or any further
act on the part of any of the parties hereto. In case any Notes have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes.
     Section 7.12 Co-Trustees and Separate Trustees.
     (a) At any time or times, for the purpose of meeting the legal requirements
of any jurisdiction in which any of the Collateral may at the time be located,
the Issuer and the Trustee shall (with the prior written consent of the Control
Party) have power to appoint, and, upon the written request of the Trustee, the
Note Insurer or of the Noteholders representing at least fifty-one percent (51%)
of the Outstanding Note Balance of the Class A Notes, the Issuer shall for such
purpose join with the Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to appoint, one or more Persons
approved by the Trustee and the Control Party and meeting the eligibility
standards for the Trustee specified in Section 7.08, either to act as
Co-Trustee, jointly with the Trustee of all or any part of such Collateral, or
to act as separate Trustee of any such property (a “Co-Trustee”), in either case
with such powers as may be provided in the instrument of appointment, and to
vest in such Person or persons in the capacity aforesaid, any property, title,
right or power deemed necessary or desirable, subject to the other provisions of
this Section. If the Issuer does not join in such appointment within fifteen
(15) days after the receipt by it of a request so to do, or, in case an Event of
Default exists, the Trustee alone shall have power to make such appointment.
     (b) Should any written instrument from the Issuer be reasonably required by
any Co-Trustee or separate Trustee so appointed for more fully confirming to
such Co-Trustee or separate Trustee such property, title, right or power, any
and all such instruments shall, on request, be executed, acknowledged and
delivered by the Issuer.

-45-



--------------------------------------------------------------------------------



 



     (c) Every Co-Trustee or separate Trustee shall, to the extent permitted by
law, but to such extent only, be appointed subject to the following terms:
     (i) the Notes shall be authenticated and delivered by, and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;
     (ii) the rights, powers, duties and obligations hereby conferred or imposed
upon the Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed by the Trustee or by the
Trustee and such Co-Trustee or separate Trustee jointly, as shall be provided in
the instrument appointing such Co-Trustee or separate Trustee, except to the
extent that under any law of any jurisdiction in which any particular act is to
be performed, the Trustee shall be incompetent or unqualified to perform such
act, in which event such rights, powers, duties and obligations shall be
exercised and performed by such Co-Trustee or separate Trustee at the direction
or with the consent of the Trustee;
     (iii) the Trustee at any time, by an instrument in writing executed by it,
with the concurrence of the Control Party and, prior to the occurrence of an
Event of Default, the Issuer, may accept the resignation of or remove any
Co-Trustee or separate Trustee, appointed under this Section, and, in case an
Event of Default exists, the Trustee shall, at the direction of the Control
Party, have power to accept the resignation of, or remove, any such Co-Trustee
or separate Trustee without the concurrence of the Issuer. Upon the written
request of the Trustee, the Issuer shall join with the Trustee in the execution,
delivery and performance of all instruments and agreements necessary or proper
to effectuate such resignation or removal. A successor to any Co-Trustee or
separate Trustee that has so resigned or been removed may be appointed in the
manner provided in this Section;
     (iv) no Co-Trustee or separate Trustee hereunder shall be personally liable
by reason of any act or omission of the Trustee or any other such Trustee
hereunder nor shall the Trustee be liable by reason of any act or omission of
any Co-Trustee or separate Trustee selected by the Trustee with due care or
appointed in accordance with directions to the Trustee pursuant to Section 6.14
provided, that the appointment of any Co-Trustee or separate Trustee shall not
relieve the Trustee from any of its express duties and obligations under this
Indenture; and
     (v) any Act of Noteholders delivered to the Trustee shall be deemed to have
been delivered to each such Co-Trustee and separate Trustee.
     Section 7.13 Maintenance of Office or Agency; Initial Appointment of
Payment Agent. The Note Registrar will maintain an office within the State of
New York or the State of Minnesota where Notes may be presented or surrendered
for payment, where Notes may be surrendered for registration of transfer or
exchange and where notices and demand to or upon the Issuer in respect of the
Notes and this Indenture may be served. The Issuer hereby appoints the Trustee
as the Paying Agent and its Corporate Trust Office as the office for each of
said

-46-



--------------------------------------------------------------------------------



 



purposes.
     Section 7.14 Appointment of Authenticating Agent. The Trustee may at its
expense appoint an Authenticating Agent or Authenticating Agents with respect to
the Notes which shall be authorized to act on behalf of the Trustee to
authenticate Notes issued upon original issue or upon exchange, registration of
transfer or pursuant to Section 2.08, and Notes so authenticated shall be
entitled to the benefits of this Indenture and shall be valid and obligatory for
all purposes as if authenticated by the Trustee hereunder. Wherever reference is
made in this Indenture to the authentication and delivery of Notes by the
Trustee or the Trustee certificate of authentication or the delivery of Notes to
the Trustee for authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent and delivery of the Notes to the Authenticating Agent on
behalf of the Trustee. Each Authenticating Agent shall be acceptable to the
Issuer and the Control Party (whose acceptance shall not be unreasonably
withheld or delayed) and shall at all times be a corporation having a combined
capital and surplus of not less than the equivalent of $50,000,000 and subject
to supervision or examination by federal or state authority or the equivalent
foreign authority, in the case of an Authenticating Agent who is not organized
and doing business under the laws of the United States of America, any state
thereof or the District of Columbia. If such Authenticating Agent publishes
reports of condition at least annually, pursuant to law or to the requirements
of said supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such Authenticating Agent shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time an Authenticating Agent shall
cease to be eligible in accordance with the provisions of this Section, such
Authenticating Agent shall resign immediately in the manner and with the effect
specified in this Section.
     Any corporation into which an Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which such Authenticating Agent
shall be a party, or any corporation succeeding to the corporate agency or
corporate trust business of such Authenticating Agent, shall continue to be an
Authenticating Agent without the execution or filing of any paper or any further
act on the part of the Trustee or such Authenticating Agent, provided that such
corporation shall be otherwise eligible under this Section.
     An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee, the Note Insurer and to the Issuer. The Trustee may at
any time terminate the agency of an Authenticating Agent by giving written
notice thereof to such Authenticating Agent, the Noteholders, the Note Insurer
and to the Issuer. Upon receiving such a notice of resignation or upon such a
termination, or in case at any time such Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section, the Trustee may
appoint a successor Authenticating Agent which shall be acceptable to the Issuer
and the Control Party or, after the occurrence of an Event of Default, solely
the Control Party, and shall mail written notice of such appointment by
first-class mail, postage prepaid, to all Noteholders, if any, with respect to
which such Authenticating Agent will serve, as their names and addresses appear
in the Note Register. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if

-47-



--------------------------------------------------------------------------------



 



originally named as an Authenticating Agent. No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.
     If an appointment is made pursuant to this Section, the Notes may have
endorsed thereon, in addition to the Trustee certificate of authentication, an
alternate certificate of authentication in the following form:
     This is one of the Notes described in the within-mentioned Indenture.

            U.S. Bank National Association, as Trustee
      By:           As Authenticating Agent                      By:          
Authorized Officer             

     Section 7.15 Appointment of Paying Agent other than Trustee; Money for Note
Payments to be Held in Trust.
     If, at the request of the Trustee, and with the consent of the Control
Party, a party other than the Trustee is ever appointed as a Paying Agent, the
Issuer will cause such Paying Agent to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee that, subject
to the provisions of this Section, such Paying Agent will:
     (a) hold all sums held by it for the payment of principal or interest on
Notes in trust in an Eligible Account in the name of the Trustee on behalf of
the Issuer at the Corporate Trust Office, which account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties, until such sums shall be paid to such Persons or otherwise
disposed of as provided in Section 13.03;
     (b) give the Trustee, the Note Insurer and the Noteholders notice of any
Default by the Issuer (or any other obligor upon the Notes) in the making of any
payment of principal or interest; and
     (c) at any time, upon the written request of the Trustee or the Note
Insurer, forthwith pay to the Trustee all sums so held in trust by such Paying
Agent.
     The Issuer may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
such Paying Agent, such sums to be held by the Trustee upon the same trusts as
those upon which such sums were held by such Paying Agent; and, upon such
payment by any Paying Agent to the Trustee, such Paying Agent shall be released
from all further liability with respect to such money.

-48-



--------------------------------------------------------------------------------



 



     Subject to Section 11.04, any money deposited with the Trustee or any
Paying Agent in trust for the payment of the principal or interest on any Note
and remaining unclaimed for two years after such principal or interest has
become due and payable shall be paid to the Issuer on Issuer Request, and the
Noteholder of such Note shall thereafter, as an unsecured general creditor, and
subject to any applicable statute of limitations, look only to the Issuer for
payment thereof, and all liability of the Trustee and such Paying Agent with
respect to such trust money or the related Note, shall thereupon cease; provided
that the Trustee or such Paying Agent, before being required to make any such
repayment, may (upon delivery of an Issuer Order), cause to be published once,
in a newspaper published in the English language, customarily published on each
Business Day and of general circulation in the city in which the Corporate Trust
Office is located, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer; provided, further, that if such money or any
portion thereof had been previously deposited by the Note Insurer with the
Trustee for the payment of principal or interest on the Notes, to the extent any
amounts or any other amounts owing to the Note Insurer under the Transaction
Documents are owing to the Note Insurer, such amounts shall be paid promptly to
the Note Insurer. The Trustee may also adopt and employ, any other reasonable
means of notification of such repayment (including mailing notice of such
repayment to the Noteholders whose right to or interest in monies due and
payable but not claimed is determinable from the records of any Paying Agent, at
the last address as shown on the Note Register for each such Noteholder). No
additional interest shall accrue on the related Note subsequent to the date on
which such funds were available for distribution to such Noteholder.
     Section 7.16 Rights with Respect to the Servicer and Back-up Servicer. The
Trustee’s rights and obligations with respect to the Servicer and the Back-up
Servicer shall be governed by this Indenture, the Servicing Agreement and the
other Transaction Documents.
     Section 7.17 Representations and Warranties of the Trustee. The Trustee
hereby represents and warrants for the benefit of the parties hereto and the
Secured Parties that:
     (a) Organization and Good Standing. The Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States, and has the power to own its assets and to transact the
business in which it is presently engaged;
     (b) Authorization. The Trustee has the power, authority and legal right to
execute, deliver and perform this Indenture and each other Transaction Document
to which it is a party and to authenticate the Notes, and the execution,
delivery and performance of this Indenture and each other Transaction Document
and the authentication of the Notes has been duly authorized by the Trustee by
all necessary corporate action;
     (c) Binding Obligations. This Indenture and each other Transaction Document
to which the Trustee is a party, assuming due authorization, execution and
delivery by the other parties hereto and thereto, constitute the legal, valid
and binding obligations of the Trustee, enforceable against the Trustee in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(whether statutory, regulatory or decisional) now or hereafter in effect
relating to creditors’ rights

-49-



--------------------------------------------------------------------------------



 



generally and the rights of trust companies in particular and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to certain equitable defenses and to the discretion of the court before
which any proceeding therefore may be brought, whether in a proceeding at law or
in equity;
     (d) No Violation. The performance by the Trustee of its obligations under
this Indenture and each other Transaction Document to which the Trustee is a
party will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under, the charter documents or bylaws of the Trustee;
     (e) No Proceedings. To the best of its knowledge, there are no proceedings
or investigations to which the Trustee is a party pending, or, to the knowledge
of the Trustee, threatened, before any court, regulatory body, administrative
agency or other tribunal or Governmental Authority (A) asserting the invalidity
of this Indenture or any other Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Indenture or any other Transaction Document or (C) seeking
any determination or ruling that would materially and adversely affect the
performance by the Trustee of its obligations under, or the validity or
enforceability of, this Indenture, the Notes or any other Transaction Documents;
     (f) Approvals. Neither the execution or delivery by the Trustee of this
Indenture or any other Transaction Document to which it is a party nor the
consummation of the transactions by the Trustee contemplated hereby or by any
other Transaction Document to which it is a party requires the consent or
approval of, the giving of notice to, the registration with or the taking of any
other action with respect to any Governmental Authority under any existing
federal or state law governing the banking or trust powers of the Trustee; and
     (g) Eligibility. The Trustee meets the eligibility requirements set forth
in Section 7.08 hereof.
     (h) Class A Insurance Policy Held in Trust. The Trustee shall, and hereby
agrees that it will, hold the Class A Insurance Policy in trust and will hold
any proceeds of any claim on the Class A Insurance Policy in trust solely for
the use and benefit of the Class A Noteholders.
ARTICLE VIII
THE CUSTODIAN
     Section 8.01 Appointment of Custodian. Subject to the terms and conditions
hereof, the Issuer and the Control Party hereby revocably appoint the Trustee as
Custodian, and the Trustee hereby accepts such appointment and agrees to act as
Custodian on behalf of the Secured Parties to maintain exclusive custody of the
Contract Files in order to perfect the ownership interest of the Issuer in the
Contracts and the security interest of the Secured Parties in the Contracts and
the other items in the Contract Files and any and all proceeds of the foregoing;
provided that from and after the release or discharge of the Secured Parties’
lien in and to the Contracts and the other items in the Contract Files and any
and all proceeds of the foregoing, the Custodian shall serve as exclusive agent
and custodian of the Issuer with respect to the Contract Files.
     Section 8.02 Removal of Custodian. With or without cause, with sixty
(60) days’

-50-



--------------------------------------------------------------------------------



 



notice, (a) prior to the occurrence of an Event of Default the Issuer may, with
the prior written consent of the Control Party, or (b) following the occurrence
of an Event of Default, the Control Party may, remove and discharge the
Custodian from the performance of its duties under this Indenture with respect
to any or all of the Contracts and related Contract Files by written notice from
the Issuer or the Control Party, as the case may be, to the Custodian, with a
copy to the Trustee, the Note Insurer and the Servicer. Having given notice of
such removal, the Issuer (prior to the occurrence of an Event of Default) or the
Control Party (following the occurrence of an Event of Default) shall, by
written instrument and with the consent of the Control Party (if the notice of
removal came from the Issuer), promptly appoint a successor custodian to act on
behalf of the Issuer in replacement of the Custodian under this Indenture, which
successor Custodian shall be satisfactory to the Control Party in its sole
discretion. In the event of any such removal, the Custodian shall promptly
transfer to the successor custodian, as directed, all affected Contracts and
related Contract Files. In the event of removal of the Custodian for cause and
the appointment of a successor custodian under this Indenture, the expenses of
transferring the Contracts and related Contract Files to the successor custodian
shall be at the expense of the Custodian. In the event of removal of the
Custodian without cause by the Issuer (prior to the occurrence of an Event of
Default) or the Control Party, as the case may be, and the appointment of a
successor custodian under this Indenture, the Issuer shall be responsible for
the expenses of transferring the Contracts and related Contract Files to the
successor custodian. Notwithstanding the foregoing, this Indenture shall remain
in full force and effect with respect to any Contracts and related Contract
Files for which this Indenture is not terminated hereunder. The Custodian may
petition a court of competent jurisdiction to appoint a successor hereunder if
no successor is appointed within such 60-day notice period.
     Section 8.03 Termination by Custodian. The Custodian may terminate its
obligations under this Indenture upon at least sixty (60) days’ notice to the
Servicer, the Issuer and the Control Party; provided, no termination shall be
effective until appointment of a successor acceptable to the Control Party. In
the event of such termination, the Issuer shall promptly appoint a successor
custodian acceptable to the Control Party or, after the occurrence of an Event
of Default, solely the Control Party may appoint a successor custodian. The
payment of such successor custodian’s fees and expenses with respect to each
Contract and related Contract Files shall be solely the responsibility of the
Issuer. Upon such appointment, the Custodian shall promptly transfer to the
successor custodian, as directed, all Contracts and related Contract Files being
held under this Indenture. The Custodian may petition a court of competent
jurisdiction to appoint a successor hereunder if no successor is appointed
within such sixty (60) day notice period.
     Section 8.04 Limitations on the Custodian’s Responsibilities.
     (a) Except as provided herein, the Custodian shall be under no duty or
obligation to inspect, review or examine the Contracts or related Contract Files
to determine that the contents thereof are appropriate for the represented
purpose or that they have been actually recorded or that they are other than
what they purport to be on their face.
     (b) The Custodian shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Indenture, other than for the Custodian’s compensation or for
reimbursement of expenses.

-51-



--------------------------------------------------------------------------------



 



     (c) The Custodian shall not be responsible or liable for, and makes no
representation or warranty with respect to, the validity, adequacy or perfection
of any lien upon or security interest in any Contract; provided that, the
foregoing shall not reduce or eliminate the Custodian’s obligations under
Section 4.03 hereof.
     (d) Any other provision of this Indenture to the contrary notwithstanding,
the Custodian shall have no notice, and shall not be bound by any of the terms
and conditions of any document executed or delivered in connection with, or
intended to control any part of, the transactions anticipated by or referred to
in this Indenture unless the Custodian is a signatory party to that document or
such document is the Indenture, the Servicing Agreement or the Lockbox
Intercreditor Agreement. Notwithstanding the foregoing sentence, the Custodian
shall be deemed to have notice of the terms and conditions (including, without
limitation, definitions not otherwise set forth in full in this Indenture) of
documents executed or delivered in connection with, or intended to control any
part of, the transactions anticipated by or referred to in this Indenture, to
the extent such terms and provisions are referenced, or are incorporated by
reference, into this Indenture only as long as the Custodian shall have been
provided a copy of any such document or Indenture. Each of the Trustee, the
Back-up Servicer and the Custodian acknowledges receipt of a copy of the
Transaction Documents to which it is a party on the Closing Date.
     (e) The duties and obligations of the Custodian shall only be such as are
expressly set forth in this Indenture or as set forth in a written amendment to
this Indenture executed by the parties hereto or their successors and assigns.
In the event that any provision of this Indenture implies or requires that
action or forbearance be taken by a party, but is silent as to which party has
the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the party required to take the action or refrain from acting. In no
event shall the Custodian have any responsibility to ascertain or take action
except as expressly provided herein.
     (f) Nothing in this Indenture shall be deemed to impose on the Custodian
any duty to qualify to do business in any jurisdiction, other than (i) any
jurisdiction where any Contract and related Contract Files is or may be held by
the Custodian from time to time hereunder, and (ii) any jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Custodian
or its property or business or on the ability of the Custodian, the Issuer or
the Servicer to perform its duties hereunder or under the other Transaction
Documents.
     (g) The Custodian may consult with counsel selected by the Custodian with
regard to legal questions arising out of or in connection with this Indenture,
and the written opinion of such counsel shall be full and complete authorization
and protection in respect of any action reasonably taken, omitted or suffered by
the Custodian in good faith and in accordance therewith.
     (h) The Custodian may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken under this Indenture and shall not be liable
for any action taken or omitted in good faith reliance thereon;

-52-



--------------------------------------------------------------------------------



 



     (i) No provision of this Indenture shall require the Custodian to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights and
powers, if, in its reasonable judgment, it shall believe that repayment of such
funds is not reasonably assured to it without an indemnity against such risk or
liability (the unsecured indemnity of a Noteholder or the Note Insurer being
deemed satisfactory for such purposes, so long as such Person’s long-term debt
is rated at least BBB/Baa2).
     (j) The Custodian shall have no duty to ascertain whether or not each
amount or payment has been received by the Trustee or any third person.
     Section 8.05 Limitation on Liability. Neither the Custodian nor any of its
directors, officers, agents or employees, shall be liable for any action taken
or omitted to be taken by it or them hereunder or in connection herewith in good
faith and believed (which belief may be based upon the opinion or advice of
counsel selected by it in the exercise of reasonable care) by it or them to be
within the purview of this Indenture, except for its or their own negligence,
lack of good faith or willful misconduct. The Custodian and any director,
officer, employee or agent of the Custodian may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. In no event shall the Custodian or its
directors, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder or in connection herewith even if advised of
the possibility of such damages. The provisions of this Section 8.05 shall
survive the termination of this Indenture.
     Section 8.06 Custodian Obligations Regarding Genuineness of Documents. In
the absence of bad faith or gross negligence on the part of the Custodian, the
Custodian may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any request, instructions,
certificate, opinion or other document furnished to the Custodian, reasonably
believed by the Custodian to be genuine and to have been signed or presented by
the proper party or parties and conforming to the requirements of this
Indenture; provided that the provisions of this Section shall not in any manner
limit or reduce the responsibilities of the Custodian under this Indenture.
     Section 8.07 Force Majeure. The Custodian shall not be responsible for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war or terrorism, epidemics, nationalization, expropriation,
currency restrictions, government regulations adopted after the date of this
Indenture, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters of a similar nature which are beyond its control.
ARTICLE IX
THE CLASS A INSURANCE POLICY
     Section 9.01 Claims Under Class A Insurance Policy.
     (a) The Trustee shall, prior to each Payment Date, determine the Note
Insurance Guaranteed Payment for the related Payment Date. If the Note Insurance
Guaranteed Payment

-53-



--------------------------------------------------------------------------------



 



for such Payment Date is greater than zero, the Trustee shall, not later than
the second Business Day preceding such Payment Date, furnish to the Note Insurer
a completed Notice (as defined in (b) below) in the amount of the Note Insurance
Guaranteed Payment claimed under the Class A Insurance Policy. Amounts paid by
the Note Insurer pursuant to a claim submitted under this Section shall be
deposited by the Trustee into the Collection Account for payment to Class A
Noteholders on the related Distribution Date.
     (b) Any notice delivered by the Trustee to the Note Insurer in the form
attached as Exhibit A to the Class A Insurance Policy pursuant to subsection
(a) shall specify the Note Insurance Guaranteed Payment claimed under the
Class A Insurance Policy and shall constitute a “Payment Notice” under the
Class A Insurance Policy. In accordance with the provisions of the Class A
Insurance Policy, the Note Insurer is required to pay to the Trustee the Note
Insurance Guaranteed Payment properly claimed thereunder by 12:00 p.m., New York
time, on the later of (i) the Business Day following receipt on a Business Day
of the Notice, and (ii) the Payment Date. Any payment made by the Note Insurer
under the Class A Insurance Policy shall be applied solely to the payment of the
Note Insurance Guaranteed Payment, and for no other purpose.
     (c) The Trustee shall deposit the Note Insurance Guaranteed Payment in the
Collection Account upon receipt of such Note Insurance Guaranteed Payment from
the Note Insurer for distribution on the Payment Date to the Class A Noteholders
in accordance with Section 13.03.
     (d) The Trustee shall (i) receive as attorney-in-fact of each Class A
Noteholder, any Note Insurance Guaranteed Payment from the Note Insurer and
(ii) deposit the same into the Collection Account pursuant to Sections 9.01(c)
and 13.03 for distribution to the Class A Noteholders. Any and all Note
Insurance Guaranteed Payments disbursed by the Trustee from claims made under
the Class A Insurance Policy shall not be considered payment by the Issuer with
respect to such Class A Notes, and shall not discharge the obligations of the
Issuer with respect thereto. The Note Insurer shall, to the extent it makes any
payment with respect to the Class A Notes, become subrogated to the rights of
the recipients of such payments to the extent of such payments. Subject to and
conditioned upon any payment with respect to the Class A Notes by or on behalf
of the Note Insurer, the Trustee shall assign to the Note Insurer all rights to
the payment of interest or principal with respect to the Class A Notes which are
then due for payment to the extent of all payments made by the Note Insurer and
the Note Insurer may exercise any option, vote, right, power or the like with
respect to the Class A Notes to the extent that it has made payment pursuant to
the Class A Insurance Policy. To evidence such subrogation, the Note Registrar
shall note the Note Insurer’s rights as subrogee upon the register of the
Class A Noteholders upon receipt from the Note Insurer of proof of payment by
the Note Insurer of any amounts due in respect of the Class A Notes on the Final
Payment Date. The foregoing subrogation shall in all cases be subject to the
rights of the Class A Noteholders to receive all Note Insurance Guaranteed
Payments in respect of the Class A Notes and the Class B Notes, respectively.
     (e) The Trustee shall keep a complete and accurate record of all funds
deposited by the Trustee on behalf of the Note Insurer into the Collection
Account with respect to the Class A Insurance Policy and the allocation of such
funds to payment of interest and principal in respect

-54-



--------------------------------------------------------------------------------



 



of any Class A Note. The Note Insurer shall have the right to inspect such
records at reasonable times upon one Business Day’s prior notice to the Trustee.
     (f) The Trustee shall be entitled to enforce on behalf of the Class A
Noteholder the obligations of the Note Insurer under the Class A Insurance
Policy. Notwithstanding any other provision of this Indenture or any Transaction
Document, the Class A Noteholders are not entitled to institute proceedings
directly against the Note Insurer.
      Section 9.02 Preference Claims Under Class A Insurance Policy.
     (a) In the event that the Trustee has received a certified copy of a Final
Order that all or a portion of any amount insured under the Class A Insurance
Policy has been avoided in whole or in part as a preference payment under
applicable bankruptcy law, the Trustee shall so notify the Note Insurer, shall
comply with the provisions of the Class A Insurance Policy to obtain payment by
the Note Insurer of such avoided payment, and shall, at the time it provides
notice to the Note Insurer, notify Holders of the Class A Notes by mail that, in
the event that any Class A Noteholder’s payment is so recoverable, such
Noteholder will be entitled to payment pursuant to the terms of the Class A
Insurance Policy. The Trustee shall furnish to the Note Insurer its records
evidencing the payments of principal of and interest on Class A Notes, if any,
which have been made by the Trustee and subsequently recovered from Class A
Noteholder, and the dates on which such payments were made. Pursuant to the
terms of the Class A Insurance Policy, the Note Insurer will make such payment
on behalf of the Noteholder to the receiver, conservator, debtor-in-possession
or trustee in bankruptcy named in the Final Order and not to the Trustee or any
Class A Noteholder directly (unless a Noteholder has previously paid such
payment to the receiver, conservator, debtor-in-possession or Trustee in
bankruptcy, in which case the Note Insurer will make such payment to the Trustee
for distribution to such Noteholder upon proof of such payment reasonably
satisfactory to the Note Insurer).
     (b) The Trustee shall promptly notify the Note Insurer of any proceeding or
the institution of any action (of which a Responsible Officer of the Trustee has
actual knowledge) seeking a Preference Amount. In accordance with the provisions
of the Class A Insurance Policy, the Note Insurer is required to pay an amount
equal to each such Preference Amount by 12:00 noon on the Business Day following
receipt by the Note Insurer on a Business Day of (x) a certified copy of the
Final Order and (y) an assignment, in form reasonably satisfactory to the Note
Insurer, irrevocably assigning to the Note Insurer all rights and claims of the
Trustee and/or such Class A Note Noteholder relating to or arising under such
Preference Amount and constituting an appropriate instrument, in form
satisfactory to the Note Insurer, appointing the Note Insurer as the agent of
the Trustee and/or such Class A Noteholder in respect of such Preference Amount,
including without limitation in any legal proceeding related to such Preference
Amount, and (z) a Notice appropriately completed and executed by the Trustee or
such Class A Noteholder, as the case may be. Such payment shall be made to the
receiver, conservator, debtor-in-possession or trustee in bankruptcy named in
the Final Order and not to the Trustee or Class A Noteholder directly (unless
the Class A Noteholder has previously paid such amount to such receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in such Final
Order in which case payment shall be made to the Trustee for distribution to the
Class A Noteholder upon delivery of proof of such payment reasonably
satisfactory to the Note Insurer). Notwithstanding the foregoing, in no event
shall the Note Insurer be (i) required to

-55-



--------------------------------------------------------------------------------



 



make any payment under the Class A Insurance Policy in respect of any Preference
Amount to the extent such Preference Amount is comprised of amounts previously
paid by the Note Insurer, or (ii) obligated to make any payment in respect of
any Preference Amount, which payment represents a payment of the principal
amount of any Class A Notes, prior to the time the Note Insurer otherwise would
have been required to make a payment in respect of such principal, in which case
the Note Insurer shall pay the balance of the Preference Amount when such amount
otherwise would have been required to be paid hereunder.
     (c) Each Class A Noteholder, by its purchase of Class A Notes, and the
Trustee hereby agree that, the Note Insurer may at any time during the
continuation of any proceeding relating to a Preference Amount direct all
matters relating to such Preference Amount, including, without limitation,
(i) the direction of any appeal of any order relating to any Preference Amount
and (ii) the posting of any surety, supersedeas or performance bond pending any
such appeal at the expense of the Note Insurer, but subject to reimbursement as
provided in the Note Insurance Agreement. In addition, and without limitation of
the foregoing, the Note Insurer shall be subrogated to, and each Class A
Noteholder and the Trustee hereby delegate and assign, to the fullest extent
permitted by law, the rights of the Trustee and each Class A Noteholder in the
conduct of any proceeding with respect to a Preference Amount, including,
without limitation, all rights of any party to an adversary proceeding action
with respect to any court order issued in connection with any such Preference
Amount.
     Section 9.03 Collateral and Trust Accounts Held for Benefit of Note
Insurer. The Trustee shall hold the Collateral for the benefit of the Secured
Parties and all references in this Indenture and in the Class A Notes to the
benefit of Class A Noteholders shall be deemed to include the Note Insurer.
     Section 9.04 Preservation of the Note Insurer’s Rights. Upon its becoming
aware of the occurrence of a Default, an Event of Default or an Event of
Servicing Termination, the Trustee shall promptly notify the Note Insurer of
such Default, Event of Default or Event of Servicing Termination pursuant to
Section 12.02 of this Indenture. The Trustee, the Issuer and the Servicer shall
cooperate in all respects with any reasonable request by the Note Insurer for
action to preserve or enforce the Note Insurer’s rights or interests under this
Indenture without limiting the rights or affecting the interests of the Class A
Noteholders as otherwise set forth herein.
     Section 9.05 Pending Litigation. The Trustee hereby agrees to provide the
Note Insurer prompt notice of any action, proceeding or investigation of which
it has actual knowledge that names the Issuer, Trustee or Servicer as a party
that could adversely affect the interest of the Class A Noteholders.
     Section 9.06 Note Insurer’s Rights. (a) For so long as no Note Insurer
Default has occurred and is continuing, each Class A Noteholder agrees that the
Note Insurer shall be treated by the Issuer, the Servicer, the Back-up Servicer
and the Trustee as if the Note Insurer were the Class A Noteholders for the
purpose (and solely for the purpose) of the giving of any consent, the making of
any direction or the exercise of any voting or other control rights otherwise
given to the Class A Noteholders hereunder and the Class A Noteholders shall
only exercise such rights with the prior written consent of the Note Insurer.

-56-



--------------------------------------------------------------------------------



 



     (b) The Trustee, the Issuer, the Servicer and the Back-up Servicer shall
cooperate in all respects with any reasonable request by the Note Insurer for
action to preserve or enforce the Note Insurer’s rights or interests under this
Indenture without limiting the rights or affecting the interests of the Class A
Noteholders as otherwise set forth herein; provided, however, that neither the
Trustee nor the Issuer shall be under any obligation to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, direction
or order of the Note Insurer pursuant to the provisions of this Indenture,
unless the Note Insurer shall have offered to the Trustee or the Issuer, as
applicable, reasonable security or indemnity satisfactory to it against the
costs, expenses and liabilities which may be incurred therein or thereby.
     Section 9.07 Notices to Note Insurer. All notices, statements, reports,
certificates, lists or opinions required by this Indenture to be sent to the
parties hereto, the Rating Agencies or the Class Noteholders shall also be sent,
at the same time such statements, reports, certificates, lists of opinions are
otherwise sent, by overnight delivery, telecopy or email to the Note Insurer.
     Section 9.08 Surrender of Class A Insurance Policy. The Trustee shall
surrender the Class A Insurance Policy to the Note Insurer for cancellation upon
the expiration of such policy in accordance with the terms thereof.
ARTICLE X
SUPPLEMENTAL INDENTURES
     Section 10.01 Supplemental Indentures without Consent of the Noteholders.
     (a) The Issuer, the Servicer, the Trustee, the Custodian and the Back-up
Servicer, without the consent of the Holders of any Notes but with the consent
of the Control Party may, at any time and from time to time, enter into one or
more amendments to this Indenture or indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes, provided that
(x) any such amendment or supplemental indenture, as evidenced by an opinion of
counsel if requested by the Trustee, the Note Insurer or the Control Party, will
not have an adverse effect on the legal rights of the Holders, the Swap
Counterparty or the Note Insurer, (y) each Rating Agency shall have confirmed
(other than S&P, from which no such confirmation shall be required), in writing,
that the ratings on the Notes will not be lowered (without regard to the Class A
Insurance Policy) as a result of or in connection with any such amendment and
(z) any such amendment does not modify this Indenture in a manner requiring the
consent of all affected Noteholders as described in Section 10.02 hereof.:
     (i) to better assure, convey and confirm unto the Trustee any property
subject or required to be subjected to the lien of this Indenture, or to subject
to the Lien of this Indenture additional property; or
     (ii) to cause the provisions in this Indenture to conform to or be
consistent with or in furtherance of the statements made with respect to the
Notes, the Collateral or the Transaction Documents in the Offering Circular to
the extent that such provisions were intended to be verbatim recitations of a
provision in the Offering Circular, or to correct or supplement any provision in
the Indenture which may be inconsistent with any other provisions therein or
with the provisions of any other Transaction Document; or

-57-



--------------------------------------------------------------------------------



 



     (iii) to evidence the succession of another Person to the Issuer, and the
assumption by such successor of the covenants of the Issuer in this Indenture
and in the Notes; or
     (iv) to add to the covenants of, and the conditions, limitations and
restrictions to be observed by, the Issuer, for the benefit of the Secured
Parties or to surrender any right or power conferred upon the Issuer in this
Indenture; or
     (v) to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee; or
     (vi) to evidence the succession of the Trustee pursuant to the terms of
this Indenture.
     (b) The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture that affects the
Trustee’s own rights, duties, indemnities, liabilities or immunities under this
Indenture or otherwise.
     (c) Promptly after the execution by the Issuer, the Servicer, the Back-up
Servicer, the Trustee of any supplemental indenture pursuant to this Section,
the Issuer shall mail to the Rating Agencies, the Note Insurer and each
Noteholder a copy of such supplemental indenture.
     Section 10.02 Supplemental Indentures with Consent of the Noteholders. With
the prior written consent of the Majority Holders, the Swap Counterparty and (so
long as no Note Insurer Default shall have occurred and be continuing) the Note
Insurer, the Issuer, the Servicer, the Trustee, the Custodian and the Back-up
Servicer may enter into an amendment or modification to this indenture or into
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders of the Notes under this
Indenture (other than as provided in Section 10.01 hereof); provided, however,
that no such amendment or supplemental indenture shall become effective without
(i) the consent of each of the Holders of the Notes, or the Swap Counterparty,
adversely affected thereby, and (ii) so long as any Notes remain Outstanding,
satisfaction of the Rating Agency Condition if such amendment or supplemental
indenture shall:
     (a) change the Stated Maturity Date of any Note or the due date of any
installment of principal of, or method of computing principal of, or any
installment of interest on, any Note, or change the principal amount thereof or
the applicable Note Rate thereof or change any place of payment where, or the
coin or currency in which, any Note or the interest thereon is payable, or
impair the right to institute suit for the enforcement of any such payment; or
     (b) reduce the percentage of the principal amount of Outstanding Notes, the
consent of the Holders of which is required for any such amendment or
supplemental indenture, or the consent of the Holders of which is required for
any waiver of

-58-



--------------------------------------------------------------------------------



 



compliance with certain provisions of this Indenture or Events of Default or
their consequences; or
     (c) impair or adversely affect the priority of any payments payable by the
Trustee from the Collection Account on each Payment Date under this Indenture;
or
     (d) permit the creation of any Lien ranking prior to, on a parity with, or
subordinate to the Lien of the Trustee with respect to any part of the
Collateral or, except as expressly provided in this Indenture, terminate or
release the Lien of the Trustee on any material portion of the Collateral at any
time subject to the Indenture or deprive any Secured Party of the security
afforded by the Lien of this Indenture; or
     (e) modify or alter any of the provisions of this Section 10.02 or any
defined term used in Sections 10.01 or 10.02 of this Indenture (or any defined
term used therein), except to increase the percentage of Holders required for
any modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of each Noteholder
affected thereby; or
     (f) modify Sections 6.01(a) or 6.01(b) or any defined term used therein, or
Section 13.03.
     The Trustee is hereby authorized to join in the execution of any such
amendment or supplemental indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into any such amendment or supplemental indenture that
affects in any adverse respect the Trustee’s own rights, duties, liabilities or
immunities under this Indenture or otherwise.
     Promptly after the execution by the Issuer, the Servicer, the Trustee and
the Note Insurer (and the Control Party and all Noteholders if required to
approve such amendment or supplement) of any supplemental indenture pursuant to
this Section, the Issuer shall mail to the Rating Agencies, the Note Insurer,
the Back-up Servicer, the Swap Counterparty and each Noteholder a copy of such
supplemental indenture.
     Section 10.03 Execution of Supplemental Indentures. In executing any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Note Insurer, the Swap Counterparty
and the Trustee shall be entitled to receive upon request, and (solely with
respect to the Trustee, subject to Section 7.01) shall be not be liable for and
shall be fully authorized to conclusively rely in good faith upon, an Opinion of
Counsel reasonably acceptable to the Trustee and the Control Party stating that
the execution of such supplemental indenture is authorized or permitted by this
Indenture and all conditions precedent to such execution have been satisfied.
     Section 10.04 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Noteholder theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

-59-



--------------------------------------------------------------------------------



 



     Section 10.05 Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article may, and if required by the Trustee shall, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Issuer shall so determine, new Notes so modified
as to conform, in the opinion of the Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.
     Section 10.06 Amendments Affecting Note Insurer; Consent of Note Insurer.
Notwithstanding any of the other provisions of this Indenture, none of the
Issuer, the Servicer, the Back-up Servicer, the Trustee or the Custodian shall
enter into any amendment or supplement to this Indenture that would
(i) adversely affect or diminish the rights of the Note Insurer, or the benefits
accorded to the Note Insurer, under the Note Insurance Agreement, the Premium
Letter, this Indenture (including the priority of payments set forth in
Section 13.03) or any other Transaction Document, or (ii) adversely affect or
expand the obligations of the Note Insurer under the Note Insurance Agreement,
the Premium Letter and the Class A Insurance Policy.
     Section 10.07 Amendments to the Lockbox Intercreditor Agreement. The
Trustee shall not enter into any material amendment, modification, supplement,
consent or waiver of the Lockbox Intercreditor Agreement without the written
consent of the Control Party and the Swap Counterparty and the satisfaction of
the Rating Agency Condition.
ARTICLE XI
REDEMPTIONS AND PREPAYMENTS OF NOTES
     Section 11.01 Redemptions of Notes.
     (a) Optional Redemptions. The Issuer shall have the right, subject to the
terms hereof, to redeem, in whole but not in part, all Outstanding Notes prior
to the Stated Maturity Date on any Payment Date on which the Aggregate
Outstanding Note Balance, after giving effect to the payments to be made on such
Payment Date, is less than or equal to five percent (5%) of the Aggregate
Initial Note Balance issued under this Indenture. In connection with any such
redemption of all Outstanding Notes, the Issuer shall set the Redemption Date
and give notice thereof in writing to the Trustee pursuant to Section 11.02. The
Issuer shall set the Redemption Date and the Redemption Record Date and give
notice thereof to the Trustee pursuant to Section 11.02 hereof.
     (b) Installments of interest and principal due on or prior to the
Redemption Date shall continue to be payable to the Holders of the Notes called
for redemption as of the relevant Record Dates according to their terms and the
provisions of Section 2.09 hereof. The election of the Issuer to redeem any
Notes pursuant to this Section shall be evidenced by a written notice from the
Issuer directing the Trustee to make the payment of the Redemption Price on all
of the Notes to be redeemed from monies deposited with the Trustee pursuant to
Section 11.02 hereof.
     Section 11.02 Notice to Trustee. In the case of any redemption pursuant to
Section 11.01 hereof, (a) the Issuer shall, at least 15 days prior to the
Redemption Date, notify the Trustee, the

-60-



--------------------------------------------------------------------------------



 



Note Insurer and the Holders of the Notes in writing of the Issuer’s election to
cause a redemption of the Notes; (b) the Issuer shall deposit in the Collection
Account on the Business Day immediately preceding the Redemption Date the
amounts described in Section 11.02(c); and (c) the Issuer shall deliver an
Issuer Order directing the Trustee to (i) make payment of the sum of (A) the
Redemption Price plus, (B) all other amounts that are due or will be due to the
Noteholders, the Trustee, the Custodian, the Back-up Servicer, the Servicer, the
Swap Counterparty and the Note Insurer under the Transaction Documents and
(ii) to return the Class A Insurance Policy to the Note Insurer on the
Redemption Date. Upon delivery to the Trustee, the Noteholders, the Custodian,
the Paying Agent, the Back-up Servicer and the Note Insurer of such documents
and an Officer’s Certificate from the Servicer satisfactory to the Control Party
certifying that (1) the amounts required to be deposited into the Collection
Account shall have been deposited, (2) the requirements of Section 11.01(a) have
been satisfied and (3) the Class A Insurance Policy has been returned to the
Note Insurer, the Trustee shall promptly release its interest in the entire
Collateral as provided in Section 11.05.
     Section 11.03 Notice of Redemptions to Noteholders. Upon receipt of the
notice set forth in Section 11.02(a), the Trustee shall provide notice thereof
with a copy of such notice of redemption pursuant to Section 11.01 by first
class mail or courier delivery, dispatched no later than five (5) Business Days
following the date on which such notice was provided, to each Noteholder (at its
address in the Note Register).
     All notices of redemption shall state:
     (a) the Redemption Date;
     (b) the amount that will be deposited in the Collection Account, which
shall be the sum of (A) the Redemption Price plus (B) all other amounts that are
payable to the Noteholders, the Trustee, the Note Insurer, the Swap
Counterparty, the Custodian, the Back-up Servicer, the Servicer and the Paying
Agent under the Transaction Documents on the Redemption Date;
     (c) that on the Redemption Date, the Redemption Price will become due and
payable with respect to the Notes, and that interest on all Outstanding Notes
shall cease to accrue on such date;
     (d) all conditions precedent in connection with such redemption have been
satisfied;
     (e) the address at which such redeemed Notes shall be delivered; and
     (f) the Redemption Record Date.
     Notice of redemption of Notes shall be given by the Trustee in the name and
at the expense of the Issuer.
     Section 11.04 Amounts Payable on Redemption Date. Notice of redemption
having been given to Noteholders as provided in Section 11.03, such Notes shall,
on the Redemption Date, become due and payable at the Redemption Price specified
in Section 11.03(b), and on such Redemption Date (unless the Issuer shall
default in the payment of such Redemption Price), all of the Outstanding Notes
shall cease to bear interest. On the Redemption Date: (A) each

-61-



--------------------------------------------------------------------------------



 



Noteholder shall be paid such Noteholder’s applicable share of the Redemption
Price by the Paying Agent on behalf of the Issuer upon presentation and
surrender of their respective Notes at the office or agency specified in
Section 7.13; and (B) each other Person to whom monies are owed under
Section 11.03(b) shall be paid all amounts owing to such Person from the amounts
deposited in the Collection Account in accordance with Section 11.02(b);
provided, that no redemption may be effectuated unless, concurrently with any
redemption occurring under this Article XI, all amounts due under this clause
(B) shall be paid in full from funds on deposit in the Collection Account. If
the Holder of any Note called for redemption shall not be so paid, then the
principal shall, until paid, bear interest from the Redemption Date at the
applicable Note Rate and the redemption shall be canceled, the Paying Agent
shall return the Redemption Price specified in Section 11.03(b) to the Issuer or
other Person providing the funds for payment, and the Notes shall be payable on
the Stated Maturity Date or earlier to the extent otherwise provided herein. All
amounts payable on any Redemption Date shall be paid in accordance with this
Section 11.04, without regard to the priority of distribution provisions
contained in Section 13.03.
     Section 11.05 Release of Contract Assets in Connection with Redemptions.
     (a) In connection with any redemption permitted under this Article XI, the
Issuer shall be permitted to obtain a release of the Contracts, and the Trustee
shall release its Lien on the Contracts, at any time after the conditions to any
redemption set forth in this Article XI have been satisfied. In order to effect
any such release, the Issuer shall deliver to the Trustee, the Note Insurer and
the Custodian an Officer’s Certificate, (1) identifying the Contracts and the
related Equipment to be released, (2) requesting the release thereof,
(3) setting forth the amount deposited in the Collection Account with respect
thereto, (4) certifying that the amount deposited in the Collection Account is
equal to the Redemption Price and all other amounts required to be paid in
connection with a Redemption under this Article XI, and (5) certifying that all
other conditions precedent set forth in the Transaction Documents relating to
such release have been satisfied.
     (b) Upon receipt of the Officer’s Certificate from the Issuer containing
the certifications required under clause (a) of this Section, and provided that
all other certifications and documents required under the terms of this
Indenture have been received by the Trustee, the Trustee shall release from the
Lien of this Indenture and the Custodian shall deliver to the Issuer or upon
Issuer Order the Contracts and all related Contract Assets described in the
Issuer’s Officer’s Certificate.
ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 12.01 Representations and Warranties.
     The Issuer hereby makes the following representations and warranties for
the benefit of the Trustee, the Custodian and the Secured Parties on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes and the Note Insurer relies in issuing the Class A Insurance Policy.
Except as specifically provided otherwise, such representations and

-62-



--------------------------------------------------------------------------------



 



warranties are made as of the Closing Date and each Acquisition Date and shall
survive the transfer, grant and assignment of the Collateral to the Trustee.
     (a) Organization and Good Standing. The Issuer is a Delaware limited
liability company duly organized, validly existing and is not organized under
the laws of any other jurisdiction. The Issuer is in good standing under the law
of the State of Delaware and each other State where the nature of its activities
requires it to “qualify to do business”, except to the extent that the failure
to so qualify would not individually or in the aggregate materially adversely
affect the ability of the Issuer to perform its obligations under the
Transaction Documents.
     (b) Authorization. The Issuer has the power, authority and legal right to
execute, deliver and perform under the Transaction Documents and the execution,
delivery and performance of the Transaction Documents have been duly authorized
by the Issuer by all necessary limited liability company action.
     (c) Binding Obligation. Each of the Transaction Documents to which the
Issuer is a party, assuming due authorization, execution and delivery by the
parties thereto other than the Issuer, constitutes a legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, rehabilitation, moratorium or other similar laws (whether
statutory, regulatory or decisional) now or hereafter in effect relating to
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to certain
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether a proceeding at law or in equity.
     (d) No Violation. The consummation of the transactions contemplated by the
fulfillment of the terms of the Transaction Documents will not: (i) conflict
with, result in any breach of any of the material terms and provisions of, or
constitute (with or without notice, lapse of time or both) a default under the
organizational documents of the Issuer, any indenture, agreement, mortgage, deed
of trust or other instrument to which the Issuer is a party or by which it is
bound; (ii) result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of such indenture, agreement, mortgage, deed of
trust or other such instrument, other than any Lien created or imposed pursuant
to the terms of the Transaction Documents, or (iii) violate any law or, to the
best of the Issuer’s knowledge, any material order, rule or regulation
applicable to the Issuer of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Issuer or any of its properties.
     (e) No Proceedings. There are no proceedings or investigations to which the
Issuer, or any of the Issuer’s Affiliates, is a party pending, or, to the
knowledge of the Issuer, threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality
(A) asserting the invalidity of the Transaction Documents or any Receivable or
any Contract, (B) seeking to prevent the issuance of any of the Notes or the
consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that would adversely
affect the performance by the Issuer of its

-63-



--------------------------------------------------------------------------------



 



obligations under, or the validity or enforceability of, the Transaction
Documents or any Receivable or any Contract.
     (f) Approvals. All approvals, authorizations, consents, orders or other
actions of any Person, or of any court, governmental agency or body or official,
required in connection with the execution and delivery of the Transaction
Documents and with the valid and proper authorization, issuance and sale of the
Notes pursuant to this Indenture (except that no such representation is made
with respect to any necessary approvals of State securities officials under the
Blue Sky Laws), have been or will be taken or obtained on or prior to the
Closing Date.
     (g) Principal Office. The Issuer’s principal place of business and chief
executive office is located at the Issuer Address.
     (h) Transfer and Assignment. Upon the delivery by or on behalf of the
Issuer to the Trustee of the Contracts and the filing of the financing
statements described in Sections 4.01(a)(v) and 4.02(b), the Trustee, for the
benefit of the Secured Parties, shall have a first priority perfected security
interest in the Issuer’s interest in the Contracts and Receivables and the
proceeds thereof and that portion of the Collateral in which a security interest
may be perfected by possession or the filing of a financing statement, in each
case, under the UCC, limited to the extent set forth in Section 9-315 of the UCC
as in effect in the applicable jurisdiction; provided that none of the Servicer,
the Partnership and the Issuer shall be required to file or record assignments
of any UCC-1 financing statements or other lien recordings made against an
Obligor. All filings (including UCC filings) as are necessary in any
jurisdiction to perfect the security interest of the Trustee in the Collateral,
including the transfer of the Contracts and any other payments to become due
thereunder, have been made.
     (i) Owners of the Issuer. Lease Equity Appreciation Fund II, L.P. owns one
hundred percent (100%) of the Equity Interest in the Issuer, and such Equity
Interest is duly authorized, validly issued, fully paid for and non-assessable
by the Issuer.
     (j) Bulk Transfer Laws. The transfer, assignment and conveyance of the
Contract Assets by the Issuer pursuant to this Indenture are not subject to the
bulk transfer or any similar statutory provisions in effect in any applicable
jurisdiction.
     (k) The Contract Assets. The rights of the Issuer with respect to the
representations and warranties that are made by the related Transferor in
Section 3.01 of each Purchase and Sale Agreement and each Assignment Agreement,
as of each Acquisition Date have been assigned by the Issuer to the Trustee
pursuant to the terms hereof, and the Issuer is not aware of any inaccuracy in
any such representations and warranties except for such inaccuracies as have
been provided in writing to the Trustee and the Note Insurer.
     (l) Solvency. The Issuer, both prior to and after giving effect to the
transactions contemplated hereby, (i) is not “insolvent” (as such term is
defined in §101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as
they become due; and (iii) does not have unreasonably small capital for the
activities that it conducts or for any transaction(s) in which it is about to
engage.

-64-



--------------------------------------------------------------------------------



 



     (m) Investment Company. The Issuer is not an “investment company” or a
company controlled by an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or otherwise
subject to any other federal or state statute or regulation limiting its ability
to incur indebtedness. The Issuer, at all times, within the meaning of 17 C.F.R.
270.3a-7, (1) will have issued only the Notes and the membership interests
issued to its managing member at its formation, and any other securities issued
by the Issuer are “fixed income securities or other securities ... that depend
primarily on the cash flow from eligible assets” and for which a trustee is
appointed in compliance with 17 C.F.R. 270.3a-7(a)(4), (2) will sell its
securities only to its affiliates, “qualified institutional buyers”, or
institutional accredited investors or will sell securities “rated, at the time
of initial sale, in one of the four highest categories assigned long-term debt”
by a Rating Agency, (3) will either acquire or dispose of (x) the Contracts only
in accordance with and as permitted by the Purchase and Sale Agreements, the
Assignment Agreements, its limited liability company operating agreement and the
Indenture, in the case of Contract dispositions, only in consequence of breach
of representation or warranty, Contract default or Contract substitutions, or
(y) any other “eligible assets” only (a) in accordance with the agreements under
which its securities are issued, (b) if a rating downgrade of any of its
outstanding “fixed-income securities” does not result and (c) if such
acquisition or disposition is not “for the primary purpose of recognizing gains
or decreasing losses resulting from market value changes”. The Issuer will not
engage in any business other than that expressly permitted by the Transaction
Documents and its limited liability company operating agreement.
     (n) Limited Activities. Since its formation, the Issuer has conducted no
activities other than the execution, delivery and performance of the Transaction
Documents contemplated hereby, and such other activities as are incidental to
the foregoing and otherwise permitted under Section 12.02(i). The Issuer has
incurred no indebtedness nor engaged in any activities or transactions nor
acquired any assets except as expressly contemplated hereunder and under the
other Transaction Documents.
     (o) Taxes. The Issuer has filed or caused to be filed all Federal, state
and local tax returns which are required to be filed by it, and has paid or
caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Issuer or the Servicer on its behalf has set aside
adequate reserves on its books in accordance with GAAP and which proceedings
have not given rise to any Lien.
     (p) Lockbox Accounts. The Issuer has no lockbox accounts or other bank
accounts for the collection of the Contract Assets other than the Lockbox
Account.
     (q) Accuracy of Information. All certificates, reports, financial
statements and similar writings furnished by or on behalf of the Issuer to the
Trustee, the Note Insurer, the Swap Counterparty or any Noteholder, at any time
pursuant to any requirement of, or in response to any written request of any
such party under, this Indenture or any other Transaction Document, have been,
and all such certificates, reports, financial statements and similar writings
hereafter furnished by the Issuer to such parties will be, true and accurate in
every respect material to the transactions contemplated hereby on the date as of
which any such certificate, report, financial

-65-



--------------------------------------------------------------------------------



 



statement or similar writing was or will be delivered, and shall not omit to
state any material facts or any facts necessary to make the statements contained
therein not materially misleading.
     (r) Rating Agency Perfection Requirements as to Collateral.
          (1) This Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer. The Issuer has good and
marketable title to the Collateral (including the Collection Account, the
Reserve Account, the Servicer Transition Account and all amounts from time to
time on deposit in the Lockbox Account with respect to the Contracts), free and
clear of any Liens (except as otherwise provided in the Lockbox Intercreditor
Agreement and the rights of Obligors to Security Deposits retained by the
Partnership).
          (2) All of the Contracts included in the Collateral constitute
“tangible chattel paper” within the meaning of the UCC. The Issuer has
transferred to the Trustee the original copies of such tangible chattel paper,
and, other than the stamp, if any, in favor of a prior lender that signed a
Release Agreement related to a Contract, none of such tangible chattel paper has
any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than in favor of the Issuer or the
Trustee. The Equipment related to each Contract constitutes either “equipment”
for purposes of section 9-102(33) of the UCC or “inventory” for purposes of
section 9-102(48) of the UCC; provided however, that not more than 5.0% of the
Contracts may relate to Equipment that does not constitute “equipment” for
purposes of section 9-102(33) of the UCC or “inventory” for purposes of section
9-102(48) of the UCC.
          (3) The Issuer has caused (and will instruct the Servicer to cause),
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest granted in the Collateral to the Trustee hereunder. Each such
financing statement will contain a statement that a “purchase of, or security
interest in, any collateral described in this financing statement will violate
the rights of the Trustee.”
          (4) Each of the Reserve Account, the Collection Account and the
Servicer Transition Account constitutes a “securities account” within the
meaning of the applicable UCC. As provided in Section 13.02(e), the securities
intermediary for the Collection Account, the Reserve Account and the Servicer
Transition Account has agreed to treat all assets credited thereto as “financial
assets” within the meaning of the UCC and the Issuer has taken all steps
necessary to cause the securities intermediary to identify in its records the
Trustee as the person having a security entitlement against the securities
intermediary in the Collection Account, the Reserve Account and the Servicer
Transition Account. None of the Reserve Account, the Collection Account or the
Servicer Transition Account is in the name of any person other than the Trustee
for the benefit of the Secured Parties. The Issuer has not permitted the
securities intermediary of the Collection Account, the Reserve Account or the
Servicer Transition Account to comply

-66-



--------------------------------------------------------------------------------



 



with entitlement orders of any person other than the Trustee. The Issuer has
received all consents and approvals required in connection with the Grant to the
Trustee of its interest and rights in the Reserve Account, the Collection
Account and the Servicer Transition Account.
          (5) The Lockbox Account constitutes a “deposit account” within the
meaning of the applicable UCC. The Issuer has delivered, or has caused the
Servicer to deliver, to the Trustee, a fully executed Lockbox Intercreditor
Agreement relating to the Lockbox Account, pursuant to which the Lockbox Bank
has agreed to comply with all instructions by the Trustee, as securities
intermediary thereunder, directing the disposition of funds in the Lockbox
Account without further consent by the Issuer or the Servicer. The Issuer has
not permitted any Lockbox Bank to comply with any instructions of any other
Person regarding withdrawal of funds other than the Trustee and, to the extent
permitted under the Transaction Documents, the Servicer. The Lockbox Account is
not in the name of any person other than the Issuer, the Trustee or the Lockbox
Bank, as securities intermediary under the Lockbox Intercreditor Agreement.
          (6) Other than the security interest granted to the Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral. The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer, any Transferor or the Partnership that include a description
of collateral that includes the Collateral other than any financing statement
that have been terminated or released. The Issuer is not aware of any judgment,
ERISA or tax lien filings against the Issuer, the Transferors or the
Partnership.
          (7) Notwithstanding any other provision of this Indenture or any other
Transaction Document, the representations contained in this Section 12.01(r)
shall be continuing and remain in full force and effect, without waiver, until
the date on which the Notes have been paid in full, all amounts owed to the Note
Insurer have been paid in full, the Note Insurance Agreement has been terminated
and the Class A Insurance Policy has been returned to the Note Insurer for
cancellation.
          (8) In the event that the sale of a Contract by a Transferor to the
Issuer under the Purchase and Sale Agreement and the pledge of such Contract by
the Borrower to the Trustee, for the benefit of the Secured Parties, hereunder
are insufficient, without a notation on a related Motorized Titled Equipment’s
certificate of title, or without fulfilling any additional administrative
requirements under the laws of the state in which such Motorized Titled
Equipment is located, to assign the ownership of such Motorized Titled Equipment
to the Issuer or to perfect a security interest in such Motorized Titled
Equipment (and the proceeds thereof) in favor of the Trustee, for the benefit of
the Secured Parties, the parties hereto agree that (i) the designation of the
Originator (or its nominee) under a Lienholder Nominee Agreement, to be executed
within 180 days following the first day of inclusion of such Contract secured by
such Motorized Titled Equipment in the calculation of the Discounted Pool
Balance, as the lienholder on the certificate of title with respect to such
Motorized Titled Equipment, is in its capacity as

-67-



--------------------------------------------------------------------------------



 



agent of the Issuer and the Trustee, for the benefit of the Secured Parties, as
their interests may appear, and (ii) such designation shall be sufficient until
such notations are made or additional administrative requirements are fulfilled.
          (9) Any Contract for which the Servicer shall not have within 180 days
of the first day of inclusion of such Contract secured by such Motorized Titled
Equipment in the calculation of the Discounted Pool Balance, (i) received a Lien
Certificate showing the Issuer or the Originator (or its nominee) under a
Lienholder Nominee Agreement as secured party with respect to the related
Motorized Titled Equipment from the applicable Registrar of Titles and
(ii) delivered such Lien Certificate or such evidence to the Custodian, shall no
longer be included in the calculation of the Discounted Pool Balance. In the
case of any Contract excluded from the calculation of the Discounted Pool
Balance pursuant to the previous sentence, the Contract so excluded from the
calculation of the Discounted Pool Balance may at a later time be included in
the calculation of the Discounted Pool Balance, provided, that the Custodian
shall have received a Lien Certificate showing the Issuer or the Originator (or
its nominee) under a Lienholder Nominee Agreement as secured party with respect
to the related Motorized Titled Equipment from the applicable Registrar of
Titles.
     (s) Existing Contracts. As to each Initial Contract and the related
Contract Assets, as of the Closing Date: (i) the information set forth in the
Contract Schedule with respect to such Contract is true and correct; (ii) except
as otherwise described on an Exception Report delivered in connection with the
acquisition of such Contract, (A) immediately prior to such Contract’s
Acquisition Date, the Servicer (or a custodian designated to hold such Contracts
on the Servicer’s behalf) had possession of the original of such Contract and
all related Contract Files; (B) each of such documents required to be signed by
the Obligor was signed by the Obligor in the appropriate spaces; and (C) the
complete Contract Files file for such Contract was delivered to the Custodian;
and (iv) as of the date that such Contract was acquired, the Servicer used no
selection procedures that identified the Contracts or other Contract Assets
being acquired on such date as being less desirable or valuable than other
comparable equipment leases or loans owned by the related Transferor.
     Section 12.02 Covenants. The Issuer hereby makes the following covenants
for the benefit of the Secured Parties and on which the Trustee relies in
accepting the Collateral in trust and in authenticating the Notes and the Note
Insurer relies in issuing the Class A Insurance Policy.
     (a) No Liens. Except for the conveyances and grant of security interests
hereunder, the Issuer will not sell, pledge, assign, convey, dispose of or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Collateral now existing or hereafter created, or any interest
therein prior to the termination of this Indenture pursuant to Section 5.01; the
Issuer will notify the Trustee and the Note Insurer in writing of the existence
of any Lien on any of the Collateral immediately upon discovery thereof; the
Issuer shall promptly discharge (or cause to be discharged) any Lien (other than
Permitted Liens) on the Collateral; and the Issuer shall defend the right, title
and interest of the Trustee in, to and under the Collateral now existing or
hereafter created, against all claims of third parties claiming through or under
the Issuer; provided that nothing in this Section 12.02(a) shall prevent or be
deemed to prohibit the Issuer

-68-



--------------------------------------------------------------------------------



 



from suffering to exist upon any of the Equipment any Liens for municipal or
other local taxes and other governmental charges due from the Issuer if such
taxes or governmental charges shall not at the time be due and payable or, if
the Issuer shall currently be contesting the validity thereof in good faith by
appropriate proceedings, nonpayment of such taxes or charges shall not pose any
risk of forfeiture of such Equipment, and the aggregate amount at dispute shall
not be greater than $50,000.00, unless the Control Party otherwise approves.
     (b) Obligations with Respect to the Contract Assets. The Issuer will do
nothing to impair the rights of the Trustee (for the benefit of the Secured
Parties) in the Collateral. In addition, to the extent the Issuer actually
receives any Collections, it shall deposit or cause to be deposited in the
Collection Account within two (2) Business Days of receipt thereof the amount of
such Collections in accordance with Section 13.03 and will hold such monies in
trust for the Trustee until so deposited. The Issuer agrees to take all such
lawful action as the Trustee or the Control Party may request to compel or
secure the performance and observance by the Partnership and the Servicer, as
applicable, of each of their obligations to the Issuer under or in connection
with the Purchase and Sale Agreements, the Assignment Agreements and the
Servicing Agreement in accordance with the terms thereof, and to exercise any
and all rights, remedies, powers and privileges lawfully available to the Issuer
under or in connection with such Transaction Documents to the extent and in the
manner directed by the Trustee or the Control Party, as applicable, including
the transmission of notices of default thereunder and the institution of legal
or administrative actions or proceedings to compel or secure performance by the
Partnership or the Servicer of each of their obligations thereunder.
     (c) Notice of Default, Etc. The Issuer will deliver to the Trustee, the
Note Insurer, the Swap Counterparty and each Holder of Outstanding Notes
immediately upon becoming aware of the existence of any condition or event that
constitutes a Default, an Event of Default or an Event of Servicing Termination,
a written notice describing its nature and period of existence and what action
is being taken or proposed to be taken with respect thereto.
     (d) Compliance with Law. The Issuer will comply, in all material respects,
with all acts, rules, regulations, orders, decrees and directions of any
Governmental Authority applicable to it or the Collateral or any part thereof or
necessary for it to perform its responsibilities hereunder and under the other
Transaction Documents; provided that the Issuer may contest any act, regulation,
order, decree or direction in good faith and in any reasonable manner which
shall not adversely affect the rights of the Trustee (for the benefit of the
Secured Parties) in the Collateral.
     (e) Preservation of Security Interest. The Issuer shall execute and file
such documents requested of it which may be required by law to fully preserve
and protect the first priority security interest of the Trustee (for the benefit
of the Secured Parties) in the Collateral.
     (f) Maintenance of Office, Etc. The Issuer will not, without providing
thirty (30) days’ prior written notice to the Trustee and the Note Insurer and
without filing such amendments to any previously filed financing statements as
the Trustee or the Note Insurer may require or as may be required in order to
maintain the Trustee’s perfected security interest in the Collateral (for the
benefit of the Secured Parties), (a) change its jurisdiction of organization or
the location of its principal place of business, or (b) change its name,
identity or corporate

-69-



--------------------------------------------------------------------------------



 



structure in any manner that would make any financing statement or continuation
statement filed by the Issuer in accordance with this Indenture seriously
misleading within the meaning of Section 9-506 of any applicable enactment of
the UCC.
     (g) Further Assurances. The Issuer will make, execute or endorse,
acknowledge, and file or deliver to the Trustee and the Control Party from time
to time such schedules, confirmatory assignments, conveyances, transfer
endorsements, powers of attorney, certificates, reports, UCC financing
statements, and other assurances or instruments and take such further steps
relating to the Collateral, as the Trustee or the Note Insurer may reasonably
request and reasonably require in connection with the transactions the subject
of the Transaction Documents, except that UCC financing statements are not
required to have been filed against the related Obligor for any Equipment
related to any Contract that had an original equipment cost at origination of
less than (A) if such Contract is a secured loan or finance lease that provides
for a $1 purchase option, $25,000, or (B) if such Contract provides for a “fair
market value” purchase option, $50,000.
     (h) Notice of Liens. The Issuer shall notify the Trustee, the Swap
Counterparty and the Note Insurer in writing immediately after becoming aware of
any Lien on any portion of the Collateral, except for any Liens on Equipment for
municipal or other local taxes due from the Issuer if such taxes shall not at
the time be due or payable without penalty or, provided the same are Permitted
Liens, if the Issuer shall currently be contesting the validity thereof in good
faith by appropriate proceedings, such nonpayment shall not pose any risk of
forfeiture of such Collateral and the Issuer shall have set aside on its books
adequate reserves with respect thereto.
     (i) Activities of the Issuer. The Issuer (i) shall not engage in any other
business than (A) the acquisition, ownership, selling and pledging of the
property acquired by it pursuant to any Assignment Agreement, and causing the
issuance of, receiving and selling the Notes issued pursuant to this Indenture,
(B) the exercise of any powers permitted to limited liability companies under
Delaware law which are incidental to the foregoing or necessary to accomplish
the foregoing and are not prohibited by the terms of its certificate of
formation, its limited liability company agreement or the other Transaction
Documents; (ii) will hold such appropriate meetings of its board of managers or
distribute appropriate unanimous consents in lieu of a meeting as are necessary
to authorize all of the Issuer’s actions that are required by law to be
authorized by the board of managers, keep minutes of its meetings and otherwise
observe all other customary corporate formalities; (iii) will (A) maintain its
books and records separate from the books and records of any other entity,
(B) maintain separate bank accounts and no funds of the Issuer shall be
commingled with funds of any other entity except as otherwise permitted in the
Lockbox Intercreditor Agreement, (C) keep in full effect its existence, rights,
privileges, licenses and franchises as a limited liability company under the
laws of its applicable state of organization, and will obtain and preserve its
“qualification to do business” as a foreign limited liability company in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture, (D) cause its managers and
officers to act independently and in its interests, (E) cause its board of
managers to duly authorize all of its corporate actions and (F) observe all
company procedures required by its organizational documents and applicable laws;
and (iv) will not (A) dissolve or liquidate in whole or in part, (B) own any
subsidiary or lend or advance any moneys to, or make an investment in, any
Person, (C) incur any debt in connection with or make any capital expenditures,
(D)(1) commence any

-70-



--------------------------------------------------------------------------------



 



case, proceeding or other action under any existing or future bankruptcy,
insolvency or similar law seeking to have an order for relief entered with
respect to it, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, (2) seek appointment of a receiver, trustee, custodian or other similar
official for it or any part of its assets, (3) make a general assignment for the
benefit of creditors, or (4) take any action in furtherance of, or consenting or
acquiescing in, any of the foregoing, (E) make any loan or advance or credit to,
or guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance on any obligation or its capability of
doing so, or otherwise), endorse or otherwise become contingently liable
(directly or indirectly) for the obligations of, or own or purchase any stock,
obligations or securities of or any other interest in, or make any capital
contribution to, any other Person other than as specifically provided for in the
Transaction Documents, (F) merge or consolidate with any other Person,
(G) engage in any other action that bears on whether the separate legal identity
of the Issuer will be respected, including (1) holding itself out as or
permitting itself to be held out as being liable for the debts of any other
Person or (2) acting other than in its name and through its duly authorized
officers or agents, (H) create, incur, assume, or in any manner become liable in
respect of any indebtedness other than the Notes, expenses associated with the
Closing Date, trade payables and expense accruals incurred in the ordinary
course of business in an amount less than $12,300 at any one time outstanding
and which are incidental to its permitted activities, and as provided in or
under the Transaction Documents, (I) sponsor or contribute, or contract to or
incur any other obligation to contribute to any Pension Plans, or (J) enter into
or become party to any agreements or instruments other than the Transaction
Documents or any documents or instruments executed pursuant thereto and in
connection therewith. So long as any Notes remain Outstanding or any other
amounts are owed under the Transaction Documents, the Issuer shall not amend its
organizational documents without the prior written consent of the Control Party
and, if any Class A Obligations remain outstanding, the Note Insurer and prior
written notice to the Rating Agencies and the Trustee. The Issuer shall not make
any investment in any Person through the direct or indirect holding of
securities or otherwise other than in Eligible Investments. The Issuer shall not
declare or pay any dividends, except out of funds released to it under
Section 13.03. The Issuer will not have any of its indebtedness guaranteed by
the Partnership or any Affiliate of the Partnership. Furthermore, the Issuer
will not hold itself out, or permit itself to be held out, as having agreed to
pay or as being liable for the debts of the Partnership and the Issuer will not
engage in any transactions with the Partnership, except as expressly
contemplated by the Transaction Documents and on an arm’s-length basis. The
Issuer will not hold the Partnership out to third parties as other than an
entity with assets and liabilities distinct from the Issuer. The Issuer will
cause any financial statements consolidated with those of the Partnership to
state that the Issuer is a separate corporate entity with its own separate
creditors who, in any liquidation of the Issuer, will be entitled to be
satisfied out of the Issuer’s assets prior to any value in the Issuer becoming
available to the Issuer’s equity holders. The Issuer will not act in any other
matter that could foreseeably mislead others with respect to the Issuer’s
separate identity. Without the prior written consent of the Control Party, the
Issuer will not, nor will it permit or allow others to, amend, modify, terminate
or waive any provision of any Contract Assets, except to the extent otherwise
expressly permissible under the Transaction Documents. Notwithstanding the
foregoing, the Servicer may, without the prior written consent of the Control
Party, waive any assumption fees, late payment charges, charges for checks
returned for insufficient funds, or other fees which may be collected in the
ordinary course of

-71-



--------------------------------------------------------------------------------



 



servicing the Contracts. The Issuer shall take such actions as the Trustee (at
the direction of the Control Party) shall request to enforce the Issuer’s rights
under the Contracts, and, at any time during which a Default shall have occurred
and be continuing, shall take such actions as are necessary to enable the
Trustee (at the direction of the Control Party) to exercise such rights in the
Trustee’s own name. On or before May 15 of each year, so long as any of the
Notes are Outstanding, the Issuer shall furnish to the Note Insurer, the Trustee
and each Noteholder, an Officer’s Certificate confirming that the Issuer is in
compliance with its obligations under this Section 12.02(i).
     (j) Directors. The Issuer agrees that at all times, at least one (1) of the
directors of the Issuer will be professional directors that are not, and have
not been, a director, shareholder, officer or employee of any direct or ultimate
parent or Affiliate of the Partnership; provided that an independent director or
independent officer may serve in similar capacities for other “special purpose
entities” formed by the Partnership and its Affiliates.
     (k) Treatment for Tax Purposes. The Issuer shall treat the Notes as
indebtedness of the Issuer and the Collateral as assets owned by the Issuer for
purposes of all federal, state and local income taxes, unless and until
otherwise required by an applicable taxing authority.
     (l) Information Regarding the Issuer. The Issuer shall, on the written
request of the Trustee or the Control Party, on reasonable notice, furnish to
the Trustee, the Note Insurer and the Noteholders the books and records of the
Issuer maintained pursuant to its limited liability company agreement and any
and all other information maintained or held by the Issuer regarding the Issuer
or the Collateral.
     (m) Preservation of the Contract Assets. The Issuer shall not assign, sell,
pledge, or exchange, or in any way encumber or permit the encumbrance of, or
otherwise dispose of, the Contract Assets except as expressly permitted under
the Transaction Documents to which it is a party.
     (n) Enforcement of Transaction Documents. Upon request, the Issuer will
cooperate with the taking of all actions necessary, and the diligent pursuit of
all remedies available to it, in all cases to the extent commercially
reasonable, to allow the Control Party and the Trustee in the name of the Issuer
to enforce all obligations of the Partnership and the Servicer owing to the
Issuer under the Transaction Documents to which such Persons are a party and to
secure its rights thereunder.
     (o) Issuer May Not Merge, etc. The Issuer shall not merge with or into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person.
     (p) [Reserved.]
     (q) Use of Proceeds. The proceeds from the sale of the Notes may be used by
the Issuer solely to pay to or on behalf of the applicable assignor, the
Purchase Price owed to it in accordance with the Assignment Agreement for the
purchase of Contract Assets, and to pay expenses owed to the Noteholders, the
Trustee, the Custodian, the Servicer, the Note Insurer, the Swap Counterparty
and the Back-up Servicer related thereto or otherwise associated with the
issuance of the Notes. None of the transactions contemplated in this Indenture
(including the use

-72-



--------------------------------------------------------------------------------



 



of the proceeds from the sale of the Notes) will result in a violation of
Section 7 of the Securities and Exchange Act of 1934, as amended, or any
regulations issued pursuant thereto, including Regulations T, U and X of the
Board of Governors of the Federal Reserve System. The Issuer does not own or
intend to, and none of the proceeds from the Notes will be used to, carry or
purchase any margin securities originally issued by it or any “margin stock”
within the meaning of said Regulation U.
     (r) Indemnification. The Issuer shall indemnify and hold harmless the
Noteholders and the Note Insurer from and against any loss, liability, expense,
damage or injury sustained or suffered by them by reason of any acts, omissions
or alleged acts or omissions (i) by the Issuer in the performance of its
obligations under the Transaction Documents (including any violation of any
applicable laws by the Issuer as a result of the transactions contemplated by
this Indenture) to which it is a party, or (ii) arising out of the activities of
any of them with respect to the Collateral, including enforcement of rights and
remedies against the Issuer under the Transaction Documents to which it is a
party and any judgment, award, settlement, reasonable attorneys’ fees and other
expenses reasonably incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided that the Issuer shall not
indemnify the Noteholders or the Note Insurer if such loss, liability, expense,
damage or injury is due to such Person’s gross negligence, willful misconduct,
willful misfeasance or bad faith in the performance of its rights or duties
hereunder. Any indemnification pursuant to this Section shall only be payable,
subject to the priority of payments in Section 13.03, from the assets of the
Issuer released from the Collateral except as otherwise expressly provided in
the Transaction Documents. The provisions of this indemnity shall survive the
termination of this Indenture.
     (s) Taxes. The Issuer shall pay and discharge all taxes and governmental
charges upon it or against any of its properties or assets or its income prior
to the date after which penalties attach for failure to pay, except (a) to the
extent that the Issuer shall be contesting in good faith in appropriate
proceedings its obligation to pay such taxes or charges, and adequate reserves
having been set aside for the payment thereof and no Lien has been created on
any of its assets in connection therewith, or (b) with respect to such taxes and
charges which are not material in either nature or amount such that any failure
to pay or discharge them, and any resulting penalties, either in any one
instance or in the aggregate, would not materially and adversely affect the
financial condition, operations, activities or prospects of the Issuer or the
interests of each Noteholder and/or the Note Insurer under this Indenture, a
Note or any other Transaction Document, and no Lien has been created on any of
the Issuer’s assets in connection therewith.
     (t) No Adverse Transactions. The Issuer shall not enter into any
transaction which adversely affects the Collateral or any Secured Party’s rights
under this Indenture, a Note or any other Transaction Document.
     (u) Transactions by Issuer. None of the Noteholders, the Swap Counterparty
or the Note Insurer shall have any obligation to authorize the Issuer to, and
the Issuer shall not (without the prior written consent of the Majority Holders
and the Control Party), enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Person (including, without limitation any Affiliate,
any shareholder, director, manager, officer or employee (or any relative
thereof) of the Issuer or any

-73-



--------------------------------------------------------------------------------



 



such Affiliate) unless such transaction is (a) expressly permitted under this
Indenture or any other Transaction Document, (b) in the ordinary course of
conducting the Issuer’s permitted activities and (c) upon fair and reasonable
terms no less favorable to the Issuer than it would obtain in a comparable
arm’s-length transaction.
     (v) Further Limitations on Actions. The Issuer shall not do any of the
following without the consent of the Control Party: (i) redeem, retire, purchase
or otherwise acquire, directly or indirectly, any of the Issuer’s membership
interests, except in connection with employment or similar agreements with
officers and directors of the Issuer, or (ii) make any change in the Issuer’s
capital structure (except for permitted redemptions or prepayments of the Notes
hereunder), or (iii) make any material change in any of its objectives, purposes
or operations.
     (w) Rule 144A Information. With respect to the Holder of any Note, the
Issuer shall promptly furnish or cause to be furnished to such Holder or to a
prospective purchaser of such Note designated by such Holder, as the case may
be, the information required to be delivered pursuant to Rule 144A(d)(4) under
the Securities Act (“Rule 144A Information”) in order to permit compliance by
such Holder with Rule 144A in connection with the resale of such Note by such
Holder; provided, however, that the Issuer shall not be required to furnish
Rule 144A Information in connection with any request made on or after the date
which is three years from the later of (a) the date such Note (or any
predecessor Note) was acquired from the Issuer or (b) the date such Note (or any
predecessor Note) was last acquired from an “affiliate” of the Issuer within the
meaning of Rule 144 under the Securities Act; and provided, further, that the
Issuer shall not be required to furnish such information at any time to a
prospective purchaser located outside the United States who is not a U.S. Person
if such Note may then be sold to such prospective purchaser in accordance with
Rule 904 under the Securities Act (or any successor provision thereto).
     (x) Luxembourg Listing. The Issuer shall take all reasonable measures to
have the Notes admitted for trading on the Euro MTF Market, and, for so long as
the Notes are admitted for trading on the Euro MTF Market, (i) take all
reasonable measures to maintain such listing and (ii) maintain a paying agent
and a listing agent in Luxembourg.
ARTICLE XIII
ACCOUNTS AND ACCOUNTINGS
     Section 13.01 Collection of Money. Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all money and other property payable to or receivable by the
Trustee pursuant to this Indenture. The Trustee shall, upon request from the
Servicer, provide the Servicer with sufficient information regarding the amount
of collections with respect to the Contract Assets and the other Collateral
received by the Trustee in any accounts held in the name of the Trustee to
permit the Servicer to perform its duties under the Servicing Agreement. The
Trustee shall hold all such money and property so received by it as part of the
Collateral and shall apply it as provided in this Indenture. If any Contract
becomes a Defaulted Contract, the Trustee, upon the request of the Issuer or the
Servicer, may, and upon the request of the Control Party shall, take such action
as may be appropriate to enforce such

-74-



--------------------------------------------------------------------------------



 



payment or performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to deem a
Contract a “Defaulted Contract” for purposes of the Transaction Documents and to
claim a Default or Event of Default under this Indenture and to proceed
thereafter as provided in Article VI.
     Section 13.02 Establishment of Trust Accounts. (a) Prior to the Closing
Date, the Issuer established, and as of the Closing Date the Issuer maintains,
with the Trustee (i) a segregated, non-interest bearing trust account (the
“Reserve Account”) for the deposit and retention of amounts required to be
maintained therein; (ii) a segregated, non-interest bearing trust account (the
“Collection Account”) for the receipt and/or retention (as applicable) of (A)
Collections, (B) Partnership Advances, (C) any interest or other earnings earned
on all or part of the funds in any of the Collection Account or on any other
Collateral and any other amounts, if any, remitted by the Issuer pursuant to
Section 13.02(d), (D) amounts received in accordance with Section 11.02(b) in
connection with a redemption of Outstanding Notes in accordance with Article XI,
(E) amounts transferred from the Reserve Account or the Servicer Transition
Account in accordance with the terms of this Indenture and (F) amounts
transferred from the Lockbox Account in accordance with the Servicing Agreement,
with an administrative sub-account (the “Principal Distribution Account”) for
the purpose of making distributions of principal in accordance with
Section 13.03 hereof; (iii) a segregated, non-interest bearing trust account
(the “Servicer Transition Account”) for the deposit and retention of amounts
required to be maintained therein. The Collection Account, the Reserve Account
and the Servicer Transition Account are collectively referred to as the “Trust
Accounts.”
     (b) The Trust Accounts shall be in the name of the Trustee on behalf of the
Noteholders and the Note Insurer at the Corporate Trust Office, which shall bear
a designation clearly indicating that the funds deposited therein are held for
the benefit of the Secured Parties. Funds in each Trust Account shall not be
commingled with any other monies. The Trustee shall ensure that the Trust
Accounts are at all times Eligible Accounts. All payments to be made from time
to time by the Issuer to the Noteholders and other Persons out of funds in any
Trust Account pursuant to this Indenture shall be made by the Trustee or the
Paying Agent. All monies deposited from time to time in the Trust Accounts
pursuant to this Indenture shall be held by the Trustee as part of the
Collateral as herein provided.
     (c) Upon direction of the Servicer, the Trustee shall invest the funds in
or credited to any or all of the Trust Accounts in Eligible Investments. The
direction of the Servicer shall specify the Eligible Investments in which the
Trustee shall invest, shall state that the same are Eligible Investments and
shall further specify the percentage of funds to be invested in each Eligible
Investment. No such Eligible Investment shall mature later than the Business Day
preceding the next following Payment Date. In the absence of direction of the
Servicer, the Trustee shall invest funds in the Trust Accounts in Eligible
Investments described in clause (g) of the definition thereof. Eligible
Investments for funds in or credited to the Trust Accounts shall be made in the
name of the Trustee for the benefit of the Secured Parties.
     (d) Any proceeds, payments, income or other gain from investments in
Eligible Investments made in respect of funds in or credited to the Trust
Accounts, as outlined in (c) above, shall be credited to the respective Trust
Account from which such funds were derived. The Trustee shall not be liable for
any loss incurred on any funds invested in Eligible

-75-



--------------------------------------------------------------------------------



 



Investments pursuant to the provisions of this Section (other than losses from
nonpayment of investments in obligations of U.S. Bank National Association
issued in its capacity other than as Trustee). In no event shall the Trustee be
liable for the selection of investments or for losses incurred as a result of
the liquidation of any investment prior to its Stated Maturity Date or for the
failure of any appropriate Person to provide timely written investment
direction.
     (e) Each party hereto agrees that each of the Trust Accounts constitutes a
“securities account” within the meaning of Article 8 of the UCC and in such
capacity U.S. Bank National Association shall be acting as a “securities
intermediary” within the meaning of 8-102 of the UCC and that, regardless of any
provision in any other agreement, for purposes of the UCC, the State of New York
shall be deemed to be the “securities intermediary’s jurisdiction” under
Section 8-110 of the UCC. The Trustee shall be the “entitlement holder” within
the meaning of Section 8-102(a)(7) of the UCC with respect to the Trust
Accounts. In furtherance of the foregoing, U.S. Bank National Association,
acting as a “securities intermediary,” shall comply with “entitlement orders”
within the meaning of Section 8-102(a)(8) of the UCC originated by the Trustee
with respect to the Trust Accounts, without further consent by the Issuer. Each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to each Trust Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC. All
securities or other property underlying any financial assets credited to each
Trust Account shall be registered in the name of the Trustee or indorsed to the
Trustee or in blank and in no case will any financial asset credited to any
Trust Account be registered in the name of the Issuer, payable to the order of
the Issuer or specially indorsed to the Issuer except to the extent the
foregoing have been specially indorsed to the Trustee or in blank. The Trust
Accounts shall be under the sole dominion and control (as defined in
Section 8-106 of the UCC) of the Trustee and the Issuer shall have no right to
close, make withdrawals from, or give disbursement directions with respect to,
or receive distributions from, the Collection Account or the Reserve Account,
except in accordance with Section 13.03, or with respect to the Servicer
Transition Account, the Issuer shall have no right to close, make withdrawals
from, or give disbursement directions with respect to, or receive distributions
from, the Servicer Transition Account, except in accordance with Section 13.05.
     (f) In the event that U.S. Bank National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Trustee’s rights to the funds on deposit therein shall be subject to
Section 13.03. The financial assets credited to, and other items deposited to
the Trust Accounts will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than as created pursuant to this
Indenture.
     Section 13.03 Collection Account. (a) Except as otherwise expressly
provided herein, all amounts received by the Issuer other than (i) proceeds of
the sale of the Notes to the Initial Purchaser, (ii) the Initial Reserve Deposit
deposited in the Reserve Account, (iii) amounts deposited in the Servicer
Transition Account or (iv) amounts erroneously credited to the Issuer for which
the Control Party has provided its prior consent to the application thereof,
shall be deposited in the Collection Account until applied, together with funds
from the Reserve Account in accordance with this Section 13.03.

-76-



--------------------------------------------------------------------------------



 



     (b) By no later than 1:00 p.m. (New York time) on each Payment Date, after
making all transfers and deposits to the Collection Account pursuant to
Section 13.03, Section 13.04(b) and Section 9.01(c), the Trustee shall withdraw
from the Collection Account, all funds (1) received during or with respect to
the related Collection Period and (2) transferred from the Reserve Account to
make the disbursements of Required Payments set forth in Sections 13.03 (c) or
(e), as applicable, and shall make such disbursements in the order set forth
therein in accordance with the provisions of and instructions on the Monthly
Servicing Report; provided that, if the Trustee shall not have received the
Monthly Servicing Report, (x) the Trustee shall withdraw from the Collection
Account amounts verified by the Control Party as needed to pay any Required
Payments, (y) the Trustee shall distribute such funds in order to make such
payments to the appropriate Persons and (z) upon subsequent receipt of the
Monthly Servicing Report, or such other information as may be required by the
Trustee, the Trustee shall pay each such other amounts set forth below, all as
set forth in the Monthly Servicing Report or in such other information delivered
to the Trustee; provided further that amounts deposited in the Collection
Account in accordance with Section 11.02(b) shall be disbursed in accordance
with Section 11.04 and not this Section 13.03;
     (c) On each Payment Date, so long as no Event of Default has occurred and
is continuing and the maturity of the Notes has not been accelerated, the
Trustee shall make the following payments from the Available Funds then on
deposit in the Collection Account (after required deposits therein from the
Reserve Account and the Servicer Transition Account) in the following order of
priority (to the extent funds are available therefor):
     (i) to the Partnership, any unreimbursed Partnership Advances;
     (ii) to the Partnership (as agent for the Servicer), or if LEAF Financial
Corporation is no longer the Servicer, to the Servicer, the Servicer Fee then
due, together with any accrued and unpaid Servicer Fees from prior Collection
Periods;
     (iii) to the Partnership, or if LEAF Financial Corporation is no longer the
Servicer, to the Servicer, the Servicing Charges, if any, deposited in the
Collection Account;
     (iv) to the Trustee and the Back-up Servicer, the Trustee Fees (which
includes fees to be paid to any successor Servicer) and Back-up Servicer Fees
then due, together with any unpaid Trustee Fees (which includes fees due to any
successor Servicer) and Back-up Servicer Fees from prior Collection Periods
(subject to certain limitations set forth in this Indenture), and any unpaid
Servicing Transition Costs in an amount not to exceed in the aggregate $250,000;
     (v) to the Swap Counterparty, the net amount payable, if any, to the Swap
Counterparty under the Swap Agreement, other than any Swap Termination Amounts,
indemnities, taxes and other amounts not constituting scheduled payments;
     (vi) to the Class A-1 Noteholders, the Class A-2 Noteholders and the
Class A-3 Noteholders, on a pro rata-pari passu basis the related Note Interest;
     (vii) to the Note Insurer, any accrued and unpaid Insurer Premium;

-77-



--------------------------------------------------------------------------------



 



     (viii) to the Note Insurer, any Reimbursement Amounts then due and owing to
the Note Insurer in respect of Interest on the Class A Notes;
     (ix) to the Principal Distribution Account, an amount equal to the First
Priority Principal Distribution Amount;
     (x) to the Class B Noteholders, the related Note Interest;
     (xi) to the Principal Distribution Account, an amount equal to the Second
Priority Principal Distribution Amount; provided that, after all principal on
the Class A Notes has been paid in full, any Reimbursement Amounts then due and
owing to the Note Insurer shall be paid before remitting amounts to the
Principal Distribution Account to pay principal on the Class B Notes;
     (xii) to the Reserve Account, the amount, if any, necessary to cause the
amount on deposit therein to equal the Reserve Required Amount for such Payment
Date;
     (xiii) to the Note Insurer, any other Reimbursement Amounts then due and
owing to the Note Insurer;
     (xiv) to the Swap Counterparty, any Swap Termination Amounts, indemnities,
taxes and other amounts not constituting regularly scheduled payments;
     (xv) to the Servicer, the Trustee, the Partnership and the Backup Servicer,
any other amounts due to such parties as expressly provided in the Indenture;
     (xvi) if a Cumulative Net Loss Trigger Event has occurred, notwithstanding
that the Required Reserve Amount for such Payment Date is met, to the Reserve
Account any remaining portion of Available Funds constituting Residual Receipts;
and
     (xvii) to the Issuer, any remaining Available Funds.
     (d) On each Payment Date, so long as no Event of Default has occurred and
is continuing and the maturity of the Notes has not been accelerated, the
Trustee shall make the following payments from amounts on deposit in the
Principal Distribution Account in the following order of priority:
     (i) to the Class A-1 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class A-1 Notes has been reduced to zero;
     (ii) to the Class A-2 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class A-2 Notes has been reduced to zero;
     (iii) to the Class A-3 Noteholders in reduction of principal until the
Outstanding Note Balance of the Class A-3 Notes has been reduced to zero; and
     (iv) to the Class B Noteholders in reduction of principal until the
Outstanding Note Balance of the Class B Notes has been reduced to zero.

-78-



--------------------------------------------------------------------------------



 



     No amount will be deposited to or distributed from the Principal
Distribution Account after the occurrence of an Event of Default and the
acceleration of the maturity of the Notes.
     (e) On each Payment Date after the occurrence of an Event of Default and
the acceleration of the maturity of the Notes, the Trustee shall make the
following payments from amounts on deposit in the Collection Account in the
following order of priority (to the extent funds are available therefor):
     (i) to the Partnership, any unreimbursed Partnership Advances;
     (ii) to the Partnership (as agent for the Servicer), or if LEAF Financial
Corporation is no longer the Servicer, to the Servicer, the Servicer Fee then
due, together with any accrued and unpaid Servicer Fees from prior Collection
Periods;
     (iii) to the Partnership, or if LEAF Financial Corporation is no longer the
Servicer, to the Servicer, the Servicing Charges, if any, deposited in the
Collection Account;
     (iv) to the Trustee and the Back-up Servicer, the Trustee Fees (which
includes fees to be paid to any Successor Servicer) and Back-up Servicer Fees
then due, together with any unpaid Trustee Fees (which includes fees due to any
successor Servicer) and Back-up Servicer Fees from prior Collection Periods
(subject to certain limitations set forth in this Indenture), and any unpaid
Servicing Transition Costs in an amount not to exceed in the aggregate $250,000;
     (v) to the Swap Counterparty, the net amount payable, if any, to the Swap
Counterparty under the Swap Agreement, other than any Swap Termination Amounts,
indemnities, taxes and other amounts not constituting scheduled payments;
     (vi) to the Note Insurer, any accrued and unpaid Insurer Premium;
     (vii) to the Class A-1 Noteholders, the Class A-2 Noteholders and the
Class A-3 Noteholders, ratably according to the total amount of Note Interest
due and payable to such Classes of Notes;
     (viii) to the Note Insurer, any Reimbursement Amounts then due and owing to
the Note Insurer in respect of the Class A Notes;
     (ix) to the Class A-1 Noteholders in reduction of principal until the
Outstanding Note Principal Balance of the Class A-1 Notes is reduced to zero;
     (x) to the Class A-2 Noteholders and the Class A-3 Noteholders, ratably
according to their Outstanding Note Balances, until the Outstanding Note
Principal Balance of such Classes of Notes is reduced to zero;
     (xi) to the Note Insurer, any other Reimbursement Amounts then due and
owing to the Note Insurer;

-79-



--------------------------------------------------------------------------------



 



     (xii) to the Class B Noteholders, the total amount of Note Interest due and
payable;
     (xiii) to the Class B Noteholders in reduction of principal until the
Outstanding Note Balance of the Class B Notes has been reduced to zero;
     (xiv) to the Swap Counterparty, any Swap Termination Amounts, indemnities,
taxes and other amounts not constituting regularly scheduled payments;
     (xv) to the payment of all reasonable costs and expenses incurred by any
Noteholder in connection with the enforcement of its rights hereunder or under
the Notes, ratably, without preference or priority of any kind; and
     (xvi) to the payment of any surplus to or at the written direction of the
Issuer.
     (f) On the related Redemption Date, the Trustee shall withdraw the sum of
the applicable Redemption Price from the Collection Account, and the Paying
Agent shall remit the Redemption Price to the applicable Noteholders.
     Section 13.04 Reserve Account. (a) On the Closing Date, the Issuer shall
deposit, or cause to be deposited, into the Reserve Account an amount equal to
4.25% of the aggregate Discounted Pool Balance as of the Closing Date.
Thereafter, on each Payment Date after payments of certain fees and expenses and
payments of interest and principal on the Notes, all remaining Available Funds
will be deposited in the Reserve Account in accordance with Section 13.03 until
the amount on deposit therein is equal to the Reserve Required Amount.
Furthermore, on any Payment Date, notwithstanding that the amounts on deposit in
the Reserve Account are at least equal to the Required Reserve Amount, if a
Cumulative Net Loss Trigger Event has occurred, all remaining Available Funds
that constitute Residual Receipts shall be deposited to the Reserve Account
prior to any payments made to the Issuer.
     (b) Except if the Notes have been accelerated after the occurrence and
continuance of an Event of Default, if on any Payment Date, amounts on deposit
in the Collection Account are insufficient to pay in full the Required Payments,
the Trustee shall withdraw, to the extent of funds on deposit in the Reserve
Account, the amount of such insufficiency and deposit such amount to the
Collection Account to be used as Available Funds. Upon the occurrence of any
Event of Default that results in acceleration of the Notes and is not waived or
cured on or before the next Payment Date, all funds maintained in the Reserve
Account shall be transferred to the Collection Account. On the Stated Maturity
Date, and at the option of the Issuer in connection with any redemption pursuant
to Article XI, any remaining funds on deposit in the Reserve Account shall be
deposited in the Collection Account and distributed in accordance with
Section 13.03.
     Section 13.05 Servicer Transition Account. (a) On the Closing Date, the
Issuer shall deposit, or cause to be deposited, into the Servicer Transition
Account an amount equal to $250,000.
     (b) On each Payment Date following the occurrence of an Event of Servicing
Termination, the Trustee shall withdraw from the Servicer Transition Account an
amount equal

-80-



--------------------------------------------------------------------------------



 



to the lesser of (i) the Transition Costs then due and (ii) the amount that is
then credited to the Servicer Transition Account, and deposit such funds in the
Collection Account for the payment of properly invoiced Transition Costs in
accordance with Section 13.03.
     (c) On the Stated Maturity Date, and at the option of the Issuer in
connection with any redemption pursuant to Article XI, any remaining funds on
deposit in the Servicer Transition Account shall be deposited in the Collection
Account and distributed in accordance with Section 13.03.
     Section 13.06 Reports to the Noteholders. (a) On each Payment Date, the
Trustee will make available to each Noteholder the amount which represents
principal and the amount which represents interest, and shall contemporaneously
advise the Issuer of all such payments. The Trustee may satisfy its obligation
under this Section by delivering the Monthly Servicing Report to each Noteholder
and the Note Insurer.
     The Trustee will make the Monthly Servicing Report available to the
Noteholders and the Note Insurer, via the Trustee’s Internet website, and, with
the consent or at the direction of the Issuer, such other information regarding
the Notes and/or the Contracts as the Trustee may have in its possession, but
only with the use of a password provided by the Trustee or its agent to such
Person. The Trustee will make no representation or warranties as to the accuracy
or completeness of such documents and will assume no responsibility for the
contents thereof.
     The Trustee’s Internet website initially shall be located at
www.usbank.com/abs or at such other address as shall be specified by the Trustee
from time to time in writing to the Noteholders and the Note Insurer. In
connection with providing access to the Trustee’s Internet Website, the Trustee
may require registration and the acceptance of a disclaimer. The Trustee shall
not be liable for errors in the dissemination of information in accordance with
this Indenture.
     Such reports will not constitute financial statements prepared in
accordance with generally accepted accounting principles.
     (b) At least annually, or as otherwise required by law, the Servicer shall
prepare or cause to be prepared, and the Trustee shall distribute to the
Noteholders, the Swap Counterparty and the Note Insurer, any 1099 form, or other
tax information or statements as are required by applicable tax law.
     Section 13.07 Monthly Servicing Reports. No later than 12:00 p.m. (New York
time) on each Determination Date, the Servicer shall deliver the Monthly
Servicing Report to the Trustee, the Back-up Servicer, the Swap Counterparty,
the Note Insurer and each Rating Agency. No later than 12:00 noon (New York
time) on the following Verification Date, the Back-up Servicer shall verify the
information contained in the Monthly Servicing Report based on the information
used by the Servicer to generate the Monthly Servicing Report and provided to
the Back-up Servicer in accordance with the Servicing Agreement and shall notify
the Issuer, the Trustee and the Control Party of any discrepancies therein or
the need for any additional information to complete such verification, and the
Servicer shall promptly re-issue a revised Monthly Servicing Report addressing
such discrepancies and such information request which revised Monthly

-81-



--------------------------------------------------------------------------------



 



Servicing Report shall supersede the prior report for purposes of making the
distributions described in Section 13.03. If the Trustee receives a notice of
discrepancies but does not receive a revised Monthly Servicing Report by the
close of business on the Business Day preceding the Payment Date, the Trustee
shall withdraw from the Collection Account only such amounts verified by the
Control Party as needed to pay amounts owing under clauses (i) through (vii) of
Section 13.03(c) or clauses (i) through (xi) of Section 13.03(e) and shall
distribute such funds in accordance with the priorities set forth in
Section 13.03. The Monthly Servicing Report shall include the information
specified in the form of Monthly Servicing Report attached to the Servicing
Agreement, as such form may be modified from time to time with the consent of
the Servicer, the Back-up Servicer, the Control Party.
ARTICLE XIV
PROVISIONS OF GENERAL APPLICATION
     Section 14.01 General Provisions. All of the provisions of this Article
shall apply to this Indenture.
     Section 14.02 Acts of Noteholders.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by an agent duly appointed
in writing; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.01) conclusive in favor of
the Trustee and the Issuer, if made in the manner provided in this Section.
     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner which the Trustee deems sufficient.
     (c) The ownership of Notes shall be proved by the Note Register.
     (d) Any request, demand, authorization, direction, notice, consent, waiver
or other action by the Noteholder of any Note shall bind the Noteholder of every
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof, in respect of anything done, omitted or suffered to be done by
the Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.
     Section 14.03 Notices. Any request, demand, authorization, direction,
notice, consent, waiver or Act of Noteholders or the Control Party or other
document provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with any party hereto shall be sufficient for every
purpose hereunder if in writing and telecopied (with written confirmation of
receipt), mailed by registered mail, overnight bonded courier or personally
delivered, and

-82-



--------------------------------------------------------------------------------



 



addressed to the appropriate address below (or such other address as may be
provided to the other parties and the Note Insurer in writing from time to time)
(the Note Insurer shall be copied on all notices sent hereunder):
     (a) to the Trustee at 60 Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota
55107, telecopier number 651-495-8090, Attention: LEAF II Receivables Funding,
LLC, Equipment Contract Backed Notes, Series 2007-1;
     (b) to the Custodian at 1133 Rankin Street, EP-MN-TMZD, St. Paul, MN 55116
telecopy number: 651-695-6102, Attention: LEAF II Receivables Funding, LLC,
Equipment Contract Backed Notes, Series 2007-1;
     (c) to the Servicer at 1818 Market Street, 9th Floor, Philadelphia, PA
19103, telecopy number: 215-640-6363, Attention: Miles Herman;
     (d) to the Issuer at 1818 Market Street, 9th Floor, Philadelphia, PA 19103,
telecopy number: 215-640-6363, Attention: Miles Herman;
     (e) to the Back-up Servicer at 1310 Madrid Street, Suite 103, Marshall, MN
56258, telecopy number: 866-806-0775, Attention: Joseph Andries, Re: LEAF II
Receivables Funding, LLC, Equipment Contract Backed Notes, Series 2007-1;
     (f) to the Note Insurer at 1221 Avenue of the Americas, New York, New York
10020-1001, telecopy number: 212-478-3587, Attention: Surveillance, Re: LEAF II
Receivables Funding, LLC, Policy Number CA03695A;
     (g) to S & P at Standard & Poor’s, 55 Water Street, New York, New York
10041-0003;
     (h) to Moody’s at Moody’s Investors Service, Inc., 99 Church Street, New
York, New York 10007; or
     (i) to Fitch, at 1 State Street, New York, New York 10004.
     Section 14.04 Notices to Noteholders; Waiver. Where this Indenture provides
for notice to Noteholders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and telecopied (with
written confirmation of receipt from each addressee), mailed by registered mail,
overnight bonded courier or delivered personally to each Noteholder affected by
such event, at its address as it appears on the Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case in which notice to Noteholders is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Noteholder shall affect the sufficiency of such notice
with respect to other Noteholders, and any notice which is mailed in the manner
herein provided shall conclusively be presumed to have been duly given.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed

-83-



--------------------------------------------------------------------------------



 



with the Trustee, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.
     In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
     Section 14.05 Successors and Assigns. All covenants and agreements in this
Indenture by the Issuer shall bind its successors and assigns, whether so
expressed or not.
     Section 14.06 Severability; No Waiver. In case any provision in this
Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. No failure on the part of the Trustee,
the Control Party or any Noteholder to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     Section 14.07 Benefits of Indenture Limited to Parties and Express Third
Party Beneficiaries. Nothing in this Indenture or in the Notes, express or
implied, shall give to any Person, other than the parties hereto, the
Noteholders and the Note Insurer and any of their successors hereunder, any
benefit or any legal or equitable right, remedy or claim under this Indenture or
under the Notes. Each of the Noteholders, the Swap Counterparty and the Note
Insurer and their permitted successors and assigns are express third party
beneficiaries of this Indenture each entitled to enforce the provisions hereof
as if a party hereto.
     Section 14.08 Legal Holidays. In any case in which the date of any Payment
Date, or the Stated Maturity Date of any Note shall not be a Business Day, then
(notwithstanding any other provision of the Notes or this Indenture) payment of
principal or interest need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such Stated Maturity Date or Payment Date.
     Section 14.09 Governing Law; Waiver of Jury Trial; Consent to Jurisdiction.
     (a) This Indenture and each Note shall be construed in accordance with and
governed by the laws of the State of New York applicable to agreements made and
to be performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted hereunder are governed by the laws
of a jurisdiction other than the State of New York. Section 5-1401 and
Section 5-1402 of the New York General Obligations Law shall be applicable.
     (b) The Issuer hereby agrees to the jurisdiction of any federal court
located within the State of New York, and waives personal service of any and all
process upon it and consents that all such service of process be made by
registered mail directed to the Issuer at the address set forth in Section 14.03
hereof and service so made shall be deemed to be completed five (5) days

-84-



--------------------------------------------------------------------------------



 



after the same shall have been deposited in the U.S. mails, postage prepaid.
With respect to the foregoing consent to jurisdiction, the Issuer hereby waives
any objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder and consents to the granting of such legal or
equitable relief as is deemed appropriate by the court.
     (c) The Issuer hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise among
the parties hereto or otherwise arising out of, connected with, related to, or
incidental to the relationship between them in connection with this Indenture.
Instead, any dispute resolved in court will be resolved in a bench trial without
a jury. Nothing in this Section 14.09 shall affect the right of the Trustee, the
Control Party or any Noteholder to serve legal process in any other manner
permitted by law or to bring any action or proceeding against the Issuer or its
property in the courts of any other jurisdiction.
     Section 14.10 Counterparts; Entire Agreement. This Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument. Delivery by telecopier of an executed
counterpart of a signature page to this Indenture shall be as effective as
delivery of the original executed counterpart. This Indenture, together with the
exhibits hereto and the other written Transaction Documents referenced herein,
sets forth the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
     Section 14.11 Notifications. Notwithstanding any provision to the contrary
contained in this Indenture, all reports, notices, communications and consents
which are required, by the terms of this Indenture, to be delivered by the
Noteholders or the Note Insurer, shall be required to be delivered to the
Trustee in writing.
     Section 14.12 No Petition. During the term of this Indenture and for one
year and one day after payment in full of all obligations of the Issuer under
the Transaction Documents, none of the parties hereto or any Affiliate thereof,
the Note Insurer or any Noteholder will file any involuntary petition against
the Issuer or otherwise institute, or cooperate with or encourage any other
Person to file or otherwise institute, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or any other proceedings
under federal or state bankruptcy or similar law against or concerning the
Issuer; provided that if such proceeding shall have commenced, nothing herein
shall preclude the Note Insurer or any Noteholder from filing a proof of claim
in any such proceeding. Notwithstanding the foregoing, the Control Party shall
have the right to institute (or cause the Trustee to institute) any such
involuntary petition against the Issuer or otherwise institute, or cooperate
with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer.
     Section 14.13 Assignment.
     Notwithstanding anything to the contrary contained herein, this Indenture
may not be assigned by the Issuer.

-85-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Issuer, the Trustee and the Custodian have caused
this Indenture to be duly executed by their respective duly authorized officers
as of the date and year first above written.

            LEAF II Receivables Funding, LLC,
as Issuer
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President and COO        U.S. Bank National Association,
as Trustee
      By:   /s/ Diane L. Reynolds         Name:   Diane L. Reynolds       
Title:   Vice President        U.S. Bank National Association,
as Custodian
      By:   /s/ Diane L. Reynolds         Name:   Diane L. Reynolds       
Title:   Vice President     

-86-